Exhibit 10.23.1

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

EXECUTION

--------------------------------------------------------------------------------


MASTER REPURCHASE AGREEMENT
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as buyer
(“Buyer”),
REVERSE MORTGAGE SOLUTIONS, INC., as seller (“Seller”),
RMS REO CS, LLC (“REO Subsidiary”) and
WILMINGTON SAVINGS FUND SOCIETY, FSB, D/B/A CHRISTIANA TRUST, not in its
individual capacity, but solely as trustee for RMS CS REPO TRUST 2016
(“Transaction Subsidiary”)
Dated February 23, 2016







LEGAL02/36113760v17

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page


1.
Applicability
1


2.
Definitions
2


3.
Program; Initiation of Transactions
21


4.
Repurchase; Conversion to REO Property
22


5.
Price Differential
24


6.
Margin Maintenance
24


7.
Income Payments
25


8.
Security Interest
26


9.
Payment and Transfer
30


10.
Conditions Precedent
31


11.
Program; Costs
34


12.
Servicing
37


13.
Representations and Warranties
38


14.
Covenants
44


15.
Events of Default
50


16.
Remedies Upon Default
53


17.
Reports
56


18.
Repurchase Transactions
58


19.
Single Agreement
59


20.
Notices and Other Communications
59


21.
Entire Agreement; Severability
61


22.
Non assignability
61


23.
Set‑off
61


24.
Binding Effect; Governing Law; Jurisdiction
61


25.
No Waivers, Etc.
62


26.
Intent
62


27.
Disclosure Relating to Certain Federal Protections
63


28.
Power of Attorney
63


29.
Buyer May Act Through Affiliates and Transaction Subsidiary May Act Through
Seller
64


30.
Indemnification; Obligations
64


31.
Counterparts
65


32.
Confidentiality
65


33.
Recording of Communications
66


34.
Periodic Due Diligence Review
66


35.
Authorizations
67


36.
Acknowledgement Of Anti‑Predatory Lending Policies
67


37.
Documents Mutually Drafted
67


38.
General Interpretive Principles
68






- i -
LEGAL02/36113760v17

--------------------------------------------------------------------------------



39.
Conflicts
68


40.
Nominee
68


41.
Termination of Agreement
69


42.
Joint and Several
69


43.
Limitation of Liability of Trustee
70





SCHEDULES
Schedule 1-A – Representations and Warranties with Respect to Transaction
Mortgage Loans
Schedule 1-B – Representations and Warranties with Respect to REO Subsidiary
Interests and Transaction Subsidiary Interests
Schedule 1-C – Representations and Warranties with Respect to REO Property
Schedule 1-D – Representations and Warranties with Respect to Pooled Mortgage
Loans
Schedule 2 –
Authorized Representatives



EXHIBITS
Exhibit A –
Form Additional Language to be Included in Transaction Request

Exhibit B –
Form of Trade Assignment

Exhibit C –
Reserved

Exhibit D –
Form of Seller Party Power of Attorney

Exhibit E –
Reserved

Exhibit F –
Reserved

Exhibit G –
Seller’s, REO Subsidiary’s and Transaction Subsidiary’s Tax Identification
Number

Exhibit H –
Form of Correspondent Seller Release

Exhibit I –
Form of Addendum to Escrow Instructions to be Provided by Seller Before Closing

Exhibit J –
Form of Servicer Notice








- ii -
LEGAL02/36113760v17

--------------------------------------------------------------------------------



This Is A Master Repurchase Agreement, Dated As Of February 23, 2016, By And
Among Credit Suisse First Boston Mortgage Capital LLC (The “Buyer”), Reverse
Mortgage Solutions, Inc. (The “Seller”), RMS REO CS, Llc (The “Reo Subsidiary”)
And Wilmington Savings Fund Society, Fsb, D/B/A Christiana Trust, Not In Its
Individual Capacity, But Solely As Trustee For RMS CS REPO TRUST 2016 (the
“Transaction Subsidiary” and together with the Seller and REO Subsidiary, each a
“Seller Party” and collectively, the “Seller Parties”).
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
1.Applicability
On the initial Purchase Date, the Buyer will purchase the Certificates (as
defined herein) from the Seller in connection with the Transaction on such date,
with a simultaneous agreement by Buyer to transfer to Seller the Certificates at
a date certain, against the transfer of funds by Seller, in an amount equal to
the Repurchase Price. From time to time the parties hereto may enter into
Transactions in which Seller agrees to initiate the transfer of Transaction
Mortgage Loans or REO Properties to the Transaction Subsidiary or the REO
Subsidiary, as applicable, against the transfer of funds by Buyer to Seller in
an amount equal to the Purchase Price Increase as the result of the increase in
value with respect to the Transaction Mortgage Loans transferred to the
Transaction Subsidiary or REO Properties transferred to the REO Subsidiary, as
applicable, with a simultaneous agreement by Buyer to permit the release of
Transaction Mortgage Loans or REO Properties, as applicable, with respect
thereto from the Transaction Subsidiary or REO Subsidiary, as applicable, to or
for the benefit of Seller upon payment by Seller of a portion of the Repurchase
Price for the Certificates representing the Repurchase Price in respect of such
Transaction Mortgage Loans or REO Properties, as applicable, in all cases
subject to the terms of this Agreement. This Agreement is a commitment by Buyer
to engage in the Transactions as set forth herein up to the Maximum Committed
Purchase Price; provided, that Buyer shall have no commitment to enter into any
Transaction requested that would result in the aggregate Purchase Price of
then-outstanding Transactions exceeding the Maximum Committed Purchase Price,
and in no event shall the aggregate Purchase Price of outstanding Transactions
exceed the Maximum Aggregate Purchase Price at any time. Each such transaction
involving any acquisition or transfer of Transaction Mortgage Loans or REO
Properties, as applicable, with a resulting increase in the Purchase Price shall
be referred to herein as a “Transaction” and, unless otherwise agreed in
writing, shall be governed by this Agreement, including any supplemental terms
or conditions contained in any annexes identified herein, as applicable
hereunder.
Seller owns and will own 100% of the Capital Stock in the REO Subsidiary on the
initial Purchase Date. Seller owns and will own 100% of the Capital Stock in the
Transaction Subsidiary on the initial Purchase Date. On the initial Purchase
Date, Buyer will purchase the REO Subsidiary Interests and the Transaction
Subsidiary Interests from the Seller in connection with the Transactions on such
date.
In order to further secure the Obligations hereunder, the interests in the
assets of the Transaction Subsidiary shall be pledged by the Transaction
Subsidiary to the Buyer and the interests in the assets of the REO Subsidiary
shall be pledged by the REO Subsidiary to the Buyer.
2.    Definitions
Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:
“1933 Act” means the Securities Act of 1933, as amended from time to time.
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.
“Acceptable State” means any state acceptable pursuant to Seller’s Underwriting
Guidelines.
“Accepted Servicing Practices” means, with respect to any Mortgage Loan or REO
Property, those mortgage servicing practices or property management practices,
as applicable, of prudent mortgage lending institutions (including as set forth
in the Ginnie Mae Guide, the FHA Regulations and the VA Regulations) which
service mortgage loans and manage real estate properties, as applicable, of the
same type as such Mortgage Loan or REO Property in the jurisdiction where the
related Mortgaged Property is located in accordance with applicable law.
“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief; (b) the seeking of the
appointment of a receiver, trustee, custodian or similar official for such party
or an Affiliate or any substantial part of the property of either; (c) the
appointment of a receiver, conservator, or manager for such party or an
Affiliate by any governmental agency or authority having the jurisdiction to do
so; (d) the making or offering by such party or an Affiliate of a composition
with its creditors or a general assignment for the benefit of creditors; (e) the
admission by such party or an Affiliate of such party of its inability to pay
its debts or discharge its obligations as they become due or mature; or (f) that
any governmental authority or agency or any person, agency or entity acting or
purporting to act under governmental authority shall have taken any action to
condemn, seize or appropriate, or to assume custody or control of, all or any
substantial part of the property of such party or of any of its Affiliates, or
shall have taken any action to displace the management of such party or of any
of its Affiliates or to curtail its authority in the conduct of the business of
such party or of any of its Affiliates.
“Adjusted Principal Balance” means for an Early Buyout HECM Loan, the HECM Loan
Principal Balance as of the date of repurchase from a Ginnie Mae Security
reduced by all amounts received or collected in respect of principal on such
Early Buyout HECM Loan.
“Adjusted Tangible Net Worth” has the meaning set forth in the Pricing Side
Letter.
“Affiliate” means, (i) with respect to any Person other than the Seller or the
Guarantor, any “affiliate” of such Person, as such term is defined in the
Bankruptcy Code, and (ii) with respect to a Seller Party, the Guarantor and,
with respect to the Guarantor, a Seller Party.
“Aged Loan” has the meaning assigned to such term in the Pricing Side Letter.
“Agency” means Fannie Mae or Ginnie Mae, as applicable.
“Agency Approvals” means approval by Fannie Mae and Ginnie Mae, as applicable,
as an approved issuer, by FHA as an approved mortgagee, in each case in good
standing, and, to the extent necessary, by the Secretary of Housing and Urban
Development pursuant to Sections 203 and 211 of the National Housing Act.
“Agency Security” means a mortgage-backed security issued by an Agency including
a Ginnie Mae Security.
“Aging Limit” has the meaning assigned to such term in the Pricing Side Letter.
“Agreement” means this Master Repurchase Agreement, as it may be amended,
supplemented or otherwise modified from time to time.
“Allocated Repurchase Price” means, as of any date of determination, for each
Transaction Mortgage Loan or REO Property, as applicable, the portion of the
Purchase Price allocated to such Transaction Mortgage Loan or REO Property as of
such date, as applicable, together with the related accrued and unpaid Price
Differential.
“Appraised Value” means, with respect to any Mortgage Loan, the lesser of (i)
the value set forth on the appraisal (or similar valuation approved by the
applicable Agency for the related product) made in connection with the
origination of the related Mortgage Loan as the value of the related Mortgaged
Property, or (ii) the purchase price paid for the Mortgaged Property, provided,
however, that in the case of a Mortgage Loan the proceeds of which are not used
for the purchase of the Mortgaged Property, such value shall be based solely on
the appraisal made in connection with the origination of such Mortgage Loan.
“Asset Documents” means the documents in the related Asset File to be delivered
to the Custodian.
“Asset File” means, with respect to a Mortgage Loan or REO Property, the
documents and instruments relating to such Mortgage Loan or REO Property and set
forth in an exhibit to the Custodial Agreement.
“Asset Schedule” means, with respect to any Transaction as of any date, a
schedule in the form of a computer tape or other electronic medium generated by
Seller, and delivered to Buyer and Custodian, which provides information
required by Buyer to enter into Transactions relating to the Transaction
Mortgage Loans and Contributed REO Properties in a format acceptable to Buyer.
“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.
“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
transfer of the Mortgage.
“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.
“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.
“Base Rate” means the “CS Base Rate” as identified in Buyer’s warehouse system
from time to time.
“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or obligated by law or executive order to be closed or
(iii) a public or bank holiday in New York City.
“Buyer” means Credit Suisse First Boston Mortgage Capital LLC, and any successor
or assign hereunder.
“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Capital Stock” means, as to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent equity ownership interests in a Person which
is not a corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, limited partnership,
trust, and any and all warrants or options to purchase any of the foregoing, in
each case, designated as “securities” (as defined in Section 8-102 of the
Uniform Commercial Code) in such Person, including, without limitation, all
rights to participate in the operation or management of such Person and all
rights to such Person’s properties, assets, interests and distributions under
the related organizational documents in respect of such Person. “Capital Stock”
also includes (i) all accounts receivable arising out of the related
organizational documents of such Person; (ii) all general intangibles arising
out of the related organizational documents of such Person; and (iii) to the
extent not otherwise included, all proceeds of any and all of the foregoing
(including within proceeds, whether or not otherwise included therein, any and
all contractual rights under any revenue sharing or similar agreement to receive
all or any portion of the revenues or profits of such Person).
“Cash Equivalents” means (a) securities with maturities of ninety (90) calendar
days or less from the date of acquisition issued or fully guaranteed or insured
by the United States Government or any agency thereof, (b) certificates of
deposit and eurodollar time deposits with maturities of ninety (90) calendar
days or less from the date of acquisition and overnight bank deposits of Buyer
or of any commercial bank having capital and surplus in excess of $500,000,000,
(c) repurchase obligations of Buyer or of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven days with respect to securities issued or fully guaranteed or insured by
the United States Government, (d) commercial paper of a domestic issuer rated at
least A‑1 or the equivalent thereof by S&P or P‑1 or the equivalent thereof by
Moody’s and in either case maturing within ninety (90) calendar days after the
day of acquisition, (e) securities with maturities of ninety (90) calendar days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of
ninety (90) calendar days or less from the date of acquisition backed by standby
letters of credit issued by Buyer or any commercial bank satisfying the
requirements of clause (b) of this definition or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.
“Certificate” means any certificate evidencing Capital Stock of the REO
Subsidiary or Transaction Subsidiary, as applicable.
“Change in Control” means:
(a)    any transaction or event as a result of which Guarantor ceases to own,
directly or indirectly, at least 51% of the stock of Seller; or
(b)     other than in connection with the Transactions under this Agreement, any
transaction or event as a result of which Seller ceases to own, directly, 100%
of the Capital Stock of the Transaction Subsidiary; or
(c)    other than in connection with the Transactions under this Agreement, any
transaction or event as a result of which Seller fails to own 100% of the
Capital Stock of the REO Subsidiary; or
(d)    the sale, transfer, or other disposition of all or substantially all of
any Seller Party’s assets (excluding any such action taken in connection with
any securitization transaction or sales of mortgage loans or mortgage servicing
rights in the ordinary course of business for the Seller or as otherwise
permitted hereunder); or
(e)    the consummation of a merger or consolidation of Seller with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s equity outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not equityholders of the Seller immediately prior to
such merger, consolidation or other reorganization.
“Christiana Trust” has the meaning specified in Section 43 hereof.
“Clearing Account” has the meaning specified in Section 7.b(2) hereof.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committed Mortgage Loan” means a Mortgage Loan which is the subject of a
Take‑out Commitment with a Take‑out Investor.
“Commitment Fee” has the meaning assigned to such term in the Pricing Side
Letter.
“Contributed REO Properties” means the REO Properties converted from Early
Buyout HECM Loans together with the Repurchase Assets related to such REO
Properties transferred by Seller to REO Subsidiary or acquired by REO Subsidiary
directly in connection with a Transaction under this Agreement, listed on the
related Asset Schedule, until the Buyer releases its interest in such
Contributed REO Properties in accordance with the terms of this Agreement.
“Conversion Date” means the later of (x) the date a REO Property is contributed
to the REO Subsidiary or (y) such Purchased Asset becomes a REO Property.
“Correspondent Mortgage Loan” means a Mortgage Loan which is (a) originated by a
Correspondent Seller and underwritten in accordance with the Underwriting
Guidelines and (b) acquired by the Seller from a Correspondent Seller in the
ordinary course of business.
“Correspondent Seller” means a mortgage loan originator that sells Mortgage
Loans originated by it to Seller as a “correspondent” or “private label” client
approved by Buyer in writing.
“Correspondent Seller Release” means, with respect to any Correspondent Loan, a
release by the related Correspondent Seller, substantially in the form of
Exhibit H hereto or as otherwise approved by Buyer in writing, of all right,
title and interest, including any security interest, in such Correspondent Loan.
“Credit Agreement” means that certain Amended and Restated Credit Agreement
dated as of December 19, 2013, among Guarantor, as borrower, the lenders party
thereto and Credit Suisse AG, as administrative agent and collateral agent as it
may be amended, supplemented or otherwise modified from time to time. To the
extent provisions of the Credit Agreement are incorporated by reference and such
provisions use other defined terms set forth in the Credit Agreement, such
defined terms are hereby incorporated by reference as well; provided that if any
such provisions or defined terms are subsequently amended or modified, the
provisions and defined terms that are incorporated by reference shall be deemed
to be such amended or modified provisions and defined terms. Notwithstanding
that the Credit Agreement may be terminated, the provisions incorporated by
reference into this Agreement shall survive and continue to bind the Seller
hereunder.
“Custodial Agreement” means the Custodial Agreement, dated as of the date
hereof, among each Seller Party, Buyer and Custodian, as it may be amended,
supplemented or otherwise modified from time to time.
“Custodial Asset Schedule” has the meaning assigned to such term in the
Custodial Agreement.
“Custodian” means Deutsche Bank National Trust Company or such other party
specified by Buyer and agreed to by Seller, which approval shall not be
unreasonably withheld.
“Deed” means the deed issued in connection with a foreclosure sale of a
Mortgaged Property with respect to a HECM Loan or in connection with receiving a
deed in lieu of foreclosure evidencing title to the related REO Property.
“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Early Buyout HECM Loan” means a HECM Loan that is repurchased from a Ginnie Mae
Security as a result of the HECM Loan Principal Balance equaling or exceeding
the Ginnie Mae HECM Repurchase Trigger.
“Effective Date” means the date upon which the conditions precedent set forth in
Section 10.a shall have been satisfied.
“Electronic Tracking Agreement” means the Electronic Tracking Agreement among
Buyer, Seller Parties, MERS and MERSCORP Holdings, Inc., to the extent
applicable as the same may be amended from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any corporation or trade or business that, together with
Seller Parties is treated as a single employer under Section 414(b) or (c) of
the Code or solely for purposes of Section 302 of ERISA and Section 412 of the
Code is treated as single employer described in Section 414 of the Code.
“Escrow Instruction Letter” means the Escrow Instruction Letter from Seller to
the Settlement Agent, substantially in the form of Exhibit I hereto or as
otherwise approved by Buyer in writing, as the same may be modified,
supplemented and in effect from time to time.
“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.
“Event of Default” has the meaning specified in Section 15 hereof.
“Event of Termination” means with respect to any Seller Party, as applicable to
such Seller Party, as the case may be, (a) with respect to any Plan, a
reportable event, as defined in Section 4043 of ERISA, as to which the PBGC has
not by regulation waived the requirement of Section 4043(a) of ERISA that it be
notified within thirty (30) days of the occurrence of such event, or (b) the
withdrawal of such Seller Party or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (c) the failure by such Seller Party or any
ERISA Affiliate thereof to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code as amended by
the Pension Protection Act) or Section 302(e) of ERISA (or Section 303(j) of
ERISA, as amended by the Pension Protection Act), or (d) the distribution under
Section 4041 of ERISA of a notice of intent to terminate any Plan or any action
taken by such Seller Party or any ERISA Affiliate thereof to terminate any plan,
or (e) the failure to meet requirements of Section 436 of the Code resulting in
the loss of qualified status under Section 401(a)(29) of the Code, or (f) the
institution by the PBGC of proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(g) the receipt by such Seller Party or any ERISA Affiliate thereof of a notice
from a Multiemployer Plan that action of the type described in the previous
clause (f) has been taken by the PBGC with respect to such Multiemployer Plan,
or (h) any event or circumstance exists which may reasonably be expected to
constitute grounds for such Seller Party or any ERISA Affiliate thereof to incur
liability under Title IV of ERISA or under Sections 412(b) or 430(k) of the Code
with respect to any Plan.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Buyer or other recipient of any payment hereunder or required to be withheld or
deducted from a payment to Buyer or such other recipient: (a) Taxes based on (or
measured by) net income or net profits, franchise Taxes and branch profits Taxes
that are imposed on Buyer or other recipient of any payment hereunder as a
result of (i) being organized under the laws of, or having its principal office
or its applicable lending office located in the jurisdiction imposing such Tax
(or any political subdivision thereof), or (ii) a present or former connection
between such Buyer or other recipient and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof (other than connections arising from such Buyer or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced under this Agreement or
any Program Agreement, or sold or assigned an interest in any Purchased Asset or
Transaction Mortgage Loan); (b) any Tax imposed on Buyer or other recipient of a
payment hereunder that is attributable to such Buyer’s or other recipient’s
failure to comply with relevant requirements set forth in Section 11(e); (c) any
withholding Tax that is imposed on amounts payable to or for the account of
Buyer or other recipient of a payment hereunder pursuant to a law in effect on
the date such person becomes a party to or under this Agreement, or such person
changes its lending office, except in each case to the extent that amounts with
respect to Taxes were payable either to such person’s assignor immediately
before such person became a party hereto or to such person immediately before it
changed its lending office; and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.
“FHA Approved Mortgagee” means a corporation or institution approved as a
mortgagee by the FHA under the National Housing Act, as amended from time to
time, and applicable FHA regulations, and eligible to own and service mortgage
loans such as the FHA Loans.
“FHA HERMIT System” means the FHA’s Home Equity Reverse Mortgage Information
Technology, together with any successor FHA electronic access portal.
“FHA Loan” means a Mortgage Loan which is the subject of an FHA Mortgage
Insurance Contract.
“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.
“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.
“FHA Regulations” means the regulations promulgated by HUD under the National
Housing Act, as amended from time to time and codified in 24 Code of Federal
Regulations, and other HUD issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.
“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Seller’s regulators.
“Flow Assignment Agreements” means (i) that certain Flow Assignment Agreement,
dated as of February 23, 2016 between Trustee, not in its individual capacity
but solely as trustee for Transaction Subsidiary, as assignor, and REO
Subsidiary, as assignee, as the same may be amended, restated, supplemented or
otherwise modified from time to time and (ii) that certain Flow Assignment
Agreement, dated as of February 23, 2016, between Trustee, not in its individual
capacity but solely as trustee for Transaction Subsidiary, as assignee, and REO
Subsidiary, as assignor, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.
“Ginnie Mae” means the Government National Mortgage Association and any
successor thereto.
“Ginnie Mae Eligible Mortgage Loan” means a HECM Loan that is in strict
compliance with the eligibility requirements for swap by Ginnie Mae, under the
Ginnie Mae Guide and/or Ginnie Mae program.
“Ginnie Mae Guide” means the Ginnie Mae Mortgage-Backed Security Guide, Handbook
5500.3, Rev. 1, as amended from time to time, and any related announcements,
directives and correspondence issued by Ginnie Mae.
“Ginnie Mae HECM Repurchase Trigger” means, with respect to a HECM Loan, the
lesser of (a) 98% of the Maximum Claim Amount and (b) such lesser percentage of
the Maximum Claim Amount allowed by Ginnie Mae.
“Ginnie Mae Security” means a mortgage-backed security guaranteed by Ginnie Mae
pursuant to the Ginnie Mae Guide.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller Party or Buyer,
as applicable.
“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep‑well, to purchase assets, goods,
securities or services, or to take‑or‑pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgage
Loan or Mortgaged Property, to the extent required by Buyer. The amount of any
Guarantee of a Person shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith. The
terms “Guarantee” and “Guaranteed” used as verbs shall have correlative
meanings.
“Guarantor” means Walter Investment Management Corp., in its capacity as
guarantor under the Guaranty.
“Guaranty” means the Guaranty of the Guarantor dated as of the date hereof as
the same may be amended from time to time, pursuant to which the Guarantor fully
and unconditionally guarantees the obligations of the Seller Parties hereunder.
“HECM Loan” means a home equity conversion Mortgage Loan which is (a) secured by
a first lien and (b) is insured by FHA.
“HECM Loan Principal Balance” means the principal balance of a HECM Loan
(including without limitation all scheduled payments and/or unscheduled
payments, accrued interest and MIP Payments and other amounts capitalized into
the principal balance) reduced by all amounts received or collected in respect
of principal on such HECM Loan.
“High Cost Mortgage Loan” means a Mortgage Loan classified as a “high cost,”
“threshold,” “covered,” or “predatory” loan under any other applicable state or
local law (or a similarly classified loan using different terminology under a
law, regulation or ordinance imposing heightened regulatory scrutiny or
additional legal liability for residential mortgage loans having high interest
rates, points and/or fees).
“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.
“Inbound Account” means the account set forth in Section 9 hereof.
“Income” means, without duplication, with respect to any Purchased Asset,
Transaction Mortgage Loan or Contributed REO Property, at any time until
repurchased or removed from a Transaction Subsidiary or REO Subsidiary, as
applicable, by Seller, any principal received thereon or in respect thereof and
all interest, dividends or other distributions thereon.
“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements or like arrangements; (g) indebtedness of
others Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person;
(i) indebtedness of general partnerships of which such Person is a general
partner; and (j) any other indebtedness of such Person evidenced by a note,
bond, debenture or similar instrument.
“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of Seller hereunder or under any Program Agreement.
“Interest Rate Protection Agreement” means, with respect to any or all of the
Transaction Mortgage Loans that are HECM Loans, any short sale of a U.S.
Treasury Security, or futures contract, or mortgage related security, or
eurodollar futures contract, or options related contract, or interest rate swap,
cap or collar agreement or Take‑out Commitment, or similar arrangement providing
for protection against fluctuations in interest rates or the exchange of nominal
interest obligations, either generally or under specific contingencies, entered
into by a Seller Party and an Affiliate of Buyer or such other party acceptable
to Buyer in its good faith discretion, which agreement is acceptable to Buyer in
its good faith discretion.
“Lender Insurance Authority” means the permission granted to certain
FHA‑approved lenders to process single family mortgage applications without
first submitting documentation to HUD as set forth in 12 U.S.C. §1715z‑21 and
the regulations enacted thereunder set forth in 24 CFR §203.6.
“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.
“Loan to Value Ratio” or “LTV” means with respect to any HECM Loan, the ratio of
the original outstanding principal amount of such Mortgage Loan to the lesser of
(a) the Appraised Value of the Mortgaged Property at origination or (b) if the
Mortgaged Property was purchased within twelve (12) months of the origination of
such Mortgage Loan, the purchase price of the Mortgaged Property.
“Margin Call” has the meaning specified in Section 6.a hereof.
“Margin Deadlines” has the meaning specified in Section 6.b hereof.
“Margin Deficit” has the meaning specified in Section 6.a hereof.
“Market Value” has the meaning assigned to such term in the Pricing Side Letter.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of any Seller Party, Guarantor, or any Affiliate that
is a party to any Program Agreement taken as a whole; (b) a material impairment
of the ability of any Seller Party, Guarantor or any Affiliate that is a party
to any Program Agreement to perform under any Program Agreement and to avoid any
Event of Default; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability of any Program Agreement against any Seller
Party, Guarantor or any Affiliate that is a party to any Program Agreement, in
each case as determined by the Buyer in its sole discretion; provided that any
material adverse change or material adverse effect in respect of Christiana
Trust, individually, shall not trigger a “Material Adverse Effect” in respect of
the Transaction Subsidiary.
“Maximum Aggregate Purchase Price” means ONE HUNDRED MILLION DOLLARS
($100,000,000).
“Maximum Claim Amount” means the amount of insurance coverage for a HECM Loan
provided by the related HUD/FHA insurance thereon.
“Maximum Committed Purchase Price” means the following amounts opposite the
dates as set forth below, provided that it shall be a condition precedent to
increasing the Maximum Committed Purchase Price that Buyer has received the
applicable Commitment Fee:
Dates
Maximum Committed Purchase Price
Effective Date thru and including March 30, 2016
$10,000,000
March 31, 2016 thru and including the Termination Date
$50,000,000



“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.
“MIP Payment” means all mortgage insurance premiums payable to either HUD or a
private mortgage insurer, as set forth in the related Asset File.
“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.
“Mortgage” means each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a lien on real
property and other property and rights incidental thereto.
“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.
“Mortgage Loan” means any HECM Loan or Early Buyout HECM Loan evidenced by a
promissory note and secured by a first lien mortgage, which satisfies the
requirements set forth in the Underwriting Guidelines and Section 13.b hereof.
“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.
“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by a Seller
Party or any ERISA Affiliate and that is covered by Title IV of ERISA.
“Net Income” means, for any period, the net income of Seller on a consolidated
basis for such period as determined in accordance with GAAP.
“Net Worth” means an amount equal to, on a consolidated basis, Seller’s
stockholder equity (determined in accordance with GAAP).
“Nominee” means Reverse Mortgage Solutions, Inc., or any successor Nominee
appointed by Buyer following an Event of Default.
“Nominee Agreement” means that certain Nominee Agreement dated as of February
23, 2016, by and among REO Subsidiary, Trustee, not in its individual capacity
but solely as trustee for Transaction Subsidiary, and Seller, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Non-Recourse Debt” means an obligation for borrowed money secured by a lien on
any property owned by a Person, with respect to which obligation the Person has
not assumed or become liable for the payment thereof.
“Obligations” means (a) all of Seller Parties’ obligations to pay the Repurchase
Price on the Repurchase Date, the Price Differential on each Payment Date, and
other obligations and liabilities, to Buyer, its Affiliates or Custodian arising
under, or in connection with, the Program Agreements, whether now existing or
hereafter arising; (b) any and all sums paid by Buyer or on behalf of Buyer in
order to preserve any Purchased Asset, Transaction Mortgage Loan or Contributed
REO Property or its interest therein; (c) in the event of any proceeding for the
collection or enforcement of any of Seller Parties’ indebtedness, obligations or
liabilities referred to in clause (a), the reasonable expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Purchased Asset, Transaction Mortgage Loan or Contributed REO
Property, or of any exercise by Buyer of its rights under the Program
Agreements, including, without limitation, attorneys’ fees and disbursements and
court costs; and (d) all of Seller Parties’ indemnity obligations to Buyer or
Custodian or both pursuant to the Program Agreements.
“OFAC” has the meaning set forth in Section 13.a(27) hereof.
“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.
“Optional Repurchase” has the meaning specified in Section 4.b hereof.
“Optional Repurchase Date” has the meaning specified in Section 4.b hereof.
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any excise, sales, goods and
services or transfer taxes, charges or similar levies arising from any payment
made hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Program Agreement.
“Payee Number”: means the code used by Fannie Mae to indicate the wire transfer
instructions that will be used by Fannie Mae to purchase a Mortgage Loan.
“Payment Date” means, with respect to a Purchased Asset, the 5th day of the
month following the related Purchase Date and each succeeding 5th day of the
month thereafter; provided, that, with respect to such Purchased Asset, the
final Payment Date shall be the related Repurchase Date; and provided, further,
that if any such day is not a Business Day, the Payment Date shall be the next
succeeding Business Day.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Protection Act” means the Pension Protection Act of 2006.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means an employee benefit or other plan established or maintained by any
Seller Party or any ERISA Affiliate and covered by Title IV of ERISA, other than
a Multiemployer Plan.
“Pooled Mortgage Loan” means a HECM Loan that is part of a pool of Transaction
Mortgage Loans certified by the applicable Custodian to an Agency to be swapped
for an Agency Security backed by such pool in accordance with the terms of the
guidelines issued by the applicable Agency.
“Post-Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.
“Power of Attorney” means a Power of Attorney delivered by each Seller Party
substantially in the form of Exhibit D hereto.
“Price Differential” means with respect to any Transaction Mortgage Loan or
Contributed REO Property as of any date of determination, the aggregate amount
obtained by daily application of, for each Transaction Mortgage Loan or
Contributed REO Property, the amount equal to the product of (a) the Pricing
Rate for such Transaction Mortgage Loan or Contributed REO Property (or during
the continuation of an Event of Default, the Post-Default Rate) and (b) the
Purchase Price for such Transaction Mortgage Loan or Contributed REO Property,
calculated daily on the basis of a 360-day year for the actual number of days
during the period commencing on (and including) the Purchase Date for such
Transaction Mortgage Loan or Contributed REO Property and ending on (but
excluding) the Repurchase Date.
“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.
“Pricing Side Letter” means, the letter agreement dated as of the date hereof,
among Buyer and Seller Parties, as the same may be amended from time to time.
“Program Agreements” means, collectively, this Agreement, the Custodial
Agreement, the Pricing Side Letter, the Electronic Tracking Agreement, the
Guaranty, each Power of Attorney, the REO Subsidiary Agreement, the Transaction
Subsidiary Agreement, the Nominee Agreement, the Flow Assignment Agreements, the
Servicing Agreement, if any, and the Servicer Notice, if entered into.
“Prohibited Person” has the meaning set forth in Section 13.a(27) hereof.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Purchase Date” means the date on which a Purchased Asset is to be transferred
by Seller to Buyer, or a Purchase Price Increase Date, as applicable.
“Purchase Price” means, without duplication: (a) with respect to REO Subsidiary
Interests, the aggregate Purchase Price of all REO Properties owned by REO
Subsidiary, (b) with respect to Transaction Subsidiary Interests, the aggregate
Purchase Price of all Transaction Mortgage Loans owned by Transaction Subsidiary
and (c) with respect to each Transaction Mortgage Loan or Contributed REO
Property, the price at which such Transaction Mortgage Loan or Contributed REO
Property is made subject to a Transaction hereunder, as applicable, which shall
equal:
(a)    on the Purchase Date of the Purchased Assets or Transaction Mortgage
Loans and Conversion Date of Contributed REO Property, the Asset Value of such
Purchased Assets or Contributed REO Property as of the Purchase Date;
(b)    on any day after the Purchase Date or Conversion Date, except where Buyer
and the Seller agree otherwise, the amount determined under the immediately
preceding clause decreased by the amount of any cash applied to reduce the
Seller’s obligations hereunder with respect to such Transaction Mortgage Loan or
Contributed REO Property.
“Purchase Price Increase” means an increase in the Purchase Price for the
Certificates based upon the REO Subsidiary acquiring additional REO Properties
and/or the Transaction Subsidiary acquiring additional Transaction Mortgage
Loans to which such portion of the Purchase Price is allocated.
“Purchase Price Increase Date” means the date on which a Purchase Price Increase
is made with respect to the acquisition of additional REO Properties by the REO
Subsidiary and/or additional Transaction Mortgage Loans by the Transaction
Subsidiary.
“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.
“Purchased Assets” means the collective reference to Transaction Subsidiary
Interests and the REO Subsidiary Interests, together with the indirect
beneficial interest in the Contributed REO Properties represented by the REO
Subsidiary Interests and the Mortgage Loans owned by the Transaction Subsidiary
Interests, together with the Repurchase Assets related to such Transaction
Mortgage Loans, Contributed REO Properties, Transaction Subsidiary Interests and
REO Subsidiary Interests transferred or pledged by Seller to Buyer in a
Transaction hereunder, listed on the related Asset Schedule attached to the
related Transaction Request, which such Asset Files the related Custodian has
been instructed to hold pursuant to the related Custodial Agreement.
“Qualified Insurer” means an insurance company duly authorized and licensed
where required by law to transact insurance business and approved as an insurer
by Fannie Mae or Freddie Mac or Ginnie Mae, as applicable.
“Qualified Originator” means an originator of Mortgage Loans which is acceptable
under the Underwriting Guidelines.
“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by any Seller Party, Servicer or any other person or entity with
respect to a Purchased Asset, Transaction Mortgage Loan or REO Property. Records
shall include the Mortgage Notes, any Mortgages, the Asset Files, the Deeds, the
credit files related to the Purchased Asset and any other instruments necessary
to document or service a Mortgage Loan or REO Property.
“REO Property” means real property acquired by REO Subsidiary through
foreclosure of an Early Buyout HECM Loan or by deed in lieu of such foreclosure.
“REO Subsidiary” means RMS REO CS, LLC, a Delaware limited liability company.
“REO Subsidiary Agreement” means the limited liability company agreement, dated
as of February 23, 2016, between RMS REO CS, LLC and Reverse Mortgage Solutions,
Inc., as may be amended, supplemented or otherwise modified from time to time.
“REO Subsidiary Interests” means any and all of the Capital Stock of the REO
Subsidiary.
“Reporting Date” means the 7th Business Day of each month.
“Repurchase Assets” has the meaning assigned thereto in Section 8 hereof.
“Repurchase Date” means the earliest of (a) the Termination Date, (b) the date
requested pursuant to Section 4.a, (c) any Optional Repurchase Date, or (d) the
date determined by application of Section 16 hereof.
“Repurchase Price” means the price at which Purchased Assets are to be
transferred from Buyer or at which the Transaction Subsidiary Interests or REO
Subsidiary Interests are to be reduced in value with respect to Transaction
Mortgage Loans or Contributed REO Properties, as applicable, released therefrom
to Seller upon an Optional Repurchase or termination of a Transaction, which
will be determined in each case (including Transactions terminable upon demand)
as the sum of the Purchase Price for such Purchased Asset, Transaction Mortgage
Loan or Contributed REO Property and the accrued but unpaid Price Differential
relating to such Purchased Asset, Transaction Mortgage Loan or Contributed REO
Property as of the date of such determination.
“Request for Certification” means a notice sent to the Custodian reflecting that
one or more of the Transaction Mortgage Loans or REO Properties shall be made
subject to a Transaction with the Buyer hereunder.
“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, any vice president, senior vice president or
financial officer primarily responsible for financial matters.
“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Seller” means Reverse Mortgage Solutions, Inc. or its permitted successors and
assigns.
“Seller Party(ies)” means, individually or collectively, as applicable, Seller,
Transaction Subsidiary and/or REO Subsidiary, as applicable.
“Servicer” means any servicer or subservicer approved by Buyer in its sole
discretion, which may be Seller.
“Servicer Notice” means the notice acknowledged by a third party Servicer
substantially in the form of Exhibit J hereto.
“Servicing Agreement” means any servicing agreement entered into between Seller
and a third party Servicer, as the same may be amended from time to time.
“Servicing Rights” means the rights of any Person to administer, service or
subservice, the Transaction Mortgage Loans or REO Properties or to possess
related Records.
“Settlement Agent” means, with respect to any Transaction the subject of which
is a Wet‑Ink Mortgage Loan, the entity approved by Buyer, in its sole good‑faith
discretion, which may be a title company, escrow company or attorney in
accordance with local law and practice in the jurisdiction where the related
Wet‑Ink Mortgage Loan is being originated. A Settlement Agent is deemed approved
unless Buyer notifies Seller otherwise at any time electronically or in writing.
“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, trust or other entity of which at least a
majority of the securities or other ownership interests having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions of such corporation, limited
liability company, partnership, trust or other entity (irrespective of whether
or not at the time securities or other ownership interests of any other class or
classes of such corporation, limited liability company, partnership, trust or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.
“Take‑out Commitment” means a commitment of Seller to either (a) sell one or
more identified Transaction Mortgage Loans (other than an Early Buyout HECM
Loan) to a Take‑out Investor or (b) (i) swap one or more identified Transaction
Mortgage Loans (other than an Early Buyout HECM Loan) with a Take‑out Investor
that is an Agency for an Agency Security, and (ii) sell the related Agency
Security to a Take‑out Investor, and in each case, the corresponding Take‑out
Investor’s commitment back to Seller to effectuate any of the foregoing, as
applicable. With respect to any Take‑out Commitment with an Agency, the
applicable agency documents list Buyer or Buyer’s agent from an intercreditor
agreement as sole subscriber. For the avoidance of any doubt, any sale of
Transaction Mortgage Loans shall be effected by a simultaneous purchase by
Seller from the Transaction Subsidiary of the Transaction Mortgage Loans
accompanied by a sale by Seller to a Take-out Investor.
“Take‑out Investor” means (a) an Agency or (b) other institution which has made
a Take‑out Commitment that has not been rejected in writing by Buyer.
“Taxes” means any and all present or future taxes (including social security
contributions and value added taxes), levies, imposts, duties (including stamp
duties), deductions, charges (including ad valorem charges), withholdings
(including backup withholding), assessments, fees or other charges of any nature
whatsoever imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Date” means the earlier of (a) February 21, 2017, and (b) the date
of the occurrence of an Event of Default.
“Test Period” has the meaning assigned to such term in the Pricing Side Letter.
“Trade Assignment” means an assignment to Buyer or agent of Buyer under an
intercreditor agreement of a forward trade between a Takeout Investor and Seller
with respect to one or more Transaction Mortgage Loans that are Pooled Mortgage
Loans substantially in the form of Exhibit B hereto.
“Transaction” has the meaning set forth in Section 1 hereof.
“Transaction Mortgage Loan” means a Mortgage Loan which is subject to a
Transaction under this Agreement.
“Transaction Request” means a request via email from Seller to Buyer and Trustee
notifying Buyer that Seller wishes to enter into a Transaction, including a
Purchase Price Increase, hereunder that indicates that it is a Transaction
Request under this Agreement and that contains language substantially in the
form attached hereto as Exhibit A.
“Transaction Subsidiary” means RMS CS Repo Trust 2016.
“Transaction Subsidiary Agreement” means that certain trust agreement, dated as
of February 23, 2016 between Reverse Mortgage Solutions, Inc. and Wilmington
Savings Fund Society, FSB, a federal savings bank d/b/a Christiana Trust.
“Transaction Subsidiary Interests” means any and all of Seller’s interests in
the Capital Stock of the Transaction Subsidiary.
“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.
“Trustee” has the meaning specified in Section 43 hereof.
“Underwriting Guidelines” means the standards, procedures and guidelines which
conform to the guidelines of the applicable Agency of the Seller for
underwriting and acquiring Mortgage Loans, which are set forth in the written
policies and procedures of the Seller, a copy of which have been provided to
Buyer and such other guidelines as are identified to and approved in writing by
Buyer.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.
“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
“VA Approved Lender” means a lender which is approved by the VA to act as a
lender in connection with the origination of VA Loans.
“VA Loan” means a Mortgage Loan which is subject of a VA Loan Guaranty Agreement
as evidenced by a loan guaranty certificate.
“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.
“VA Regulations” means the regulations promulgated by the U.S. Department of
Veterans Affairs and codified in Title 38 Code of Federal Regulations, and other
U.S. Department of Veterans Affairs issuances relating to VA Loans, including
the related handbooks, circulars, notices and mortgagee letters.
“Warehouse Indebtedness” means Indebtedness of Seller in connection with any
repurchase, warehouse, gestation, early purchase or similar facility.
“Wet‑Ink Delivery Date” has the meaning assigned to such term in the Pricing
Side Letter.
“Wet‑Ink Documents” means, with respect to any Wet‑Ink Mortgage Loan, the
(a) Transaction Request and (b) the Asset Schedule.
“Wet‑Ink Mortgage Loan” means a Transaction Mortgage Loan which is being made
subject to a Transaction simultaneously with the origination thereof.
“Wire Instruction Data” has the meaning assigned to such term in the Custodial
Agreement.
3.    Program; Initiation of Transactions
a.    On the initial Purchase Date, Buyer will purchase the Transaction
Subsidiary Interests (accompanied by a pledge of the related Mortgage Loans by
the Transaction Subsidiary) and REO Subsidiary Interests. From time to time,
Seller may request and Buyer may fund additional Purchase Price Increases in
connection with the conveyance of Contributed REO Properties to the REO
Subsidiary and the corresponding increases of the Purchase Price on account of
the REO Subsidiary Interests. From time to time, Seller may request and Buyer
may fund additional Purchase Price Increases in connection with the conveyance
of Transaction Mortgage Loans to the Transaction Subsidiary and the
corresponding increases of the Purchase Price on account of the Transaction
Subsidiary Interests. This Agreement is a commitment by Buyer to enter into
Transactions with Seller up to an aggregate amount equal to the Maximum
Committed Purchase Price. This Agreement is not a commitment by Buyer to enter
into Transactions with Seller for amounts exceeding the Maximum Committed
Purchase Price, but rather, sets forth the procedures to be used in connection
with periodic requests for Buyer to enter into Transactions with Seller. Seller
hereby acknowledges that, beyond the Maximum Committed Purchase Price, Buyer is
under no obligation to agree to enter into, or to enter into, any Transaction
pursuant to this Agreement; provided that once Buyer and Seller enter into a
Transaction with respect to one or more Transaction Mortgage Loans or
Contributed REO Properties that would in the aggregate exceed the Maximum
Committed Purchase Price, Buyer shall not require Seller to repurchase any such
Transaction Mortgage Loans or Contributed REO Properties unless such repurchase
is otherwise permitted by the terms of this Agreement. All Transaction Mortgage
Loans shall exceed or meet the Underwriting Guidelines, and shall be serviced by
Seller or Servicer, as applicable. The aggregate Purchase Price of the
Certificates (adjusted for any Purchase Price Increases or reductions in
Purchase Price, as applicable) subject to outstanding Transactions shall not
exceed the Maximum Aggregate Purchase Price.
b.    Seller shall request that Buyer enter into a Transaction with respect to
Transaction Mortgage Loans by delivering (i) to Buyer, a Transaction Request
(A) one (1) Business Day prior to the proposed Purchase Date for Mortgage Loans
that are not Wet‑Ink Mortgage Loans or (B) by 3:30 p.m. (New York City time) on
the proposed Purchase Date for Wet‑Ink Mortgage Loans and (ii) to Buyer and
Custodian an Asset Schedule in accordance with the Custodial Agreement and (iii)
to Buyer, with respect to Wet-Ink Mortgage Loans and Correspondent Mortgage
Loans, the Wire Instruction Data in accordance with the Custodial Agreement. In
the event the Asset Schedule provided by Seller contains erroneous computer
data, is not formatted properly or the computer fields are otherwise improperly
aligned, Buyer shall provide written or electronic notice to Seller describing
such error and Seller shall correct the computer data, reformat or properly
align the computer fields itself and resubmit the Asset Schedule as required
herein.
c.    Reserved.
d.    Reserved.
e.    Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Seller’s interest in the applicable Purchased Assets
shall pass to or be pledged to Buyer on the Purchase Date, against the transfer
of the Purchase Price for the Certificates to Seller. Upon transfer of the
Purchased Assets to Buyer as set forth in this Section and until termination of
any related Transactions or the release of Contributed REO Property or
Transaction Mortgage Loans as set forth in Sections 4 or 16 of this Agreement,
ownership of each Purchased Asset, including beneficial ownership interest in
the related Transaction Mortgage Loans and Contributed REO Property and each
document in the related Asset File and Records, is vested in Buyer; provided
that, prior to the recordation by the Custodian as provided for in the Custodial
Agreement, record title in the name of Seller to each Transaction Mortgage Loan
shall be retained by Seller in trust and as Nominee, for the benefit of the
Transaction Subsidiary and Buyer, respectively, for the sole purpose of
facilitating the servicing and the supervision of the servicing of the Mortgage
Loans.
f.    With respect to each Wet‑Ink Mortgage Loan, by no later than the Wet‑Ink
Delivery Date, Seller shall cause the related Settlement Agent to deliver to the
Custodian the remaining documents in the Asset File, as more particularly set
forth in the Custodial Agreement.
4.    Repurchase; Conversion to REO Property
a.    Seller shall repurchase the Certificates from Buyer on the Termination
Date. In addition, Seller may repurchase Purchased Assets or effect an Optional
Repurchase with respect to Purchased Assets or Transaction Mortgage Loans or
Contributed REO Property without penalty or premium on any date pursuant to
Section 4.b below. If Seller intends to make such a repurchase, Seller shall
give one (1) Business Day’s prior written notice to Buyer, designating the
Purchased Assets, Transaction Mortgage Loans or Contributed REO Property to be
repurchased. Such obligation to repurchase exists without regard to any prior or
intervening liquidation or foreclosure with respect to any Purchased Asset,
Transaction Mortgage Loan or Contributed REO Property (but liquidation or
foreclosure proceeds received by Buyer shall be applied to reduce the Repurchase
Price for such Purchased Asset, Transaction Mortgage Loan or Contributed REO
Property on each Payment Date except as otherwise provided herein). Seller is
obligated to repurchase and take physical possession of the Purchased Assets,
Transaction Mortgage Loans or Contributed REO Property and related Asset Files
from Buyer or its designee (including the Custodian) at Seller’s expense on the
related Repurchase Date.
b.    When the Transaction Mortgage Loans, Purchased Assets or Contributed REO
Properties, as applicable, supporting a portion of the Purchase Price of the
Transaction related to the Transaction Mortgage Loans, Purchased Assets or
Contributed REO Properties are desired by Seller to be released, sold or
otherwise liquidated, Seller shall make payment to Buyer of the Allocated
Repurchase Price attributable to such Purchased Assets, Transaction Mortgage
Loans or Contributed REO Properties in order to prepay the applicable Repurchase
Price (an “Optional Repurchase”) in an amount equal to the applicable Repurchase
Price on each date such Purchased Assets, Transaction Mortgage Loans or
Contributed REO Properties, as applicable, are desired to be repurchased, sold
or otherwise liquidated (each, an “Optional Repurchase Date”). Such payment
shall serve as a partial prepayment of the Repurchase Price in connection with
the Transaction in respect of such Purchased Assets, Transaction Mortgage Loans
or Contributed REO Properties, as applicable. Seller shall pay the Allocated
Repurchase Price and take (or cause its designee to take) physical possession of
the Purchased Assets, Transaction Mortgage Loans or Contributed REO Properties,
as applicable, from the Transaction Subsidiary or its designee (including the
Custodian) at Seller’s expense on the related Optional Repurchase Date.
Immediately following such payment, the related Purchased Asset, Transaction
Mortgage Loan or Contributed REO Property, as applicable, shall cease to be
subject to this Agreement or the other Program Agreements, and Buyer shall be
deemed to have released all of its interests in such Purchased Asset,
Transaction Mortgage Loan or Contributed REO Property, as applicable, without
further action by any Person and shall direct Custodian to release the related
Asset File to the Seller or its designee pursuant to the Custodial Agreement.
c.    Provided that no Default shall have occurred and is continuing, and Buyer
has received the related Repurchase Price upon repurchase of the Purchased
Assets or release of Contributed REO Property from the REO Subsidiary or
Transaction Mortgage Loans from the Transaction Subsidiary, as applicable, Buyer
agrees to release (or permit the release of) its ownership interest hereunder in
the Purchased Assets or lien on the Contributed REO Property or Transaction
Mortgage Loans (and the other Repurchase Assets related thereto), as applicable,
at the request of Seller. The applicable Purchased Assets, Contributed REO
Properties or Transaction Mortgage Loans (and the other Repurchase Assets
related thereto) shall be delivered to Seller free and clear of any lien,
encumbrance or claim. With respect to payments in full by the related Mortgagor
of a Transaction Mortgage Loan, Seller agrees to immediately remit (or cause to
be remitted) to Buyer the Repurchase Price with respect to such Transaction
Mortgage Loan. Buyer agrees to release its lien on the Transaction Mortgage
Loans which have been prepaid in full after receipt of evidence of compliance
with the immediately preceding sentence.
d.    Pursuant to a flow assignment agreement between the REO Subsidiary and the
Transaction Subsidiary dated as of the date hereof, the Transaction Subsidiary
may from time to time assign certain Transaction Mortgage Loans subject to a
Transaction to the REO Subsidiary. Upon the assignment of any such Transaction
Mortgage Loan to the REO Subsidiary, the Transaction Subsidiary and the REO
Subsidiary shall provide notice thereof to Buyer and deliver to Buyer an updated
Mortgage Loan Schedule showing updated ownership of Transaction Mortgage Loans
subject to a Transaction. Thereafter, all obligations with respect to such
Transaction Mortgage Loans shall be obligations of the REO Subsidiary.
e.    Promptly upon an Early Buyout HECM Loan becoming a REO Property as
contemplated by Section 8, Seller shall (i) notify Buyer in writing that such
Early Buyout HECM Loan has become a REO Property and the value attributed to
such REO Property by Seller, (ii) deliver to Buyer and the applicable Custodian
an Asset Schedule with respect to such REO Property, (iii) be deemed to make the
representations and warranties listed on Schedule 1-C hereto with respect to
such REO Property, and (iv) the Purchase Price on account of the Transaction
Mortgage Loans shall be decreased and the Purchase Price on account of the REO
Subsidiary Interests shall be increased by the same amount. Such REO Property
(x) shall be deemed a Contributed REO Property owned by the REO Subsidiary
hereunder and its Asset Value as determined by Buyer shall be included in the
Asset Value of the REO Subsidiary Interests and (y) to the extent that such
conversion results in a Margin Deficit, Seller shall pay such amount in
accordance with Section 6.
5.    Price Differential
a.    On each Business Day that a Transaction is outstanding, the applicable
Pricing Rate shall be reset and, unless otherwise agreed, the accrued and unpaid
Price Differential shall be settled in cash on each related Payment Date. Two
(2) Business Days prior to the Payment Date, Buyer shall give Seller written or
electronic notice of the amount of the Price Differential due on such Payment
Date. On the Payment Date, Seller shall pay to Buyer the Price Differential for
such Payment Date (along with any other amounts to be paid pursuant to Section 7
hereof and Section 3 of the Pricing Side Letter), by wire transfer in
immediately available funds.
b.    If Seller fails to pay all or part of the Price Differential by 3:00 p.m.
(New York City time) on the related Payment Date, with respect to any Purchased
Asset, Seller shall be obligated to pay to Buyer (in addition to, and together
with, the amount of such Price Differential) interest on the unpaid Repurchase
Price at a rate per annum equal to the Post-Default Rate until the Price
Differential is received in full by Buyer.
6.    Margin Maintenance
a.    If at any time the outstanding Purchase Price allocated to any Purchased
Asset, Contributed REO Property or Transaction Mortgage Loan subject to a
Transaction is greater than the Asset Value allocated to such Purchased Asset,
Contributed REO Property or Transaction Mortgage Loan subject to a Transaction
(a “Margin Deficit”), then Buyer may by notice to Seller require Seller to
transfer to Buyer cash in an amount at least equal to the Margin Deficit (such
requirement, a “Margin Call”).
b.    Notice delivered pursuant to Section 6.a above may be given by any written
or electronic means. Any notice given before 10:00 a.m. (New York City time) on
a Business Day shall be met, and the related Margin Call satisfied, no later
than 5:00 p.m. (New York City time) on such Business Day; notice given after
10:00 a.m. (New York City time) on a Business Day shall be met, and the related
Margin Call satisfied, no later than 5:00 p.m. (New York City time) on the
following Business Day (the foregoing time requirements for satisfaction of a
Margin Call are referred to as the “Margin Deadlines”). The failure of Buyer, on
any one or more occasions, to exercise its rights hereunder, shall not change or
alter the terms and conditions to which this Agreement is subject or limit the
right of Buyer to do so at a later date. Seller and Buyer each agree that a
failure or delay by Buyer to exercise its rights hereunder shall not limit or
waive Buyer’s rights under this Agreement or otherwise existing by law or in any
way create additional rights for Seller.
c.    In the event that a Margin Deficit exists with respect to any Purchased
Asset, Contributed REO Property or Transaction Mortgage Loan, Buyer may retain
any funds received by it to which the Seller would otherwise be entitled
hereunder, which funds (i) shall be held by Buyer against the related Margin
Deficit for a Transaction Mortgage Loan or Contributed REO Property and (ii)
will be applied by Buyer against the Allocated Repurchase Price related to such
Purchased Asset, Contributed REO Property or Transaction Mortgage Loan for which
the related Margin Deficit remains otherwise unsatisfied. Notwithstanding the
foregoing, the Buyer retains the right, in its sole discretion, to make a Margin
Call in accordance with the provisions of this Section 6.
7.    Income Payments
a.    All Income received on account of the Purchased Assets, Contributed REO
Property and Transaction Mortgage Loans during the term of a Transaction shall
be the property of Buyer.
b.    Notwithstanding that certain Transaction Mortgage Loans and Contributed
REO Property are owned by the related Transaction Subsidiary or REO Subsidiary,
as applicable, the Seller, as Nominee, shall be listed as the mortgagee of
record and shall deposit all claims submitted on account of Early Buyout HECM
Loans into the payee account (the “Clearing Account”) and shall transfer all
such amounts so received into the Inbound Account as set forth below.
c.    With respect to Early Buyout HECM Loans and Contributed REO Properties,
Seller shall and shall cause the applicable Servicer to deposit all Income
related to any (x) prepayment of principal in full with respect to any
Transaction Mortgage Loan, (y) HUD claim payments or (z) liquidation proceeds
from any REO Property into the Inbound Account (x) within one (1) Business Day
following receipt thereof if received by 3:00 p.m. (New York City time) and (y)
within two (2) Business Days following receipt thereof if received after 3:00
p.m. (New York City time). To the extent HUD deducts from amounts otherwise due
on account of an Early Buyout HECM Loan subject to the Agreement, any amounts
owing by Servicer to HUD, Seller shall give prompt written notice thereof to
Buyer and shall deposit, within one (1) Business Day following notice or
knowledge of such deduction by HUD, such deducted amounts into the Inbound
Account. Provided no Event of Default has occurred and is continuing, funds
deposited in the Inbound Account shall be held therein and shall be applied on
each Payment Date following receipt thereof prior to the occurrence of an Event
of Default as follows:
(1)    first, to Buyer on account of unpaid fees, expenses, indemnity amounts,
Price Differential and any other amounts then due and owing to the Buyer
(including, without limitation, any amount sufficient to eliminate any
outstanding Margin Deficit ) from the Seller under this Agreement; and
(2)    second, all remaining amounts (if any), to the Seller.
d.    Notwithstanding any provision to the contrary in this Section 7, (i) upon
the occurrence and continuance of an Event of Default or on the Termination
Date, Seller shall and shall cause Servicer to deposit all Income to the Inbound
Account upon receipt thereof and Buyer shall apply all Income in the Inbound
Account to reduce the Obligations hereunder to zero; and (ii) within one (1)
Business Day after receipt by Seller of any (x) prepayment of principal in full
with respect to any Transaction Mortgage Loan, (y) HUD claims payments or (z)
liquidation proceeds from any REO Property, Seller shall remit such amount to
Buyer and Buyer shall apply any such amount received by Buyer to reduce the
amount of the Allocated Repurchase Price due upon termination of the related
Transaction.
8.    Security Interest
a.    Conveyance; Security Interest; REO Property.
(1)    On each Purchase Date, Seller hereby sells, assigns and conveys all of
Seller’s rights and interests in the Purchased Assets, including, without
limitation, the beneficial interests in Transaction Mortgage Loans and
Contributed REO Property identified on the related Asset Schedule, the related
Repurchase Assets and the related Servicing Rights and Asset Documents. Although
the parties intend that all Transactions hereunder be sales and purchases and
not loans, in the event any such Transactions are deemed to be loans, and in any
event, Seller hereby pledges to Buyer as security for the performance by Seller
of its Obligations and hereby grants, assigns and pledges to Buyer a fully
perfected first priority security interest in the Purchased Assets, including
related Servicing Rights and Asset Documents, the beneficial interest in the
Transaction Mortgage Loans and Contributed REO Property, any Agency Security or
right to receive such Agency Security when issued to the extent backed by any of
the Purchased Assets, Transaction Mortgage Loans and Contributed REO Property,
the Records, the Program Agreements (to the extent such Program Agreements and
Seller’s rights thereunder relate to the Purchased Assets, Transaction Mortgage
Loans or Contributed REO Property), any related Take‑out Commitments, any
Property relating to the Purchased Assets, Transaction Mortgage Loans or
Contributed REO Property, all insurance policies and insurance proceeds relating
to any Purchased Asset, Transaction Mortgage Loan, Contributed REO Property or
the related Mortgaged Property, including, but not limited to, any payments or
proceeds under any related primary insurance, hazard insurance and FHA Mortgage
Insurance Contracts and VA Loan Guaranty Agreements (if any), Income, Interest
Rate Protection Agreements, accounts (including any interest of Seller in escrow
accounts) and any other contract rights (other than those rights retained by
Ginnie Mae pursuant to the Ginnie Mae Guide), instruments, accounts, payments,
rights to payment (including payments of interest or finance charges), general
intangibles related to the Purchased Assets, and other assets relating to the
Purchased Assets, Transaction Mortgage Loans or Contributed REO Property
(including, without limitation, any other accounts) or any interest in the
Purchased Assets, Transaction Mortgage Loans or Contributed REO Property, and
any proceeds (including the related securitization proceeds) and distributions
with respect to any of the foregoing and any other property, rights, title or
interests as are specified on a Transaction Request and/or Trust Receipt and/or
delivered to Buyer pursuant to a Transaction, in all instances, whether now
owned or hereafter acquired, now existing or hereafter created (collectively,
the “Primary Repurchase Assets”).
(2)    In order to further secure the Obligations hereunder, REO Subsidiary
hereby grants, assigns and pledges to Buyer a fully perfected first priority
security interest in the REO Properties, Transaction Mortgage Loans, all related
Servicing Rights, Asset Documents, the Records, the Program Agreements (to the
extent such Program Agreements and REO Subsidiary’s rights thereunder relate to
the REO Properties and Transaction Mortgage Loans, as applicable), any related
Take-out Commitments, any Property relating to the REO Properties and
Transaction Mortgage Loans, as applicable, all insurance policies and insurance
proceeds relating to any REO Property and Transaction Mortgage Loan, as
applicable, including, but not limited to, any payments or proceeds under any
related primary insurance, hazard insurance and FHA Mortgage Insurance Contracts
and VA Loan Guaranty Agreements (if any), Income, Interest Rate Protection
Agreements, accounts (including any interest of REO Subsidiary in escrow
accounts) and any other contract rights (other than those rights retained by
Ginnie Mae pursuant to the Ginnie Mae Guide), instruments, accounts, payments,
rights to payment (including payments of interest or finance charges), general
intangibles and other assets relating to the REO Properties and Transaction
Mortgage Loans, as applicable (including, without limitation, any other
accounts) or any interest in the REO Properties and Transaction Mortgage Loans,
as applicable, and any proceeds (including the related securitization proceeds)
and distributions with respect to any of the foregoing and any other property,
rights, title or interests as are specified on a Transaction Request and/or
Trust Receipt and/or delivered to Buyer pursuant to a Transaction, in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created (collectively, the “REO Subsidiary Repurchase Assets”).
(3)    In order to further secure the Obligations hereunder, Transaction
Subsidiary hereby grants, assigns and pledges to Buyer a fully perfected first
priority security interest in the Transaction Mortgage Loans, all related
Servicing Rights, Asset Documents, any Agency Security or right to receive such
Agency Security when issued to the extent backed by any of the Transaction
Mortgage Loans, the Records, the Program Agreements (to the extent such Program
Agreements and Transaction Subsidiary’s rights thereunder relate to Transaction
Mortgage Loans), any related Take-out Commitments, any Property relating to the
Transaction Mortgage Loans, all insurance policies and insurance proceeds
relating to any Transaction Mortgage Loan or the related Mortgaged Property,
including, but not limited to, any payments or proceeds under any related
primary insurance, hazard insurance and FHA Mortgage Insurance Contracts and VA
Loan Guaranty Agreements (if any), Income, Interest Rate Protection Agreements,
accounts (including any interest of Transaction Subsidiary in escrow accounts)
and any other contract rights (other than those rights retained by Ginnie Mae
pursuant to the Ginnie Mae Guide), instruments, accounts, payments, rights to
payment (including payments of interest or finance charges), general intangibles
and other assets relating to the Transaction Mortgage Loans (including, without
limitation, any other accounts) or any interest in the Transaction Mortgage
Loans, and any proceeds (including the related securitization proceeds) and
distributions with respect to any of the foregoing and any other property,
rights, title or interests as are specified on a Transaction Request and/or
Trust Receipt and/or delivered to Buyer pursuant to a Transaction, in all
instances, whether now owned or hereafter acquired, now existing or hereafter
created (collectively, the “Transaction Subsidiary Repurchase Assets” and
together with the REO Subsidiary Repurchase Assets, the “Additional Repurchase
Assets” and together with the Primary Repurchase Assets and the REO Subsidiary
Repurchase Assets, the “Repurchase Assets”). The provisions of paragraphs (a),
(b) and (c) are intended to constitute a security agreement or other arrangement
or other credit enhancement related to this Agreement and transactions hereunder
as defined under Section 101(47)(v) and 741(7)(xi) of the Bankruptcy Code, and
are further intended to be a guaranty of the Obligations to the Buyer by the REO
Subsidiary and the Transaction Subsidiary, as applicable, to the extent of their
respective Repurchase Assets.
b.    Release of Security Interest upon Sale. Notwithstanding the foregoing,
upon the repurchase of any Purchased Asset by the Seller or release of a
Contributed REO Property from the REO Subsidiary or release of a Transaction
Mortgage Loan from the Transaction Subsidiary or the sale of a Purchased Asset,
Contributed REO Property or Transaction Mortgage Loan to any third party and
receipt by Buyer in each case of the related Repurchase Price, the security
interest of Buyer in such Purchased Asset, Contributed REO Property or
Transaction Mortgage Loan and all related Repurchase Assets will be released
with no further action on the part of Buyer, Seller, REO Subsidiary or
Transaction Subsidiary.
c.    Acquisition of REO Property. If the REO Subsidiary acquires any REO
Property by extinguishing any Mortgage Note in connection with the foreclosure
of the related Transaction Mortgage Loan, transferring the real property
underlying the Mortgage Note in lieu of foreclosure or otherwise transferring of
such real property, the REO Subsidiary shall cause such real property to be
taken by Deed, or by means of such instruments as is provided by the
Governmental Authority governing the transfer, or right to request transfer and
issuance of the Deed, or such instrument as is provided by the related
Governmental Authority, or to be acquired through foreclosure sale in the
jurisdiction in which the REO Property is located, in the name of the Nominee in
accordance with Section 40 hereof.
d.    Purchased Assets as Securities. The parties acknowledge and agree that the
REO Subsidiary Interests and Transaction Subsidiary Interests shall constitute
and remain “securities” as defined in Section 8-102 of the Uniform Commercial
Code; Seller Parties covenant and agree that (i) the REO Subsidiary Interests
and the Transaction Subsidiary Interests are not and will not be dealt in or
traded on securities exchanges or securities markets, and (ii) the REO
Subsidiary Interests and the Transaction Subsidiary Interests are not and will
not be investment company securities within the meaning of Section 8-103 of the
Uniform Commercial Code. Seller shall, at its sole cost and expense, take all
steps as may be necessary in connection with the re-registration, indorsement,
transfer, delivery and pledge of all REO Subsidiary Interests and Transaction
Subsidiary Interests to Buyer.
e.    Additional Interests. If Seller shall, as a result of ownership of the REO
Subsidiary Interests and/or the Transaction Subsidiary Interests, become
entitled to receive or shall receive any certificate evidencing any REO
Subsidiary Interests and/or Transaction Subsidiary Interests or other equity
interest, any option rights, or any equity interest in the REO Subsidiary
Interests and/or Transaction Subsidiary Interests, whether in addition to, in
substitution for, as a conversion of, or in exchange for the REO Subsidiary
Interests and/or Transaction Subsidiary Interests, or otherwise in respect
thereof, Seller shall accept the same as the Buyer’s agent, hold the same in
trust for the Buyer and deliver the same forthwith to the Buyer in the exact
form received, duly indorsed by the Seller to the Buyer, if required, together
with an undated transfer power, if required, covering such certificate duly
executed in blank, or if requested, deliver Certificates re-registered in the
name of Buyer, to be held by the Buyer subject to the terms hereof as additional
security for the Obligations. Any sums paid upon or in respect of the REO
Subsidiary Interests and/or the Transaction Subsidiary Interests upon the
liquidation or dissolution of the REO Subsidiary and/or the Transaction
Subsidiary, or otherwise shall be paid over to the Buyer as additional security
for the Obligations. If following the occurrence and during the continuation of
an Event of Default, any sums of money or property so paid or distributed in
respect of the REO Subsidiary Interests and/or the Transaction Subsidiary
Interests shall be received by Seller, Seller shall, until such money or
property is paid or delivered to the Buyer, hold such money or property in trust
for the Buyer segregated from other funds of Seller as additional security for
the Obligations.
f.    Voting Rights. Subject to this Section, Buyer as the holder, may exercise
all voting and member rights with respect to the Purchased Assets.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is continuing, (a) Buyer shall notify and consult with Seller prior to the
exercise of any rights under this Section, and (b) Seller will have the right to
direct Buyer, with respect to any action or inaction related to the Purchased
Assets (in the event any action is requested or required to be taken), and the
Buyer shall comply with such direction unless the Buyer determines in its good
faith discretion that such compliance with such direction will result in a
Material Adverse Effect or conflict with any Program Agreement. In no event
shall Buyer be required to vote or exercise any right or take any other action
which would impair the Purchased Assets or which would be inconsistent with or
result in a violation of any provision of this Agreement. Without limiting the
generality of the foregoing, Buyer shall have no obligation (other than as
expressly set forth in this Agreement) to (i) vote to enable, or take any other
action to permit, the REO Subsidiary and/or the Transaction Subsidiary to issue
any interests of any nature or to issue any other interests convertible into or
granting the right to purchase or exchange for any interests of such entity;
(ii) sell, assign, transfer, exchange or otherwise dispose of, or grant any
option with respect to, the Purchased Assets; or (iii) create, incur or permit
to exist any Lien or option in favor of, or any claim of any Person with respect
to, the Seller’s interest in the Purchased Assets except for the Lien provided
for by this Agreement. In no event shall Buyer enter into any agreement or
undertaking restricting the right or ability of Seller to sell, assign or
transfer the Purchased Assets prior to an Event of Default. For the avoidance of
doubt, prior to the occurrence and continuance of an Event of Default, neither
the Transaction Subsidiary nor the REO Subsidiary shall need the consent of
Buyer with respect to the day-to-day operations thereof and any related
resolution required to verify authority for such transactions, so long as such
day-to-day operations are performed in accordance with the terms of the
Transaction Subsidiary Agreement, the REO Subsidiary Agreement and this
Agreement, as applicable.
g.    Servicing Rights. Each Seller Party acknowledges that it has no rights to
service the Transaction Mortgage Loans and Contributed REO Properties. Without
limiting the generality of the foregoing and in the event that any Seller Party
is deemed to retain any residual Servicing Rights, and for the avoidance of
doubt, subject to any rights retained by Ginnie Mae in the Servicing Rights or
any prohibition on the grant of a security interest in the Servicing Rights
without the prior express written approval of Ginnie Mae, each Seller Party
grants, assigns and pledges to Buyer a security interest in the Servicing Rights
and proceeds related thereto and in all instances, whether now owned or
hereafter acquired, now existing or hereafter created. The foregoing provision
is intended to constitute a security agreement or other arrangement or other
credit enhancement related to this Agreement and Transactions hereunder as
defined under Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
h.    Financing Statements. Seller Parties agree to execute, deliver and/or file
such documents and perform such acts as may be reasonably necessary to fully
perfect Buyer’s security interest created hereby. Furthermore, the Seller
Parties hereby authorize the Buyer to file financing statements relating to the
Repurchase Assets, as the Buyer, at its option, may deem appropriate. The Seller
shall pay the filing costs for any financing statement or statements prepared
pursuant to this Section 8.
i.    Powers of Attorney. In addition to the foregoing, each Seller Party agrees
to execute a Power of Attorney, in the form of Exhibit D hereto, to be delivered
on the date hereof which may be used only in accordance with Section 28 hereof.
j.    Intent. The foregoing provisions in this Section 8 are each intended to
constitute a security agreement or other arrangement or other credit enhancement
related to this Agreement and Transactions hereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
k.    The parties acknowledge and agree that the intent of the parties is for
the Seller to grant a Lien to Buyer on the Additional Repurchase Assets prior to
conveying them to the Transaction Subsidiary and/or the REO Subsidiary and that
the Transaction Subsidiary or the REO Subsidiary, as applicable, is acquiring
any Additional Repurchase Asset subject to and subordinate to Buyer’s Lien
hereunder. It is further intended that simultaneous with the acquisition of the
Transaction Subsidiary of the Transaction Subsidiary Repurchase Assets or the
REO Subsidiary of the REO Subsidiary Assets, as applicable, the Transaction
Subsidiary intends to grant a Lien on such Transaction Subsidiary Repurchase
Assets to Buyer hereunder and the REO Subsidiary intends to grant a Lien on such
REO Subsidiary Repurchase Assets to Buyer hereunder.
9.    Payment and Transfer
Unless otherwise mutually agreed in writing, all transfers of funds to be made
by Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction, set‑off or counterclaim, to Buyer at the following account
maintained by Buyer: Account No. 31018027, for the account of CS BUYER/REVERSE
MORTG INBOUND, Citibank, ABA No. 021 000 089 or such other account as Buyer
shall specify to Seller in writing. Each Seller Party acknowledges that it has
no rights of withdrawal from the foregoing account. All Repurchase Assets
transferred by one party hereto to the other party shall be in the case of a
purchase by Buyer in suitable form for transfer or shall be accompanied by duly
executed instruments of transfer or assignment in blank and such other
documentation as Buyer may reasonably request. All Repurchase Assets shall be
evidenced by a Trust Receipt or Certificate. Any Repurchase Price received by
Buyer after 2:00 p.m. (New York City time) shall be deemed received on the next
succeeding Business Day.
10.    Conditions Precedent
a.    Initial Transaction. As conditions precedent to the initial Transaction,
Buyer shall have received on or before the day of such initial Transaction the
following, in form and substance satisfactory to Buyer and, as applicable, duly
executed by each Seller Party and each other party thereto:
(1)    Program Agreements. The Program Agreements duly executed and delivered by
the parties thereto and being in full force and effect, free of any
modification, breach or waiver.
(2)    Security Interest. Evidence that all other actions necessary or, in the
opinion of Buyer, desirable to perfect and protect Buyer’s interest in the
Purchased Assets and other Repurchase Assets have been taken, including, without
limitation, (i) duly authorized and filed Uniform Commercial Code financing
statements on Form UCC‑1 and UCC-3, as applicable and (ii) delivery to the
Custodian of each original Certificate re-registered into the name of Buyer and
evidence that any Transaction Subsidiary Interests or REO Subsidiary Interests
are evidenced by a certificate in a registered form.
(3)    Organizational Documents. A certificate of the duly authorized Person of
each Seller Party, attaching certified copies of each Seller Party’s
organizational documents and resolutions approving the Program Agreements and
transactions thereunder (either specifically or by general resolution) and all
documents evidencing other necessary action or governmental approvals as may be
required in connection with the Program Agreements.
(4)    Good Standing Certificate. A certified copy of a good standing
certificate from the jurisdiction of organization of each Seller Party, dated as
of no earlier than the date ten (10) Business Days prior to the Purchase Date
with respect to the initial Transaction hereunder.
(5)    Incumbency Certificate. An incumbency certificate of each Seller Party,
certifying the names, true signatures and titles of the representatives duly
authorized to request transactions hereunder and to execute the Program
Agreements.
(6)    Opinion of Counsel. An opinion of each Seller Party’s counsel, in form
and substance acceptable to Buyer, including, without limitation (i) the
enforceability opinion with respect to each Seller Party, including an
Investment Company Act opinion indicating that no Seller Party nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended (the “Investment Company Act”) and that it is not necessary to
register the REO Subsidiary or Transaction Subsidiary under the Investment
Company Act, for reasons specified in such opinion other than the exemption
provided by Section 3(c)(1) or Section 3(c)(7) thereof; (ii) matters of Delaware
law, or other applicable law, with respect to the Transaction Subsidiary and the
Trustee; and (iii) a Bankruptcy Code opinion of counsel to Seller Parties with
respect to matters outlined in Section 26.e hereof.
(7)    Underwriting Guidelines. A true and correct copy of the Underwriting
Guidelines.
(8)    Fees. Payment of any fees due to Buyer hereunder.
(9)    Reserved.
b.    All Transactions. The obligation of Buyer to enter into each Transaction
pursuant to this Agreement is subject to the following conditions precedent:
(1)    Due Diligence Review. Without limiting the generality of Section 34
hereof, Buyer shall have completed, to its satisfaction, its due diligence
review of the related Purchased Assets, Contributed REO Properties, Seller, REO
Subsidiary, Transaction Mortgage Loans, Transaction Subsidiary and the Servicer.
(2)    Required Documents.
(a)    With respect to each Transaction Mortgage Loan that is not a Wet‑Ink
Mortgage Loan, the Asset File has been delivered to the Custodian in accordance
with the Custodial Agreement.
(b)    With respect to each Wet‑Ink Mortgage Loan, the Wet‑Ink Documents have
been delivered to Buyer or Custodian, as the case may be, in accordance with the
Custodial Agreement.
(c)    With respect to each Correspondent Loan which the Correspondent Seller is
selling to Seller simultaneously with such Correspondent Loan becoming a
Transaction Mortgage Loan, Seller shall have delivered to the Buyer the Seller
Wire Instruction Data in accordance with the terms of the Custodial Agreement.
(d)    With respect to each Correspondent Loan, Buyer shall have received a
Correspondent Seller Release for such Transaction Mortgage Loan that is duly
executed and delivered by the related Correspondent Seller by no later than the
time set forth in Section 3.b hereof.
(3)    Transaction Documents. Buyer or its designee shall have received on or
before the day of such Transaction (unless otherwise specified in this
Agreement) the following, in form and substance satisfactory to Buyer and (if
applicable) duly executed:
(a)    A Transaction Request and Asset Schedule delivered by Seller pursuant to
Section 3.b hereof.
(b)    The Request for Certification and the related Asset Schedule delivered by
Seller, and the Trust Receipt and Custodial Asset Schedule delivered by
Custodian.
(c)    Such certificates, customary opinions of counsel or other documents as
Buyer may reasonably request, provided that such opinions of counsel shall not
be required routinely in connection with each Transaction but shall only be
required from time to time as deemed necessary by Buyer in good faith; provided
further that Seller may provide such opinions of counsel or other documents to
Buyer within five (5) Business Days following such Purchase Date.
(4)    No Default. No Default or Event of Default shall have occurred and be
continuing.
(5)    Requirements of Law. Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for Buyer to enter into Transactions with a Pricing Rate based on Base Rate.
(6)    Representations and Warranties. Both immediately prior to the related
Transaction and also after giving effect thereto and to the intended use
thereof, the representations and warranties made by each Seller Party in each
Program Agreement shall be true, correct and complete on and as of such Purchase
Date in all material respects with the same force and effect as if made on and
as of such date (or, if any such representation or warranty is expressly stated
to have been made as of a specific date, as of such specific date).
(7)    Electronic Tracking Agreement. To the extent any Transaction Mortgage
Loans are registered on the MERS® System, an Electronic Tracking Agreement
entered into, duly executed and delivered by the parties thereto and being in
full force and effect, free of any modification, breach or waiver.
(8)    Releases. Buyer shall have received a warehouse lender’s release or other
document acceptable to Buyer in its sole discretion evidencing the release and
conveyance of the loan to Seller.
(9)    Material Adverse Change. None of the following shall have occurred and/or
be continuing (it being understood that Buyer will make the following
determinations acting in good faith):
(a)    Credit Suisse AG, New York Branch’s corporate bond rating as calculated
by S&P or Moody’s has been lowered or downgraded to a rating below investment
grade by S&P or Moody’s;
(b)    an event or events shall have occurred in the good faith determination of
Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in Buyer not
being able to finance Transaction Mortgage Loans or REO Properties through the
“repo market” or “lending market” with traditional counterparties at rates which
would have been reasonable prior to the occurrence of such event or events; or
(c)    an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or
(d)    there shall have occurred a material adverse change in the financial
condition of Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of Buyer to fund its obligations under this
Agreement.
(10)    UCC-3 Filing. Seller shall have filed or cause to be filed a Uniform
Commercial Code Financing Statement on form UCC-3 to amend that certain filing
No. 2012-4577468 in form and substance acceptable to Buyer in its sole
discretion no later than ten (10) Business Days following the Effective Date.
(11)    Insurance. Evidence that Seller has added Buyer as an additional loss
payee under the Seller’s Fidelity Insurance no later than ten (10) Business Days
following the Effective Date.
11.    Program; Costs
a.    Seller shall reimburse Buyer for any of Buyer’s reasonable out-of-pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Buyer in determining the acceptability to Buyer of any Repurchase
Assets; provided that Buyer shall provide notice to Seller at such time such
out-of-pocket costs and expenses reaches $25,000; provided, however, that
failure to deliver such notice shall not affect Seller’s obligations hereunder.
Seller shall also pay, or reimburse Buyer if Buyer shall pay, any termination
fee, which may be due any Servicer. Seller shall pay the fees and expenses of
Buyer’s counsel in connection with the Program Agreements. Legal fees for any
subsequent amendments to this Agreement or related documents shall be borne by
Seller. Seller shall pay ongoing custodial fees and expenses as set forth in the
Custodial Agreement, and any other ongoing fees and expenses under any other
Program Agreement.
b.    If Buyer determines, in good faith, that, due to the introduction of, any
change in, or the compliance by Buyer with (i) any eurocurrency reserve
requirement or (ii) the interpretation of any law, regulation or any guideline
or request from any central bank or other Governmental Authority (whether or not
having the force of law), there shall be an increase in the cost to Buyer in
engaging in the present or any future Transactions, then Seller agrees to pay to
Buyer, from time to time, upon demand by Buyer (with a copy to Custodian) the
actual cost of additional amounts as specified by Buyer to compensate Buyer for
such increased costs.
c.    With respect to any Transaction, Buyer may conclusively rely upon, and
shall incur no liability to any Seller Party in acting upon, any request or
other communication that Buyer reasonably believes to have been given or made by
a person authorized to enter into a Transaction on such Seller Party’s behalf,
whether or not such person is listed on the certificate delivered pursuant to
Section10.a(5) hereof.
d.    Notwithstanding the assignment of the Program Agreements with respect to
each Purchased Asset to Buyer, each Seller Party agrees and covenants with Buyer
to enforce diligently their rights and remedies set forth in the Program
Agreements.
e.    (i) Any payments made by Seller to Buyer or a Buyer assignee hereunder or
any Program Agreement shall be made free and clear of and without deduction or
withholding for any Taxes, except as required by applicable law. If Seller shall
be required by applicable law (as determined in the good faith discretion of the
applicable withholding agent) to deduct or withhold any Tax from any sums
payable to Buyer or a Buyer assignee, then (i) the Seller shall make such
deductions or withholdings and pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; (ii) to the extent the
withheld or deducted Tax is an Indemnified Tax or Other Tax, the sum payable
shall be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section 11(e)) the Buyer or Buyer assignee receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made; and (iii) the Seller shall notify the Buyer or Buyer
assignee of the amount paid and shall provide the original or a certified copy
of a receipt issued by the relevant Governmental Authority evidencing such
payment within ten (10) days thereafter. Seller shall otherwise indemnify Buyer,
within ten (10) days after demand therefor, for any Indemnified Taxes or Other
Taxes imposed on Buyer (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 11(e)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority.
(ii) Buyer and any Buyer assignee shall deliver to the Seller, at the time or
times reasonably requested by the Seller, such properly completed and executed
documentation reasonably requested by the Seller as will permit payments made
hereunder to be made without withholding or at a reduced rate of withholding. In
addition, Buyer and any Buyer assignee, if reasonably requested by Seller, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Seller as will enable the Seller to determine whether or not
such Buyer or Buyer assignee is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in this Section
11, the completion, execution and submission of such documentation (other than
such documentation in Section 11(e)(ii)(A), (B) and (C) below) shall not be
required if in the Buyer’s or Buyer’s assignee’s judgment such completion,
execution or submission would subject such Buyer or Buyer assignee to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Buyer or Buyer assignee. Without limiting the
generality of the foregoing, Buyer or Buyer assignee shall deliver to the
Seller, to the extent legally entitled to do so:
(A) in the case of a Buyer or Buyer assignee which is a “U.S. Person” as defined
in section 7701(a)(30) of the Code, a properly completed and executed Internal
Revenue Service (“IRS”) Form W-9 certifying that it is not subject to U.S.
federal backup withholding tax;
(B) in the case of a Buyer or Buyer assignee which is not a “U.S. Person” as
defined in Code section 7701(a)(30): (I) a properly completed and executed IRS
Form W-8BEN or W-8ECI, as appropriate, evidencing entitlement to a zero percent
or reduced rate of U.S. federal income tax withholding on any payments made
hereunder, (II) in the case of such non-U.S. Person claiming exemption from the
withholding of U.S. federal income tax under Code sections 871(h) or 881(c) with
respect to payments of “portfolio interest,” a duly executed certificate (a
“U.S. Tax Compliance Certificate”) to the effect that such non-U.S. Person is
not (x) a “bank” within the meaning of Code section 881(c)(3)(A), (y) a “10
percent shareholder” of Seller or affiliate thereof, within the meaning of Code
section 881(c)(3)(B), or (z) a “controlled foreign corporation” described in
Code section 881(c)(3)(C), (III) to the extent such non-U.S. person is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if such non-U.S. person is a partnership and one or more direct or
indirect partners of such non-U.S. person are claiming the portfolio interest
exemption, such non-U.S. person may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner, and (IV) executed originals of
any other form or supplementary documentation prescribed by law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
together with such supplementary documentation as may be prescribed by law to
permit the Seller to determine the withholding or deduction required to be made.
(C) if a payment made to a Buyer or Buyer assignee under this Agreement would be
subject to U.S. federal withholding tax imposed by FATCA if such Buyer or
assignee were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Buyer or assignee shall deliver to the Seller at the time or
times prescribed by law and at such time or times reasonably requested by the
Seller such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Seller as may be necessary for the Seller to comply
with their obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 11(e), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
The applicable IRS forms referred to above shall be delivered by each applicable
Buyer or Buyer assignee on or prior to the date on which such person becomes a
Buyer or Buyer assignee under this Agreement, as the case may be, and upon the
obsolescence or invalidity of any IRS form previously delivered by it hereunder.
f.    Any indemnification payable by Seller to Buyer or any Buyer assignee for
Indemnified Taxes or Other Taxes that are imposed on Buyer or a Buyer assignee,
as described in Section 11(e)(i) hereof, shall be paid by Seller within ten (10)
days after demand therefor. A certificate as to the amount of such payment or
liability delivered to the Seller by Buyer or a Buyer assignee shall be
conclusive absent manifest error.
g.    Each party’s obligations under this Section 11 shall survive any
assignment of rights by, or the replacement of, Buyer or a Buyer assignee, and
the repayment, satisfaction or discharge of all obligations under any Program
Agreement.
h.    Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes to treat
each Transaction as indebtedness of Seller that is secured by the Purchased
Assets, Transaction Mortgage Loans and Contributed REO Property, and the
Purchased Assets as owned by Seller and the Transaction Mortgage Loans as owned
by Transaction Subsidiary and the Contributed REO Properties as owned by REO
Subsidiary in the absence of an Event of Default by Seller. Buyer and Seller
agree that they will treat and report for all tax purposes the Transactions
entered into hereunder as one or more loans from Buyer to Seller secured by the
Purchased Assets, Transaction Mortgage Loans and Contributed REO Properties,
unless otherwise prohibited by law or upon a final determination by any taxing
authority that the Transactions are not loans for tax purposes.
12.    Servicing
a.    Each Seller Party, on Buyer’s behalf, shall contract with Servicer to, or
if Seller is the Servicer, Seller shall, service the Transaction Mortgage Loans
and Contributed REO Properties for each Seller Party hereunder consistent with
the degree of skill and care that Seller customarily requires with respect to
similar Transaction Mortgage Loans and Contributed REO Properties owned or
managed by it and in accordance with Accepted Servicing Practices. Each Seller
Party and Servicer shall (i) comply with all applicable federal, state and local
laws and regulations, (ii) maintain all state and federal licenses necessary for
it to perform its servicing responsibilities (if any) hereunder and (iii) not
impair the rights of Buyer in any Transaction Mortgage Loan or Contributed REO
Property or any payment thereunder. Upon the occurrence and during the
continuance of an Event of Default, Buyer may terminate the servicing of any
Transaction Mortgage Loan or Contributed REO Property with the then-existing
Servicer in accordance with Section 12.e hereof.
b.    Each Seller Party shall and shall cause the Servicer to hold or cause to
be held all escrow funds collected by such Seller Party and Servicer with
respect to any Transaction Mortgage Loans and Contributed REO Properties in
trust accounts and shall apply the same for the purposes for which such funds
were collected.
c.    Reserved.
d.    In the event there is a third party Servicer other than Seller and upon
Buyer’s request, Seller shall provide promptly to Buyer a Servicer Notice
addressed to and agreed to by the Servicer of the related Transaction Mortgage
Loans and Contributed REO Properties, advising such Servicer of such matters as
Buyer may reasonably request, including, without limitation, recognition by the
Servicer of Buyer’s interest in such Transaction Mortgage Loans and Contributed
REO Properties and the Servicer’s agreement that upon receipt of notice of an
Event of Default from Buyer, it will follow the instructions of Buyer with
respect to the Transaction Mortgage Loans and Contributed REO Properties and any
related Income with respect thereto.
e.    Upon the occurrence and during the continuance of an Event of Default and
upon written notice, Buyer shall have the right to immediately terminate the
Servicer’s right to service the Transaction Mortgage Loans and Contributed REO
Properties without payment of any penalty or termination fee. Each Seller Party
and the Servicer shall cooperate in transferring the servicing of the
Transaction Mortgage Loans and Contributed REO Properties to a successor
servicer appointed by Buyer in its sole discretion. For the avoidance of doubt
any termination of the Servicer’s rights to service by the Buyer as a result of
an Event of Default shall be deemed part of an exercise of the Buyer’s rights to
cause the liquidation, termination or acceleration of this Agreement.
f.    If any Seller Party should discover that, for any reason whatsoever, such
Seller Party or any entity responsible to such Seller Party for managing or
servicing any such Transaction Mortgage Loan or Contributed REO Property has
failed to perform fully such Seller Party’s obligations under the Program
Agreements or any of the obligations of such entities with respect to the
Transaction Mortgage Loans and Contributed REO Properties, such Seller Party
shall promptly notify Buyer.
g.    Reserved.
h.    For the avoidance of doubt, the Seller Parties do not retain any economic
rights to the servicing of the Transaction Mortgage Loans and Contributed REO
Properties; provided that the Seller shall and shall cause the Servicer to
continue to service the Transaction Mortgage Loans and Contributed REO
Properties hereunder as part of its Obligations hereunder. As such, each Seller
Party expressly acknowledges that the Transaction Mortgage Loans are transferred
to the Transaction Subsidiary and pledged to Buyer on a “servicing released”
basis and the Contributed REO Property is transferred to REO Subsidiary on a
“servicing released” basis and pledged to Buyer on a “servicing released” basis.
13.    Representations and Warranties
a.    Seller represents and warrants to Buyer as of the date hereof and as of
each Purchase Date for any Transaction that:
(1)    Seller Party Existence. Seller has been duly organized and is validly
existing as a corporation in good standing under the laws of the State of
Delaware. REO Subsidiary has been duly organized and is validly existing as a
limited liability company in good standing under the laws of the State of
Delaware. Transaction Subsidiary is a common law trust.
(2)    Licenses. Each Seller Party is duly licensed or is otherwise qualified in
each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action is not reasonably likely (either individually or in the aggregate) to
cause a Material Adverse Effect. Each Seller Party has the requisite power and
authority and legal right to originate and purchase Mortgage Loans (as
applicable) and to own, sell and grant a lien on all of its right, title and
interest in and to the Transaction Mortgage Loans, and to execute and deliver,
engage in the transactions contemplated by, and perform and observe the terms
and conditions of, each Program Agreement and any Transaction Request. Seller is
an FHA Approved Mortgagee and, to the extent Seller is originating VA Loans, a
VA Approved Lender.
(3)    Power. Each Seller Party has all requisite corporate or other power, and
has all governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.
(4)    Due Authorization. Each Seller Party has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Program Agreements, as applicable. Each Program Agreement has
been (or, in the case of Program Agreements not yet executed, will be) duly
authorized, executed and delivered by such Seller Party, all requisite or other
corporate action having been taken, and each is valid, binding and enforceable
against such Seller Party in accordance with its terms except as such
enforcement may be affected by bankruptcy, by other insolvency laws, or by
general principles of equity.
(5)    Reserved.
(6)    Event of Default. There exists no Event of Default under Section 15
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15 hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.
(7)    Solvency. Each Seller Party is solvent and will not be rendered insolvent
by any Transaction and, after giving effect to such Transaction, will not be
left with an unreasonably small amount of capital with which to engage in its
business. No Seller Party is contemplating the commencement of insolvency,
bankruptcy, liquidation or consolidation proceedings or the appointment of a
receiver, liquidator, conservator, trustee or similar official in respect of
such entity or any of its assets. The amount of consideration being received by
Seller upon the sale of the Purchased Assets to Buyer constitutes reasonably
equivalent value and fair consideration for such Purchased Assets. The amount of
consideration being received by Seller upon the transfer of the Contributed REO
Properties to REO Subsidiary constitutes reasonably equivalent value and fair
consideration for such Contributed REO Properties. Seller is not transferring
any Purchased Assets to Buyer or any Contributed REO Property to REO Subsidiary
or any Transaction Mortgage Loans to Transaction Subsidiary with any intent to
hinder, delay or defraud any of its creditors. Each transfer of Transaction
Mortgage Loans to Transaction Subsidiary constitutes reasonably equivalent value
and fair consideration for such Transaction Mortgage Loans.
(8)    No Conflicts. The execution, delivery and performance by each Seller
Party of each Program Agreement do not conflict with any term or provision of
the formation documents or by‑laws of such Seller Party or any law, rule,
regulation, order, judgment, writ, injunction or decree applicable to such
Seller Party of any court, regulatory body, administrative agency or
governmental body having jurisdiction over such Seller Party, which conflict
would have a Material Adverse Effect and will not result in any violation of any
such mortgage, instrument, agreement or obligation to which such Seller Party is
a party.
(9)    True and Complete Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of Seller Parties or any
Affiliate thereof or any of their officers furnished or to be furnished to Buyer
in connection with the initial or any ongoing due diligence of any Seller Party
or any Affiliate or officer thereof, and the negotiation, preparation, or
delivery of the Program Agreements, when taken as a whole, (i) are true and
complete and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading and (ii) with respect to financial statements, present
fairly, in all material respects, the financial condition and results of
operations of Seller as of the dates and for the periods indicated. All
financial statements have been prepared in accordance with GAAP (other than
monthly financial statements solely with respect to footnotes, year‑end
adjustments and cash flow statements). Except as disclosed in such financial
statements or pursuant to Section 17.b hereof, Seller is not subject to any
contingent liabilities or commitments that, individually or in the aggregate,
have a material possibility of causing a Material Adverse Effect with respect to
Seller.
(10)    Approvals. No consent, approval, authorization or order of, registration
or filing with, or notice to any governmental authority or court is required
under applicable law in connection with the execution, delivery and performance
by any Seller Party of each Program Agreement.
(11)    Litigation. There is no action, proceeding or investigation pending with
respect to which any Seller Party has received service of process or, to the
best of such Seller Party’s knowledge threatened against it before any court,
administrative agency or other tribunal (A) asserting the invalidity of any
Program Agreement, (B) seeking to prevent the consummation of any of the
transactions contemplated by any Program Agreement or (C)  which is reasonably
likely to be determined adversely and, if adversely determined, is reasonably
likely to materially and adversely affect the validity of the Purchased Assets,
Contributed REO Properties or Transaction Mortgage Loans or the performance by
it of its obligations under, or the validity or enforceability of any Program
Agreement.
(12)    Material Adverse Change. There has been no material adverse change in
the business, operations, financial condition or properties of any Seller Party
or its Affiliates since the date set forth in the most recent financial
statements supplied to Buyer as determined by Buyer in its sole discretion.
(13)    Ownership. Upon (a) payment of the Purchase Price and the filing of the
financing statement and delivery of the Purchased Assets to the Custodian,
delivery to Buyer or Custodian of the originals of the Certificates
re-registered in Buyer’s name and the Custodian’s receipt of the related Request
for Certification, Buyer shall become the sole owner of the Purchased Assets and
have a Lien on the related Repurchase Assets free and clear of all liens and
encumbrances and (b) transfer of each Transaction Mortgage Loan to Transaction
Subsidiary and each Contributed REO Property to REO Subsidiary, the Transaction
Subsidiary or REO Subsidiary shall become the sole owner of the Transaction
Mortgage Loan or Contributed REO Property, as applicable, transferred thereto,
subject to the Lien of the Buyer.
(14)    Underwriting Guidelines. The Underwriting Guidelines provided to Buyer
are the true and correct Underwriting Guidelines in all material respects of the
Seller.
(15)    Taxes. Each Seller Party and its Subsidiaries have timely filed all
material tax returns that are required to be filed by them and have paid all
material taxes, except for any such taxes as are being appropriately contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves have been provided. The charges, accruals and
reserves on the books of such Seller Party and its Subsidiaries in respect of
taxes and other governmental charges are, in the opinion of Seller, adequate.
(16)    Investment Company. (i) No Seller Party nor any of its Subsidiaries is
an “investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act, as amended and (ii) it is not
necessary to register any of REO Subsidiary and Transaction Subsidiary under the
Investment Company Act, for specified reasons other than the exemption provided
by Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act.
(17)    Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, Seller Parties’ chief executive office, is, and has been, located at 14405
Walters Road, Suite 200, Houston, TX 77014. On the Effective Date, Seller
Parties’ jurisdiction of organization is Delaware. Seller shall provide Buyer
with thirty (30) days advance notice of any change in any Seller Party’s
principal office or place of business or jurisdiction. Seller has no trade name.
During the preceding five years, no Seller Party has been known by or done
business under any other name, corporate or fictitious, and has not filed or had
filed against it any bankruptcy receivership or similar petitions nor has it
made any assignments for the benefit of creditors.
(18)    Location of Books and Records. The location where Seller Parties keep
their books and records, including all computer tapes and records relating to
the Purchased Assets, Contributed REO Properties, Transaction Mortgage Loans and
the related Repurchase Assets, as applicable, is their chief executive office.
(19)    Adjusted Tangible Net Worth. On the Effective Date, Seller’s Adjusted
Tangible Net Worth is not less than the amount set forth in Section 2.1 of the
Pricing Side Letter.
(20)    ERISA. Each Plan to which each Seller Party or its Subsidiaries make
direct contributions, and, to the knowledge of such Seller Party, each other
Plan and each Multiemployer Plan, is in compliance in all material respects
with, and has been administered in all material respects in compliance with, the
applicable provisions of ERISA, the Code and any other federal or state law.
(21)    Adverse Selection. No Seller Party has selected the Purchased Assets,
Contributed REO Properties or Transaction Mortgage Loans in a manner so as to
adversely affect Buyer’s interests.
(22)    Reserved.
(23)    Reserved.
(24)    Agency Approvals. With respect to each Agency Security and to the extent
necessary, Seller is an FHA Approved Mortgagee and a Ginnie Mae approved issuer.
Seller is also approved by Fannie Mae as an approved lender and, to the extent
necessary, approved by the Secretary of Housing and Urban Development pursuant
to Sections 203 and 211 of the National Housing Act. In each such case, Seller
is in good standing, with no event having occurred or Seller having any reason
whatsoever to believe or suspect will occur prior to the issuance of the Agency
Security or the consummation of the Take-out Commitment, as the case may be,
including, without limitation, a change in insurance coverage which would either
make Seller unable to comply with the eligibility requirements for maintaining
all such applicable approvals or require notification to the relevant Agency or
to HUD or FHA. Should Seller for any reason cease to possess all such applicable
approvals, or should notification to the relevant Agency or to HUD or FHA be
required, Seller shall so notify Buyer immediately in writing. Seller may,
however, surrender or terminate its status as a Fannie Mae lender/servicer,
notwithstanding any term, condition or provisions of this Agreement to the
contrary.
(25)    No Reliance. Each Seller Party has made its own independent decisions to
enter into the Program Agreements and each Transaction and as to whether such
Transaction is appropriate and proper for it based upon its own judgment and
upon advice from such advisors (including without limitation, legal counsel and
accountants) as it has deemed necessary. No Seller Party is relying upon any
advice from Buyer as to any aspect of the Transactions, including without
limitation, the legal, accounting or tax treatment of such Transactions.
(26)    Plan Assets. No Seller Party is an employee benefit plan as defined in
Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of the
Code, and the Purchased Assets, Transaction Mortgage Loans and REO Properties
are not “plan assets” within the meaning of 29 CFR §2510.3 101 as amended by
Section 3(42) of ERISA, in any Seller Party’s hands, and transactions by or with
any Seller Party are not subject to any state or local statute regulating
investments or fiduciary obligations with respect to governmental plans within
the meaning of Section 3(32) of ERISA.
(27)    No Prohibited Persons. No Seller Party nor any of its Affiliates,
officers, directors, partners or members, is an entity or person (or to such
Seller Party’s knowledge, owned or controlled by an entity or person): (i) that
is listed in the Annex to, or is otherwise subject to the provisions of
Executive Order 13224 issued on September 24, 2001 (“EO13224”); (ii) whose name
appears on the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) most current list of “Specifically Designated National and
Blocked Persons” (which list may be published from time to time in various
mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).
(28)    Servicing. Seller services in accordance with Accepted Servicing
Practices.
(29)    Compliance with 1933 Act. Except as contemplated herein, neither Seller
nor anyone acting on its behalf has offered, transferred, pledged, sold or
otherwise disposed of any Certificate, any interest in any Certificate or any
other similar security to, or solicited any offer to buy or accept a transfer,
pledge or other disposition of any Certificate, any interest in any Certificate
or any other similar security from, or otherwise approached or negotiated with
respect to any Certificate, any interest in any Certificate or any other similar
security with, any person in any manner, or made any general solicitation by
means of general advertising or in any other manner, or taken any other action
which would constitute a distribution of any Certificate under the 1933 Act or
which would render the disposition of any Certificate a violation of Section 5
of the 1933 Act or require registration pursuant thereto.
(30)    Margin Regulations. The use of all funds acquired by Seller under this
Agreement will not conflict with or contravene any of Regulations D, T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.
b.    With respect to every Purchased Asset, Contributed REO Property or
Transaction Mortgage Loan, Seller represents and warrants to Buyer as of the
applicable Purchase Date for any Transaction and each date thereafter that each
representation and warranty set forth on Schedule 1-A, Schedule 1-B, Schedule
1-C and Schedule 1-D as applicable, is true and correct.
c.    The representations and warranties set forth in this Agreement shall
survive transfer of the Purchased Assets and the pledge of Transaction Mortgage
Loans and Contributed REO Properties to Buyer and shall continue for so long as
the Purchased Assets, Contributed REO Properties and Transaction Mortgage Loans
are subject to this Agreement. Upon discovery by Seller, Servicer or Buyer of
any breach of any of the representations or warranties set forth in this
Agreement, the party discovering such breach shall promptly give notice of such
discovery to the others. Buyer has the right to require, in its unreviewable
discretion, Seller to repurchase within one (1) Business Day after receipt of
notice from Buyer any Purchased Asset or pay the Allocated Repurchase Price for
any Contributed REO Property or Transaction Mortgage Loan for which a breach of
one or more of the representations and warranties referenced in Section 13.b
exists and which breach has a material adverse effect on the value of such
Purchased Asset, Contributed REO Property or Transaction Mortgage Loan or the
interests of Buyer.
14.    Covenants
Seller as to itself, and each Seller Party, as applicable, covenants with Buyer
that, during the term of this facility:
a.    Litigation. Seller Parties will promptly, and in any event within ten (10)
calendar days after service of process on any of the following, give to Buyer
notice of all litigation, actions, suits, arbitrations, investigations
(including, without limitation, any of the foregoing which are threatened or
pending) or other legal or arbitrable proceedings affecting any Seller Party or
any of its Subsidiaries or affecting any of the Property of any of them before
any Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby or (ii) which, individually
or in the aggregate, is reasonably likely to be adversely determined, and if
adversely determined, could be reasonably likely to have a Material Adverse
Effect. Seller will promptly provide notice of any judgment, which with the
passage of time, could cause an Event of Default hereunder.
b.    Prohibition of Fundamental Changes. No Seller Party shall enter into any
transaction of merger or consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation, winding up or dissolution) or sell
all or substantially all of its assets (other than the sale or securitization of
Mortgage Loans, servicing rights, RMS REO BRC, LLC or interests in real
property, foreclosed or otherwise, in the ordinary course of business of a
Seller Party) provided, that Seller may merge or consolidate with (a) any wholly
owned subsidiary of Guarantor or Seller (other than REO Subsidiary and
Transaction Subsidiary), or (b) any other Person if Seller is the surviving
corporation; and provided further, that if after giving effect thereto, no
Default would exist hereunder.
c.    Servicing. Seller Parties shall not cause the Transaction Mortgage Loans
and Contributed REO Properties to be serviced by any Servicer other than a
Servicer expressly approved in writing by Buyer, which approval shall be deemed
granted by Buyer with respect to Seller with the execution of this Agreement.
d.    Insurance. The Seller shall continue to maintain, for Seller and its
Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to the
amount required by Ginnie Mae to be maintained. The Seller shall maintain, for
Seller and its Subsidiaries, Fidelity Insurance in respect of its officers,
employees and agents, with respect to any claims made in connection with all or
any portion of the Repurchase Assets. The Seller shall notify the Buyer of any
material change in the terms of any such Fidelity Insurance.
e.    No Adverse Claims. Each Seller Party warrants and will defend, and shall
cause any Servicer to defend, the right, title and interest of Buyer in and to
all Purchased Assets and the related Repurchase Assets, Transaction Mortgage
Loans and Contributed REO Properties.
f.    Assignment. Except as permitted herein, no Seller Party nor any Servicer
shall sell, assign, transfer or otherwise dispose of, or grant any option with
respect to, or pledge, hypothecate or grant a security interest in or lien on or
otherwise encumber (except pursuant to the Program Agreements), any of the
Purchased Assets, Contributed REO Properties or any Transaction Mortgage Loans
or any interest therein to the extent of such Seller Party’s interest therein,
provided that this Section shall not prevent any transfer of Purchased Assets,
Contributed REO Properties or Transaction Mortgage Loans in accordance with the
Program Agreements.
g.    Security Interest. Seller Parties shall do all things necessary to
preserve the Purchased Assets, Contributed REO Properties, Transaction Mortgage
Loans and the related Repurchase Assets, as applicable, so that they remain
subject to a first priority perfected security interest hereunder. Without
limiting the foregoing, each Seller Party will comply with all rules,
regulations and other laws of any Governmental Authority and cause the Purchased
Assets, Contributed REO Properties, Transaction Mortgage Loans or the related
Repurchase Assets, as applicable, to comply with all applicable rules,
regulations and other laws. No Seller Party will allow any default for which
such Seller Party is responsible to occur under any Purchased Assets,
Contributed REO Properties, Transaction Mortgage Loans or the related Repurchase
Assets or any Program Agreement and each Seller Party shall fully perform or
cause to be performed when due all of its obligations under any Purchased
Assets, Contributed REO Properties, Transaction Mortgage Loans or the related
Repurchase Assets and any Program Agreement.
h.    Records.
(1)    Seller shall collect and maintain or cause to be collected and maintained
all Records relating to the Repurchase Assets in accordance with industry custom
and practice for assets similar to the Repurchase Assets, including those
maintained pursuant to the preceding subparagraph, and all such Records shall be
in Custodian’s possession unless Buyer otherwise approves. Except in accordance
with the Custodial Agreement, no Seller Party will allow any such papers,
records or files that are an original or an only copy to leave Custodian’s
possession, except for individual items removed in connection with servicing a
specific Transaction Mortgage Loan or REO Property, in which event such Seller
Party will obtain or cause to be obtained a receipt from a financially
responsible person for any such paper, record or file. Seller Parties or the
Servicer of the Purchased Assets, Contributed REO Properties and Transaction
Mortgage Loans will maintain all such Records not in the possession of Custodian
in good and complete condition in accordance with industry practices for assets
similar to the Purchased Assets, Contributed REO Properties and Transaction
Mortgage Loans and preserve them against loss.
(2)    For so long as Buyer has an interest in or lien on any Purchased Asset,
Contributed REO Property or Transaction Mortgage Loan, Seller Parties will hold
or cause to be held all related Records in trust for Buyer. Seller Parties shall
notify, or cause to be notified, every other party holding any such Records of
the interests and liens in favor of Buyer granted hereby.
(3)    Upon reasonable advance notice from Custodian or Buyer, Seller Parties
shall (x) make any and all such Records available to Custodian or Buyer to
examine any such Records, either by its own officers or employees, or by agents
or contractors, or both, and make copies of all or any portion thereof, and
(y) permit Buyer or its authorized agents to discuss the affairs, finances and
accounts of Seller with its chief operating officer and chief financial officer
and to discuss the affairs, finances and accounts of Seller with its independent
certified public accountants.
i.    Books. Each Seller Party shall keep or cause to be kept in reasonable
detail books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Assets, Transaction Mortgage Loans and
REO Properties to Buyer.
j.    Approvals. Seller shall maintain all material licenses, permits or other
approvals necessary for Seller to conduct its business and to perform its
obligations under the Program Agreements.
k.    Material Change in Business. Seller shall not make any material change in
the nature of its business as carried on at the date hereof.
l.    Underwriting Guidelines. Seller shall not permit any material
modifications to be made to the Underwriting Guidelines (other than those
required by HUD or Ginnie Mae) that will impact either Buyer or the Transaction
Mortgage Loans without the prior consent of Buyer (such consent not to be
unreasonably withheld). Seller agrees to deliver to Buyer copies of the
Underwriting Guidelines in the event that any changes are made to the
Underwriting Guidelines following the Effective Date that could reasonably be
expected to affect any of the Purchased Assets or Transaction Mortgage Loans.
m.    Reserved.
n.    Applicable Law. Each Seller Party shall comply with the material
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority.
o.    Existence. Each Seller Party shall preserve and maintain its legal
existence in the State of its formation and all of its material rights,
privileges, licenses and franchises.
p.    Chief Executive Office; Jurisdiction of Organization. No Seller Party
shall move its chief executive office from the address referred to in Section
13.a(17) or change its jurisdiction of organization from the jurisdiction
referred to in Section 13.a(17) unless it shall have provided Buyer thirty (30)
days’ prior written notice of such change.
q.    Taxes. Each Seller Party shall timely file all material tax returns that
are required to be filed by it and shall timely pay and discharge all material
taxes, assessments and governmental charges or levies imposed on it or on its
income or profits or on any of its property prior to the date on which penalties
attach thereto, except for any such tax, assessment, charge or levy the payment
of which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.
r.    Transactions with Affiliates. Without providing Buyer with not less than
forty-five (45) calendar days’ prior written notice of such event, Seller will
not, nor shall Seller permit any other Seller Party to, enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate unless
such transaction is (x) otherwise permitted under the Program Agreements or (y)
(A) in the ordinary course of such Seller Party’s business and (B) upon fair and
reasonable terms no less favorable to such Seller Party than it would obtain in
a comparable arm’s length transaction with a Person which is not an Affiliate.
s.    Reserved.
t.    HUD and FHA Matters Regarding Income and Accounts with Respect to Early
Buyout HECM Loans.
(1)    With respect to each Early Buyout HECM Loan that is an FHA Loan, Seller
Parties shall cause the Servicer to list the Servicer as the servicer on FHA
HERMIT System, as applicable, and the Seller to be identified as the mortgagee
of record on such system under mortgagee number 2461100006, and shall cause
Servicer to submit all claims to HUD under such applicable number for remittance
of amounts to the Clearing Account.
(2)    Seller shall maintain HUD and Ginnie Mae approvals (including any
waivers). Should Seller for any reason cease to possess a HUD or Ginnie Mae
approval (including any waivers), Seller shall so notify Buyer in writing. Buyer
hereby acknowledges that Seller has obtained a waiver in respect of its Ginnie
Mae approval and that such waiver constitutes a part of its Ginnie Mae approval.
u.    Hedging. Seller has entered into Interest Rate Protection Agreements with
respect to the HECM Loans (other than in respect of Early Buyout HECM Loans),
having terms with respect to protection against fluctuations in interest rates
consistent with its hedging policy.
v.    True and Correct Information. All information, reports, exhibits,
schedules, financial statements or certificates of Seller Parties, any Affiliate
thereof or any of their officers furnished to Buyer hereunder and during Buyer’s
diligence of Seller Parties are and will be, when taken as a whole, true and
complete and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading. All required financial statements, information and reports
delivered by Seller to Buyer pursuant to this Agreement shall be prepared in
accordance with U.S. GAAP, or, if applicable, to SEC filings, the appropriate
SEC accounting regulations.
w.    Agency Approvals. Seller shall maintain all Agency Approvals. Seller shall
service all Transaction Mortgage Loans in accordance with the applicable Agency
Guide. Should Seller, for any reason, cease to possess all such applicable
Agency Approvals, or should notification to the relevant Agency or to HUD, the
FHA or the VA be required, such Seller shall so notify Buyer immediately in
writing. Notwithstanding the preceding sentence, Seller shall take all necessary
action to maintain all of their applicable Agency Approvals at all times during
the term of this Agreement and each outstanding Transaction.
x.    Take‑out Payments. With respect to each Committed Mortgage Loan, Seller
shall arrange that all payments under the related Take‑out Commitment shall be
paid directly to Buyer at the Inbound Account, or to an account approved by
Buyer in writing prior to such payment. With respect to any Take‑out Commitment
with an Agency, if applicable, (1) with respect to the wire transfer
instructions as set forth in Freddie Mac Form 987 (Wire Transfer Authorization
for a Cash Warehouse Delivery) such wire transfer instructions are identical to
Buyer’s wire instructions or Buyer has approved such wire transfer instructions
in writing in its sole discretion, or (2) the Payee Number set forth on Fannie
Mae Form 1068 (Fixed‑Rate, Graduated-Payment, or Growing-Equity Mortgage Loan
Schedule) or Fannie Mae Form 1069 (Adjustable-Rate Mortgage Loan Schedule), as
applicable, shall be identical to the Payee Number that has been identified by
Buyer in writing as Buyer’s Payee Number or Buyer shall have previously approved
the related Payee Number in writing in its sole discretion; with respect to any
Take‑out Commitment with an Agency, the applicable agency documents shall list
Buyer as sole subscriber, unless otherwise agreed to in writing by Buyer, in
Buyer’s sole discretion.
y.    Reserved.
z.    Plan Assets. No Seller Party shall be an employee benefit plan as defined
in Section 3 of Title I of ERISA, or a plan described in Section 4975(e)(1) of
the Code and the Seller Parties shall not use “plan assets” within the meaning
of 29 CFR §2510.3 101, as amended by Section 3(42) of ERISA to engage in this
Agreement or any Transaction hereunder. Transactions by or with any Seller Party
shall not be subject to any state or local statute regulating investments of or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.
aa.    Sharing of Information. Upon an event which in the good faith discretion
of Buyer could result in a Default, the Seller Parties shall allow the Buyer to
exchange information related to the Seller and the Transaction hereunder with
third party lenders and the Seller shall permit each third party lender to share
such information with the Buyer.
bb.    Lender Insurance Authority. In the event that Seller has on the date
hereof or subsequently receives Lender Insurance Authority, such authority shall
not be revoked or suspended.
cc.    Quality Control. Seller shall maintain an internal quality control
program that verifies, on a regular basis, the existence and accuracy of all
legal documents, credit documents, property appraisals, and underwriting
decisions related to Mortgage Loans. Such program shall be capable of evaluating
and monitoring the overall quality of Seller’s loan production and servicing
activities. Such program shall (i) ensure that the Mortgage Loans are originated
and serviced in accordance with prudent mortgage banking practices and
accounting principles; (ii) guard against dishonest, fraudulent, or negligent
acts; and (iii) guard against errors and omissions by officers, employees, or
other authorized persons.
dd.    Financial Covenants. Seller shall comply with all financial covenants
and/or financial ratios set forth in Section 2 of the Pricing Side Letter as of
the dates set forth therein.
ee.    Most Favored Status. Seller and Buyer each agree that should Seller or
any Subsidiary thereof enter into a repurchase agreement, warehouse facility or
similar credit facility in each case providing mortgage warehouse financing with
any Person (including, without limitation, Buyer or any of its Affiliates) which
by its  terms  provides  more  favorable  financial  covenants  covering  the 
same  or similar  matters  set  forth  in  Section 14.dd  hereof  (each,  a 
“More  Favorable Agreement”)  then  the  Seller  shall  provide  the  Buyer 
with  notice  of  such  more favorable  terms  contained  in  such  More 
Favorable  Agreement  within  five  (5) Business Days of entering into such More
Favorable Agreement and the terms of this Agreement or the Pricing Side Letter,
as applicable, shall be deemed automatically  amended to include such more
favorable terms contained in such More Favorable Agreement, such that such terms
operate in favor of Buyer or an Affiliate  of  Buyer;  provided,  that  in  the 
event  that  such  More  Favorable Agreement is terminated, upon notice by
Seller to Buyer of such termination, the original terms of this Agreement shall
be deemed to be automatically reinstated.
ff.    SPE Covenant; Separateness. Except as permitted by this Agreement, each
of the REO Subsidiary and the Transaction Subsidiary shall (a) own no assets,
and will not engage in any business, other than the assets and transactions
specifically contemplated by this Agreement; (b) not incur any Indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than pursuant hereto or as
permitted hereunder; (c) not make any loans or advances to any third party, and
shall not acquire obligations or securities of its Affiliates; (d) pay its debts
and liabilities (including, as applicable, shared personnel and overhead
expenses) only from its own assets; (e) comply with the provisions of its
organizational documents; (f) do all things necessary to observe organizational
formalities and to preserve its existence, and will not amend, modify or
otherwise change its organizational documents, or suffer same to be amended,
modified or otherwise changed, without the prior written consent of Buyer; (g)
maintain all of its books, records, financial statements and bank accounts
separate from those of its Affiliates (except that such financial statements may
be consolidated to the extent consolidation is required under GAAP or as a
matter of applicable law; provided, that (A) appropriate notation shall be made
on such financial statements if prepared to indicate the separateness of the REO
Subsidiary or Transaction Subsidiary, as applicable, from such Affiliate and to
indicate that the REO Subsidiary’s or Transaction Subsidiary’s assets and credit
are not available to satisfy the debts and other obligations of such Affiliate
or any other Person and (B) such assets shall also be listed on the REO
Subsidiary’s or Transaction Subsidiary’s own separate balance sheet if prepared
and (C) each of the REO Subsidiary and the Transaction Subsidiary shall file its
own tax returns if filed, except to the extent consolidation is required or
permitted under applicable law); (h) with respect to the REO Subsidiary only,
be, and at all times will hold itself out to the public as, a legal entity
separate and distinct from any other entity (including any Affiliate), shall
correct any known misunderstanding regarding its status as a separate entity,
and shall conduct business in its own name; (i) reserved; (j) to the fullest
extent permitted by law, not engage in or suffer any change of ownership,
dissolution, winding up, liquidation, consolidation or merger in whole or in
part other than such activities that are expressly permitted hereunder; (k) not
commingle its funds or other assets with those of any Affiliate or any other
Person; (l) maintain its assets in such a manner that it will not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any affiliate or any other person other than as contemplated hereunder; (m)
not and will not hold itself out to be responsible for the debts or obligations
of any other Person; (n) cause each of its direct and indirect owners to agree
not to (i) file or consent to the filing of any bankruptcy, insolvency or
reorganization case or proceeding with respect to the REO Subsidiary or
Transaction Subsidiary; institute any proceedings under any applicable
insolvency law or otherwise seek any relief under any laws relating to the
relief from debts or the protection of debtors generally with respect to the REO
Subsidiary or Transaction Subsidiary; (ii) seek or consent to the appointment of
a receiver, liquidator, assignee, trustee, sequestrator, custodian or any
similar official for such REO Subsidiary or Transaction Subsidiary, or a
substantial portion of its properties; or (iii) make any assignment for the
benefit of the REO Subsidiary’s or Transaction Subsidiary’s creditors.
15.    Events of Default
Each of the following shall constitute an “Event of Default” hereunder:
a.    Payment Failure. Failure of Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Payment Date or a Repurchase Date or otherwise, whether by acceleration or
otherwise, under the terms of this Agreement, any other warehouse and security
agreement or any other document evidencing or securing Indebtedness of Seller to
Buyer or to any Affiliate of Buyer, or (ii) cure any Margin Deficit when due
pursuant to Section 6 hereof.
b.    Cross Default. Seller, Guarantor or any of their Affiliates shall be in
default under (i) any Indebtedness, in the aggregate, in excess of (x)
$5,000,000 of Seller or of such Affiliate or (y) $250,000 with respect to REO
Subsidiary or Transaction Subsidiary which default (1) involves the failure to
pay (subject to any applicable cure period) a matured obligation, or (2) permits
the acceleration (subject to any applicable cure period) of the maturity of
obligations by any other party to or beneficiary with respect to such
Indebtedness, or (ii) any other contract or contracts, in the aggregate in
excess of (x) $5,000,000 to which Seller, Guarantor or such Affiliate is a party
or (y) $250,000 to which REO Subsidiary or Transaction Subsidiary is a party
which default (1) involves the failure to pay (subject to any applicable cure
period) a matured obligation, or (2) permits the acceleration (subject to any
applicable cure period) of the maturity of obligations by any other party to or
beneficiary of such contract.
c.    Assignment. Assignment or attempted assignment by any Seller Party or
Guarantor of this Agreement or any rights hereunder without first obtaining the
specific written consent of Buyer, or the granting by any Seller Party of any
security interest, lien or other encumbrances on any Purchased Asset,
Contributed REO Property or Transaction Mortgage Loan, as applicable, to any
person other than Buyer.
d.    Insolvency. An Act of Insolvency shall have occurred with respect to any
Seller Party, Guarantor or any Affiliate.
e.    Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of any Seller Party, Guarantor or
any of their Affiliates shall occur, in each case as determined by Buyer in its
sole good faith discretion, or any other condition shall exist which, in Buyer’s
sole good faith discretion, constitutes a material impairment of any Seller
Party’s ability to perform its obligations under this Agreement or any other
Program Agreement.
f.    Breach of Financial Representation or Covenant or Obligation. A breach by
any Seller Party of any of the representations, warranties or covenants or
obligations set forth in Sections 13.a(1) (Seller Party Existence), 13.a(7)
(Solvency), 13.a(12) (Material Adverse Change), 13.a(19) (Adjusted Tangible Net
Worth), 13.a(29) (Compliance with 1933 Act), 14.b (Prohibition of Fundamental
Changes), 14.o (Existence), 14.z (Plan Assets), 14.dd (Financial Covenants),
14.ee (Most Favored Status) or 14.ff (SPE Covenant; Separateness) of this
Agreement.
g.    Breach of Non‑Financial Representation or Covenant. A breach by any Seller
Party of any other material representation, warranty or covenant set forth in
this Agreement (and not otherwise specified in Section 15.f above), if such
breach is not cured within five (5) Business Days or with respect to an event
set forth in Section 16.c, thirty (30) calendar days, of such Seller Party’s or
Guarantor’s knowledge thereof (other than the representations and warranties set
forth in Schedule 1-A, Schedule 1-B, Schedule 1-C and Schedule 1-D which shall
be considered solely for the purpose of determining the Asset Value, the
existence of a Margin Deficit and the obligation to repurchase any Transaction
Mortgage Loan or REO Property unless (i) such party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made, (ii) any such representations and warranties have
been determined by Buyer in its sole discretion to be materially false or
misleading on a regular basis, or (iii) Buyer, in its sole discretion,
determines that such breach of a material representation, warranty or covenant
materially and adversely affects (A) the condition (financial or otherwise) of
such party, its Subsidiaries or Affiliates; or (B) Buyer’s determination to
enter into this Agreement or Transactions with such party, then such breach
shall constitute an immediate Event of Default and no Seller Party shall have
any cure right hereunder).
h.    Change of Control. The occurrence of a Change in Control of a Seller
Party.
i.    Failure to Transfer. Any Seller Party fails to either (i) transfer the
Purchased Assets or pledge the Transaction Mortgage Loans or Contributed REO
Properties, as applicable, to Buyer or (ii) transfer Transaction Mortgage Loans
to the Transaction Subsidiary or transfer Contributed REO Properties to the REO
Subsidiary on the applicable Purchase Date (provided Buyer has tendered the
related Purchase Price).
j.    Judgment. A final judgment or judgments for the payment of money in excess
of (i) $5,000,000 in the aggregate shall be rendered against Seller Parties,
Guarantor or any of their Affiliates or (ii) $250,000 against REO Subsidiary or
Transaction Subsidiary by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall not be satisfied, discharged (or
provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) calendar days from
the date of entry thereof.
k.    Government Action. Any Governmental Authority or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the Property of any Seller Party, Guarantor or
any Affiliate thereof, or shall have taken any action to displace the management
of any Seller Party, Guarantor or any Affiliate thereof or to curtail its
authority in the conduct of the business of any Seller Party, Guarantor or any
Affiliate thereof, or takes any action in the nature of enforcement to remove,
limit or restrict the approval of any Seller Party, Guarantor or Affiliate as an
issuer, buyer or a seller/servicer of Purchased Assets, Contributed REO
Properties or Transaction Mortgage Loans or securities backed thereby, and such
action provided for in this Section 15.k shall not have been discontinued or
stayed within thirty (30) calendar days.
l.    Inability to Perform. An officer of any Seller Party or Guarantor shall
admit its inability to, or its intention not to, perform any of such Seller
Party’s Obligations hereunder or Guarantor’s obligations hereunder or under the
Guaranty.
m.    Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Assets or other Repurchase Assets purported to be covered hereby.
n.    Financial Statements. Seller’s or Guarantor’s audited annual financial
statements or the notes thereto or other opinions or conclusions stated therein
shall be qualified or limited by reference to the status of Seller or Guarantor
as a “going concern” or a reference of similar import.
o.    Guarantor Breach. A breach by Guarantor of any representation, warranty or
covenant set forth in the Guaranty or any other Program Agreement (subject to
any applicable cure periods), any “event of default” by Guarantor under the
Guaranty, any repudiation of the Guaranty by the Guarantor, or if the Guaranty
is not enforceable against the Guarantor.
p.    Servicer Default. A Servicer has defaulted under the applicable Servicing
Agreement and Seller has not, within thirty (30) calendar days, (i) replaced
such Servicer with a successor Servicer approved by Buyer in its sole discretion
or (ii) repurchased all Transaction Mortgage Loans subject to the applicable
Servicing Agreement.
q.    Take-out Payments. A breach by Seller of any representation, warranty or
covenant or obligation set forth in Section 14.x immediately upon receipt of
written notice to Seller of such breach from Buyer.
r.    Custodian. With respect to HECM Loans or Early Buyout HECM Loans, the
Custodian fails to maintain its good standing under the Ginnie Mae Guide or FHA
Regulations and is not replaced or Seller fails to repurchase all HECM Loans and
Early Buyout HECM Loans within sixty (60) calendar days.
An Event of Default shall be deemed to be continuing unless expressly waived by
Buyer in writing.
16.    Remedies Upon Default
In the event that an Event of Default shall have occurred:
a.    Buyer may, at its option (which option shall be deemed to have been
exercised immediately upon the occurrence of an Act of Insolvency of any Seller
Party or any Affiliate), declare an Event of Default to have occurred hereunder
and, upon the exercise or deemed exercise of such option, the Repurchase Date
for each Transaction hereunder shall, if it has not already occurred, be deemed
immediately to occur (except that, in the event that the Purchase Date for any
Transaction has not yet occurred as of the date of such exercise or deemed
exercise, such Transaction shall be deemed immediately canceled). Buyer shall
(except upon the occurrence of an Act of Insolvency of a Seller Party or any
Affiliate) give notice to Seller of the exercise of such option as promptly as
practicable.
b.    If Buyer exercises or is deemed to have exercised the option referred to
in subparagraph (a) of this Section, (i) Seller’s obligations in such
Transactions to repurchase all Purchased Assets and Repurchase Assets, at the
Repurchase Price therefor on the Repurchase Date determined in accordance with
subparagraph (a) of this Section, shall thereupon become immediately due and
payable, (ii) all Income paid after such exercise or deemed exercise shall be
retained by Buyer and applied, in Buyer’s sole discretion, to the aggregate
unpaid Repurchase Prices for all outstanding Transactions and any other amounts
owing by Seller hereunder, and (iii) Seller shall immediately deliver to Buyer
the Asset Files relating to any Purchased Assets and Repurchase Assets subject
to such Transactions then in a Seller Party’s possession or control.
c.    Buyer also shall have the right to obtain physical possession, and to
commence an action to obtain physical possession, of all Records and files of
each Seller Party relating to the Purchased Assets, Contributed REO Properties
and Transaction Mortgage Loans and all documents relating to the Purchased
Assets and Repurchase Assets (including, without limitation, any legal, credit
or servicing files with respect to the Purchased Assets and Repurchase Assets)
which are then or may thereafter come in to the possession of any Seller Party
or any third party acting for such Seller Party. To obtain physical possession
of any Purchased Assets or Repurchase Assets held by Custodian, Buyer shall
present to Custodian a Trust Receipt. Without limiting the rights of Buyer
hereto to pursue all other legal and equitable rights available to Buyer for any
Seller Party’s failure to perform its obligations under this Agreement, each of
the Seller Parties acknowledges and agrees that the remedy at law for any
failure to perform obligations hereunder would be inadequate and Buyer shall be
entitled to specific performance, injunctive relief, or other equitable remedies
in the event of any such failure. The availability of these remedies shall not
prohibit Buyer from pursuing any other remedies for such breach, including the
recovery of monetary damages.
d.    Buyer shall have the right to direct all servicers then servicing any
Purchased Assets, Contributed REO Properties and Transaction Mortgage Loans to
remit all collections thereon to Buyer, and if any such payments are received by
any Seller Party, such Seller Party shall not commingle the amounts received
with other funds of such Seller Party and shall promptly pay them over to Buyer.
Buyer shall also have the right to terminate any one or all of the servicers
then servicing any Purchased Assets, Contributed REO Properties and Transaction
Mortgage Loans with or without cause. In addition, Buyer shall have the right to
immediately sell the Purchased Assets, Contributed REO Properties and
Transaction Mortgage Loans and liquidate all Repurchase Assets. Such disposition
of Purchased Assets, Contributed REO Properties, Transaction Mortgage Loans and
Repurchase Assets may be, at Buyer’s option, on either a servicing-released or a
servicing-retained basis. Buyer shall not be required to give any warranties as
to the Purchased Assets, Contributed REO Properties, Transaction Mortgage Loans
or Repurchase Assets with respect to any such disposition thereof. Buyer may
specifically disclaim or modify any warranties of title or the like relating to
the Purchased Assets, Contributed REO Properties, Transaction Mortgage Loans or
Repurchase Assets. The foregoing procedure for disposition of the Purchased
Assets, Contributed REO Properties, Transaction Mortgage Loans or Repurchase
Assets and liquidation of the Repurchase Assets shall not be considered to
adversely affect the commercial reasonableness of any sale thereof. Each Seller
Party agrees that it would not be commercially unreasonable for Buyer to dispose
of the Purchased Assets, Contributed REO Properties, Transaction Mortgage Loans
or the Repurchase Assets or any portion thereof by using internet sites that
provide for the auction of assets similar to the Purchased Assets, Contributed
REO Properties, Transaction Mortgage Loans or the Repurchase Assets, or that
have the reasonable capability of doing so, or that match buyers and sellers of
assets. Buyer shall be entitled to place the Purchased Assets, Contributed REO
Properties and Transaction Mortgage Loans in a pool for issuance of
mortgage-backed securities at the then-prevailing price for such securities and
to sell such securities for such prevailing price in the open market. Buyer
shall also be entitled to sell any or all of such Purchased Assets, Contributed
REO Properties and Repurchase Assets individually for the prevailing price.
Buyer shall also be entitled, in its sole discretion to elect, in lieu of
selling all or a portion of such Purchased Assets and Repurchase Assets, to give
the Seller credit for such Purchased Assets and the Repurchase Assets in an
amount equal to the Market Value of the Purchased Assets and Repurchase Assets
against the aggregate unpaid Repurchase Price and any other amounts owing by the
Seller hereunder.
e.    Upon the happening of one or more Events of Default, Buyer may apply any
proceeds from the liquidation of the Purchased Assets and Repurchase Assets to
the Repurchase Prices hereunder and all other Obligations in the manner Buyer
deems appropriate in its sole discretion.
f.    Each Seller Party shall be liable to Buyer for (i) the amount of all
reasonable legal or other expenses (including, without limitation, all costs and
expenses of Buyer in connection with the enforcement of this Agreement or any
other agreement evidencing a Transaction, whether in action, suit or litigation
or bankruptcy, insolvency or other similar proceeding affecting creditors’
rights generally, further including, without limitation, the reasonable fees and
expenses of counsel (including the costs of internal counsel of Buyer) incurred
in connection with or as a result of an Event of Default, (ii) damages in an
amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions in connection with or as a result of an Event of Default, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence of an Event of Default in respect of a Transaction.
g.    Seller further recognizes that Buyer may be unable to effect a public sale
of any or all of the REO Subsidiary Interests or Transaction Subsidiary
Interests, by reason of certain prohibitions contained in the 1934 Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not a view to the distribution or resale thereof.
In view of the nature of the REO Subsidiary Interests and Transaction Subsidiary
Interests, Seller agrees that liquidation of any REO Subsidiary Interests and
Transaction Subsidiary Interests may be conducted in a private sale and at such
price as Buyer may deem commercially reasonable. Buyer shall be under no
obligation to delay a sale of any of the REO Subsidiary Interests or Transaction
Subsidiary Interests for the period of time necessary to permit the Seller to
register the REO Subsidiary Interests or Transaction Subsidiary Interests for
public sale under the 1934 Act, or under applicable state securities laws, even
if Seller would agree to do so.
h.    To the extent permitted by applicable law, Seller shall be liable to Buyer
for interest on any amounts owing by Seller hereunder, from the date Seller
becomes liable for such amounts hereunder until such amounts are (i) paid in
full by Seller or (ii) satisfied in full by the exercise of Buyer’s rights
hereunder. Interest on any sum payable by Seller under this Section 16.h shall
accrue at a rate equal to the Post‑Default Rate.
i.    Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.
j.    Buyer may exercise one or more of the remedies available to Buyer
immediately upon the occurrence of an Event of Default and, except to the extent
provided in subsections (a) and (d) of this Section, at any time thereafter
without notice to Seller Parties. All rights and remedies arising under this
Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Buyer may have.
k.    Buyer may enforce its rights and remedies hereunder without prior judicial
process or hearing, and each Seller Party hereby expressly waives any defenses
such Seller Party might otherwise have to require Buyer to enforce its rights by
judicial process. Each Seller Party also waives any defense (other than a
defense of payment or performance) such Seller Party might otherwise have
arising from the use of nonjudicial process, enforcement and sale of all or any
portion of the Repurchase Assets, or from any other election of remedies. Each
Seller Party recognizes that nonjudicial remedies are consistent with the usages
of the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.
l.    Buyer shall have the right to perform reasonable due diligence with
respect to any Seller Party and the Purchased Assets and the Repurchase Assets,
which review shall be at the expense of Seller.
17.    Reports
a.    Default Notices. Seller shall furnish to Buyer (i) promptly, copies of any
material and adverse notices (including, without limitation, notices of
defaults, breaches, potential defaults or potential breaches) and any material
financial information that is not otherwise required to be provided by Seller
hereunder which is given to Seller’s lenders and (ii) immediately, notice of the
occurrence of any (A) Event of Default hereunder, (B) default or breach by
Seller or Servicer of any obligation under any Program Agreement or any material
contract or agreement of Seller or Servicer or (C) event or circumstance that
such party reasonably expects has resulted in, or will, with the passage of
time, result in, a Material Adverse Effect or an Event of Default or such a
default or breach by such party.
b.    Financial Notices. Seller shall furnish to Buyer:
(1)    as soon as available and in any event within forty-five (45) calendar
days after the end of each calendar month (other than a calendar month which is
also the last month in a fiscal quarter), the unaudited consolidated balance
sheets of Seller and its consolidated Subsidiaries as of the end of such period
and the related unaudited consolidated statements of comprehensive income for
the Seller and its consolidated Subsidiaries for such period and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of Seller, which certificate shall state that said
consolidated financial statements fairly present in all material respects the
consolidated financial condition and results of operations of Seller and its
consolidated Subsidiaries in accordance with GAAP consistently applied, as at
the end of, and for, such period;
(2)    as soon as available and in any event within (x) forty-five (45) calendar
days after the end of each of the first three fiscal quarters and (y) sixty (60)
days after the end of the last fiscal quarter, the unaudited consolidated
balance sheets of Seller and its consolidated Subsidiaries as of the end of such
period and the related unaudited consolidated statements of comprehensive income
and stockholders’ equity and of cash flows for the Seller and its consolidated
Subsidiaries for such period and the portion of the fiscal year through the end
of such period, accompanied by a certificate of a Responsible Officer of Seller,
which certificate shall state that said consolidated financial statements fairly
present in all material respects the consolidated financial condition and
results of operations of Seller and its consolidated Subsidiaries in accordance
with GAAP consistently applied, as at the end of, and for, such period;
(3)    as soon as available and in any event within ninety (90) calendar days
after the end of each fiscal year of Seller, the consolidated balance sheets of
Seller and its consolidated Subsidiaries as at the end of such fiscal year and
the related consolidated statements of comprehensive income and stockholders’
equity and of cash flows for the Seller and its consolidated Subsidiaries for
such year, setting forth in each case in comparative form the figures for the
previous year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion and the scope of
audit shall be acceptable to Buyer in its sole discretion, shall have no “going
concern” qualification and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Seller and its respective consolidated Subsidiaries as at the end
of, and for, such fiscal year in accordance with GAAP;
(4)    Reserved;
(5)    at the time the Seller furnishes each set of financial statements
pursuant to Section 17.b(1), (1) or (3) above, an Officer’s Compliance
Certificate of a Responsible Officer of Seller in the form attached as Exhibit A
to the Pricing Side Letter;
(6)    as soon as available and in any event within thirty (30) calendar days of
receipt thereof;
(a)    if applicable, copies of any 10‑Ks, 10‑Qs, registration statements and
other “corporate finance” SEC filings by Guarantor, within 5 Business Days of
their filing with the SEC; provided, that, Guarantor or any Affiliate will
provide Buyer with a copy of the annual 10‑K filed with the SEC by Guarantor or
its Affiliates, no later than ninety (90) calendar days after the end of the
year; provided, however, that this clause (6)(a) is deemed to be satisfied by
Seller arranging for Buyer to receive automatic email notifications from
Guarantor with respect to such items;
(b)    solely with respect to Seller as an originator or purchaser of
Transaction Mortgage Loans and not in its capacity as a Servicer, copies of
relevant portions of all final written Agency, FHA, VA, Governmental Authority
and investor audits, examinations, evaluations, monitoring reviews and reports
of its operations (including those prepared on a contract basis) which provide
for or relate to (i) material corrective action required or (ii) material
sanctions proposed, imposed or required, including without limitation notices of
defaults, notices of termination of approved status, notices of imposition of
supervisory agreements or interim servicing agreements, and notices of
probation, suspension, or non‑renewal;
(c)    such other information regarding the financial condition, operations, or
business of any Seller Party as Buyer may reasonably request; and
(d)    the particulars of any Event of Termination in reasonable detail.
c.    Notices of Certain Events. As soon as possible and in any event within
five (5) Business Days of knowledge thereof, Seller shall furnish to Buyer
notice of the following events:
(1)    Upon knowledge of a Responsible Officer of Seller or a Person listed on
Schedule 2 hereto, with respect to any Transaction Mortgage Loan or REO
Property, that the underlying Mortgaged Property has been damaged by waste,
fire, earthquake or earth movement, windstorm, flood, tornado or other casualty,
or otherwise damaged so as to affect adversely the value of such Transaction
Mortgage Loan or REO Property in an amount in excess of $5,000;
(2)    any material issues raised upon examination of any Seller Party or its
facilities by any Governmental Authority to the extent such matters may be
disclosed;
(3)    any default related to any Repurchase Asset or any lien or security
interest (other than security interests created hereby or by the other Program
Agreements) on, or claim asserted against, any of the Purchased Assets or
Repurchase Assets; and
(4)    any other event, circumstance or condition that has resulted, or has a
possibility of resulting, in a Material Adverse Effect with respect to a Seller
Party or Servicer; and
d.    Portfolio Performance Data. On the first Reporting Date of each calendar
month, Seller will furnish to Buyer (i) in the event the Transaction Mortgage
Loans and Contributed REO Properties are serviced on a “retained” basis, an
electronic Transaction Mortgage Loan and Contributed REO Property performance
data, including, without limitation, delinquency reports and volume information,
broken down by product (i.e., delinquency, foreclosure and net charge‑off
reports) and (ii) electronically, in a format mutually acceptable to Buyer and
Seller, servicing information, including, without limitation, those fields
reasonably requested by Buyer from time to time, on a loan‑by‑loan basis and in
the aggregate, with respect to the Transaction Mortgage Loans and Contributed
REO Properties serviced by Seller or any Servicer for the month (or any portion
thereof) prior to the Reporting Date. In addition to the foregoing information
on each Reporting Date, Seller will furnish to Buyer such information upon (i)
 the occurrence and continuation of an Event of Default and (ii) upon any
Transaction Mortgage Loan becoming an Aged Loan.
e.    Reserved.
f.    Other Reports. Seller shall deliver to Buyer any other reports or
information reasonably requested by Buyer or as otherwise required pursuant to
this Agreement.
18.    Repurchase Transactions
Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or Repurchase Assets or otherwise pledge, hypothecate, assign,
transfer or otherwise convey the Purchased Assets or Repurchase Assets to a
counterparty of Buyer’s choice, provided that Buyer shall return to Seller such
Purchased Assets. Unless an Event of Default shall have occurred, no such
transaction shall relieve Buyer of its obligations to transfer Purchased Assets
or Repurchase Assets to Seller pursuant to Section 4 hereof, or of Buyer’s
obligation to credit or pay Income to, or apply Income to the obligations of,
Seller pursuant to Section 7 hereof. In the event Buyer engages in a repurchase
transaction with any of the Purchased Assets or Repurchase Assets or otherwise
pledges or hypothecates any of the Purchased Assets or Repurchase Assets, Buyer
shall have the right to assign to Buyer’s counterparty any of the applicable
representations or warranties herein and the remedies for breach thereof, as
they relate to the Purchased Assets or Repurchase Assets that are subject to
such repurchase transaction.
19.    Single Agreement
Buyer and each Seller Party acknowledge they have and will enter into each
Transaction hereunder, in consideration of and in reliance upon the fact that,
all Transactions hereunder constitute a single business and contractual
relationship and have been made in consideration of each other. Accordingly,
each of Buyer and each Seller Party agrees (i) to perform all of its obligations
in respect of each Transaction hereunder, and that a default in the performance
of any such obligations shall constitute a default by it in respect of all
Transactions hereunder, and (ii) that payments, deliveries and other transfers
made by either of them in respect of any Transaction shall be deemed to have
been made in consideration of payments, deliveries and other transfers in
respect of any other Transactions hereunder, and the obligations to make any
such payments, deliveries and other transfers may be applied against each other
and netted.
20.    Notices and Other Communications
Any and all notices (with the exception of Transaction Requests which shall be
delivered via electronic mail or other electronic medium agreed to by the Buyer
and the Seller), statements, demands or other communications hereunder may be
given by a party to the other by mail, email, facsimile, messenger or otherwise
to the address specified below, or so sent to such party at any other place
specified in a notice of change of address hereafter received by the other. All
notices, demands and requests hereunder may be made orally, to be confirmed
promptly in writing, or by other communication as specified in the preceding
sentence. In all cases, to the extent that the related individual set forth in
the respective “Attention” line is no longer employed by the respective Person,
such notice may be given to the attention of a Responsible Officer of the
respective Person or to the attention of such individual or individuals as
subsequently notified in writing by a Responsible Officer of the respective
Person.
If to a Seller Party:

Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: Treasurer, Andrew G. Dokos
Telephone: 832- 616-5815
Email: Andrew.dokos@rmsnav.com


With a copy to:


Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: General Counsel


And a copy to:


Walter Investment Management Corp.
345 St. Peter Street, Suite 1100
St. Paul, MN 55102
Attention: Cheryl Collins
Telephone: 651-293-3410
Fax: 651-293-5746
Email: Cheryl.collins@walterinvestment.com


If to Buyer:
For Transaction Requests:

CSFBMC LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 2nd floor
New York, New York 10010
Attention: Christopher Bergs, Resi Mortgage Warehouse Ops
Phone: 212‑538‑5087
E‑mail: christopher.bergs@credit‑suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, NY 10010
Attention: Margaret Dellafera
E‑mail: margaret.dellafera @credit‑suisse.com
For all other Notices:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
Attention: Margaret Dellafera
New York, New York 10010
Phone Number: 212‑325‑6471
Fax Number: 212‑743‑4810
E‑mail: margaret.dellafera@credit‑suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 9th Floor
New York, NY 10010
Attention: Legal Department—RMBS Warehouse Lending
Fax Number: (212) 322‑2376
21.    Entire Agreement; Severability
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.
22.    Non assignability
The Program Agreements are not assignable by any Seller Party. Buyer may from
time to time assign all or a portion of its rights and obligations under this
Agreement and the Program Agreements; provided, however that Buyer shall
maintain as agent of Seller Parties, for review by Seller Parties upon written
request, a register of assignees and a copy of an executed assignment and
acceptance by Buyer and assignee (“Assignment and Acceptance”), specifying the
percentage or portion of such rights and obligations assigned and Seller shall
only be required to deal directly with the Buyer following such assignment.
Buyer may distribute to any prospective assignee any document or other
information delivered to Buyer by Seller Parties.
23.    Set‑off
In addition to any rights and remedies of the Buyer hereunder and by law, the
Buyer shall have the right, without prior notice to the Seller Parties, any such
notice being expressly waived by the Seller Parties to the extent permitted by
applicable law to set-off and appropriate and apply against any Obligation from
any Seller Party or any Affiliate thereof to Buyer or any of its Affiliates any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other obligation (including to return excess margin),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by or due from the Buyer or any Affiliate thereof to or for the credit or
the account of any Seller Party or any Affiliate thereof. The Buyer agrees
promptly to notify the Seller Parties after any such set off and application
made by the Buyer; provided that the failure to give such notice shall not
affect the validity of such set off and application.
24.    Binding Effect; Governing Law; Jurisdiction
a.    This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Each Seller Party
acknowledges that the obligations of Buyer hereunder or otherwise are not the
subject of any guaranty by, or recourse to, any direct or indirect parent or
other Affiliate of Buyer. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH,
AND GOVERNED BY, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.
b.    EACH OF SELLER PARTIES AND BUYER HEREBY WAIVES TRIAL BY JURY. EACH OF
SELLER PARTIES AND BUYER HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY COURT OF THE STATE OF NEW YORK, OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, ARISING OUT OF OR RELATING
TO THE PROGRAM AGREEMENTS IN ANY ACTION OR PROCEEDING. EACH OF SELLER PARTIES
AND BUYER HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION IT MAY HAVE TO, EXCLUSIVE
PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE STATE OF NEW YORK AND THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, WITH RESPECT
TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS.
25.    No Waivers, Etc.
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Section 0, 16.a or otherwise, will not constitute a waiver
of any right to do so at a later date.
26.    Intent
a.    The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended, and a “master netting agreement”
as that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code. Seller Parties and Buyer further recognize
and intend that this Agreement is an agreement to provide financial
accommodations and is not subject to assumption pursuant to Bankruptcy Code
Section 365(a).
b.    Buyer’s right to liquidate the Purchased Assets and Repurchase Assets
delivered to it in connection with the Transactions hereunder or to accelerate
or terminate this Agreement or otherwise exercise any other remedies pursuant to
Section 16 hereof is a contractual right to liquidate, accelerate or terminate
such Transaction as described in Bankruptcy Code Sections 555, 559 and 561; any
payments or transfers of property made with respect to this Agreement or any
Transaction to satisfy a Margin Deficit shall be considered a “margin payment”
as such term is defined in Bankruptcy Code Section 741(5).
c.    Reserved.
d.    It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
e.    This Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 101(47), Section 555,
Section 559 and Section 741 under the Bankruptcy Code.
f.    Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.
27.    Disclosure Relating to Certain Federal Protections
The parties acknowledge that they have been advised that:
a.    in the case of Transactions in which one of the parties is a broker or
dealer registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;
b.    in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
c.    in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.
28.    Power of Attorney
Each Seller Party hereby authorizes Buyer to file such financing statement or
statements relating to the Repurchase Assets without such Seller Party’s
signature thereon as Buyer, at its option, may deem appropriate. Each Seller
Party hereby respectively appoints Buyer as such Seller Party’s agent and
attorney-in-fact to execute any such financing statement or statements in such
Seller Party’s name and, upon the occurrence and continuance of an Event of
Default, to perform all other acts which Buyer deems appropriate to perfect and
continue its ownership interest in and/or the security interest granted hereby,
if applicable, and to protect, preserve and realize upon the Repurchase Assets,
including, but not limited to, the right to endorse notes, complete blanks in
documents, transfer servicing, and sign assignments on behalf of such Seller
Party as its agent and attorney-in-fact. This agency and power of attorney is
coupled with an interest and is irrevocable without Buyer’s consent.
Notwithstanding the foregoing, the power of attorney hereby granted may be
exercised only during the occurrence and continuance of any Default hereunder.
Seller shall pay the filing costs for any financing statement or statements
prepared pursuant to this Section 28. In addition the foregoing, each Seller
Party agrees to execute a Power of Attorney, in the form of Exhibit D hereto, to
be delivered on the date hereof.
29.    Buyer May Act Through Affiliates and Transaction Subsidiary May Act
Through Seller
Buyer may, from time to time, designate one or more Affiliates for the purpose
of performing any action hereunder. Pursuant to the Transaction Subsidiary
Agreement, Transaction Subsidiary has appointed Seller as its agent with respect
to the execution, delivery and/or performance of any Program Agreement,
including, without limitation, the Custodial Agreement, any Servicing Agreement
and any Servicer Notice.
30.    Indemnification; Obligations
a.    Seller agrees to hold Buyer and each of its respective Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) harmless from and indemnify each Indemnified Party (and will reimburse
each Indemnified Party as the same is incurred) against all liabilities, losses,
damages, judgments, costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) of any kind which may be imposed on,
incurred by, or asserted against any Indemnified Party by any third party
relating to or arising out of this Agreement, any Transaction Request, any
Program Agreement or any transaction contemplated hereby or thereby resulting
from anything other than the Indemnified Party’s gross negligence or willful
misconduct. Seller also agrees to reimburse each Indemnified Party for all
reasonable expenses in connection with the enforcement of this Agreement and the
exercise of any right or remedy provided for herein, any Transaction Request and
any Program Agreement, including, without limitation, the reasonable fees and
disbursements of counsel. Seller’s agreements in this Section 30 shall survive
the payment in full of the Repurchase Price and the expiration or termination of
this Agreement. Seller hereby acknowledges that its obligations hereunder are
recourse obligations of Seller and are not limited to recoveries each
Indemnified Party may have with respect to the Purchased Assets and Repurchase
Assets. Each of Seller and Buyer also agrees not to assert any claim against the
other or any of such party’s, or any of such party’s respective officers,
directors, employees, attorneys and agents, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the facility established hereunder, the actual or proposed use of
the proceeds of the Transactions, this Agreement or any of the transactions
contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO ASSERT CLAIMS
EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.
b.    Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction or Purchase Price Increase is made by Seller
other than on the then scheduled Repurchase Date thereto as a result of an
acceleration of the Repurchase Date pursuant to Section 16 or for any other
reason, Seller shall, upon demand by Buyer, pay to Buyer an amount sufficient to
compensate Buyer for any losses, costs or expenses that it may reasonably incur
as of a result of such payment.
c.    Without limiting the provisions of Section 30.a hereof, if Seller fails to
pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation, fees and expenses of counsel and
indemnities, such amount may be paid on behalf of Seller by Buyer, in its sole
discretion.
31.    Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement in a Portable Document Format (PDF) or by facsimile shall
be effective as delivery of a manually executed original counterpart of this
Agreement.
32.    Confidentiality
a.    This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to Buyer and shall be held by each Seller
Party in strict confidence and shall not be disclosed to any third party without
the written consent of Buyer except for (i) disclosure to such Seller Party’s
direct and indirect Affiliates and Subsidiaries, attorneys or accountants, but
only to the extent such disclosure is necessary and such parties agree to hold
all information in strict confidence, or (ii) disclosure required by law, rule,
regulation or order of a court or other regulatory body. Notwithstanding the
foregoing or anything to the contrary contained herein or in any other Program
Agreement, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the
Transactions, any fact relevant to understanding the federal, state and local
tax treatment of the Transactions, and all materials of any kind (including
opinions or other tax analyses) relating to such federal, state and local tax
treatment and that may be relevant to understanding such tax treatment; provided
that Seller may not disclose the name of or identifying information with respect
to Buyer or any pricing terms (including, without limitation, the Pricing Rate,
Commitment Fee, Purchase Price Percentage and Purchase Price) or other nonpublic
business or financial information (including any sublimits and financial
covenants) that is unrelated to the federal, state and local tax treatment of
the Transactions and is not relevant to understanding the federal, state and
local tax treatment of the Transactions, without the prior written consent of
the Buyer; provided further that Seller shall redact such pricing terms mutually
agreed to between Buyer and Seller and Seller shall file a request with the SEC
and each applicable state securities office to keep such information
confidential. In the event that the SEC or applicable state securities office
rejects such confidentiality request with respect to this information, Seller
may file this Agreement, including such pricing terms, with the SEC and any
applicable state securities office, as applicable.
b.    Notwithstanding anything in this Agreement to the contrary, each of the
Seller Parties and Buyer shall comply with all applicable local, state and
federal laws, including, without limitation, all privacy and data protection
law, rules and regulations that are applicable to the Purchased Assets and the
Repurchase Assets and/or any applicable terms of this Agreement, including
information pertaining to any Purchased Asset that is not purchased hereunder or
customer or loan information that another lender may share with the Buyer
pursuant to an intercreditor agreement or other agreement (the “Confidential
Information”). Each of Seller Party and Buyer understands that the Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the Gramm‑Leach‑Bliley Act (the “GLB Act”), and
each of Seller Party and Buyer agrees to maintain such nonpublic personal
information that it receives hereunder in accordance with the GLB Act and other
applicable federal and state privacy laws. Seller shall implement such physical
and other security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the GLB Act) of Buyer or any
Affiliate of Buyer which the Seller holds, (b) protect against any threats or
hazards to the security and integrity of such nonpublic personal information,
and (c) protect against any unauthorized access to or use of such nonpublic
personal information. Seller represents and warrants that it has implemented
appropriate measures to meet the objectives of Section 501(b) of the GLB Act and
of the applicable standards adopted pursuant thereto, as now or hereafter in
effect. Upon request, Seller will provide evidence reasonably satisfactory to
allow Buyer to confirm that the providing party has satisfied its obligations as
required under this Section. Without limitation, this may include Buyer’s review
of audits, summaries of test results, and other equivalent evaluations of the
Seller. Seller shall notify Buyer immediately following discovery of any breach
or compromise of the security, confidentiality, or integrity of nonpublic
personal information of the customers and consumers of Buyer or any Affiliate of
Buyer provided directly to such Seller Party by Buyer or such Affiliate. Each
Seller Party shall provide such notice to Buyer by personal delivery, by
facsimile with confirmation of receipt, or by overnight courier with
confirmation of receipt to the applicable requesting individual.
33.    Recording of Communications
Buyer and Seller Parties shall have the right (but not the obligation) from time
to time to make or cause to be made tape recordings of communications between
its employees and those of the other party with respect to Transactions. Buyer
and Seller Parties consent to the admissibility of such tape recordings in any
court, arbitration, or other proceedings. The parties agree that a duly
authenticated transcript of such a tape recording shall be deemed to be a
writing conclusively evidencing the parties’ agreement.
34.    Periodic Due Diligence Review
Seller acknowledges that Buyer has the right to perform continuing due diligence
reviews with respect to each Seller Party and the Purchased Assets, Contributed
REO Properties and Transaction Mortgage Loans, for purposes of verifying
compliance with the representations, warranties and specifications made
hereunder, for the purpose of performing quality control review of the Purchased
Assets, Contributed REO Properties and Transaction Mortgage Loans or otherwise,
and Seller agrees that upon reasonable (but no less than three (3) Business
Days’) prior notice unless an Event of Default shall have occurred, in which
case no notice is required, to Seller, Buyer or its authorized representatives
will be permitted during normal business hours to examine, inspect, and make
copies and extracts of, the Asset Files and any and all documents, data,
records, agreements, instruments or information relating to such Repurchase
Assets (including, without limitation, quality control review) in the possession
or under the control of Seller Parties and/or the Custodian. Seller also shall
make available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Asset Files and the Repurchase
Assets. Without limiting the generality of the foregoing, Seller acknowledges
that Buyer may purchase Purchased Assets and the Contributed REO Properties or
enter into Transactions with respect to Transaction Mortgage Loans from Seller
based solely upon the information provided by Seller to Buyer in the Asset
Schedule and the representations, warranties and covenants contained herein, and
that Buyer, at its option, has the right at any time to conduct a partial or
complete due diligence review on some or all of the Purchased Assets and
Repurchase Assets purchased in a Transaction, including, without limitation,
ordering broker’s price opinions, new credit reports and new appraisals on the
related Mortgaged Properties and otherwise re‑generating the information used to
originate such Transaction Mortgage Loan. Buyer may underwrite such Purchased
Assets, Contributed REO Properties and Transaction Mortgage Loans itself or
engage a mutually agreed upon third party underwriter to perform such
underwriting. Seller agrees to cooperate with Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Purchased Assets, Contributed REO Properties and Transaction Mortgage Loans in
the possession, or under the control, of Seller. Seller further agrees that
Seller shall pay all out‑of‑pocket costs and expenses incurred by Buyer in
connection with Buyer’s activities pursuant to this Section 34; provided that
Buyer shall notify Seller of any due diligence expenses in excess of $25,000 per
annum.
35.    Authorizations
Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Seller Parties or Buyer to the extent set
forth therein, as the case may be, under this Agreement. The Seller Parties may
amend Schedule 2 from time to time by delivering a revised Schedule 2 to Buyer
and expressly stating that such revised Schedule 2 shall replace the existing
Schedule 2.
36.    Acknowledgement Of Anti‑Predatory Lending Policies
Buyer has in place internal policies and procedures that expressly prohibit its
purchase of any High Cost Mortgage Loan.
37.    Documents Mutually Drafted
The Seller Parties and the Buyer agree that this Agreement and each other
Program Agreement prepared in connection with the Transactions set forth herein
have been mutually drafted and negotiated by each party, and consequently such
documents shall not be construed against either party as the drafter thereof.
38.    General Interpretive Principles
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
a.    the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
b.    accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;
c.    references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;
d.    a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
e.    the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
f.    the term “include” or “including” shall mean without limitation by reason
of enumeration;
g.    all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and
h.    all references herein or in any Program Agreement to “good faith” means
good faith as defined in Section 1‑201(19) of the UCC as in effect in the State
of New York.
39.    Conflicts
In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.
40.    Nominee
a.    Seller Parties and Buyer hereby acknowledge and agree, and Seller Parties
hereby appoint, the Nominee as (i) their nominee as mortgagee of record and
payee on the FHA HERMIT System, as applicable, and the Nominee hereby accepts
such appointment, and (ii) as nominee and agent of Seller Parties and Buyer as
set forth herein, to the extent applicable.
b.    Following receipt by Nominee of written notice of the occurrence of an
Event of Default, the Nominee agrees to take direction from the Buyer with
respect to the FHA Loans.
c.    It is the intent of the Seller Parties, Servicer and the Buyer that the
Servicer or Nominee, as applicable, retains bare legal title to the Transaction
Mortgage Loans and Contributed REO Property for all purposes including, without
limitation, for purposes of Section 541(d) of the Bankruptcy Code and
accordingly, Servicer and Nominee, in their respective capacity as servicer or
nominee, shall have no property right to the Transaction Mortgage Loans or
Contributed REO Property.
d.    Buyer may, upon notice to the Seller Parties, terminate the Servicer as
Nominee and appoint itself or another person as the successor nominee following
an Event of Default that is continuing.
41.    Termination of Agreement
This Agreement shall remain in effect until the Termination Date.
Notwithstanding the foregoing, Seller may terminate this Agreement at any time
(i) upon the occurrence of an Act of Insolvency in respect of Buyer, (ii) upon
the failure of Buyer to return any Transaction Mortgage Loan or REO Property to
Seller after the payment by Seller to the Buyer of the related Repurchase Price
within five (5) Business Days, or (iii) upon the occurrence of an event of
default on the part of Credit Suisse Securities (USA) LLC under any Master
Securities Forward Transaction Agreement between Credit Suisse Securities (USA)
LLC and Seller, in each case, without the payment of any penalties, breakage
costs or termination fees. If Seller exercises such right of termination, to the
extent permitted by applicable law, Buyer shall promptly reimburse Seller for
the pro-rated amount of the Commitment Fee attributable to the number of days
remaining from the date such of such termination until the Termination Date.
42.    Joint and Several
Seller Parties and Buyer hereby acknowledge and agree that each Seller Party is
jointly and severally liable to Buyer for the full, complete and punctual
performance and satisfaction of all obligations of any Seller Party under this
Agreement. Accordingly, each Seller Party waives any and all notice of creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by Buyer upon such Seller Party’s joint and several liability. Each
Seller Party waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon such Seller Party with respect to the
Obligations. When pursuing its rights and remedies hereunder against any Seller
Party, Buyer may, but shall be under no obligation to, pursue such rights and
remedies hereunder against any Seller Party or any other Person or against any
collateral security for the Obligations or any right of offset with respect
thereto, and any failure by Buyer to pursue such other rights or remedies or to
collect any payments from such Seller Party or any such other Person to realize
upon any such collateral security or to exercise any such right of offset, or
any release of such Seller Party or any such other Person or any such collateral
security, or right of offset, shall not relieve such Seller Party of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of Buyer against such
Seller Party.
43.    Limitation of Liability of Trustee
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Savings Fund Society, FSB,
d/b/a Christiana Trust ("Christiana Trust"), not in its individual capacity but
solely as trustee (the "Trustee") under the Transaction Subsidiary Agreement, in
the exercise of the powers and authority conferred and vested in it under the
Transaction Subsidiary Agreement for the Transaction Subsidiary, (b) each of the
representations, undertakings and agreements herein made on the part of the
Trustee or the Transaction Subsidiary is made and intended not as personal
representations, undertakings and agreements by Christiana Trust but is made and
intended for the purpose for binding only the Transaction Subsidiary, (c)
nothing herein contained shall be construed as creating any liability on
Christiana Trust, individually or personally, to perform any covenant either
express or implied contained herein, all such liability, if any, being expressly
waived by the parties hereto and any Person claiming by, through or under the
parties hereto, (d) Christiana Trust has not verified and has not made any
investigation as to the accuracy of any representations, warranties or other
obligations of the Trustee or the Transaction Subsidiary under this Agreement or
any other related documents and (e) under no circumstances shall Christiana
Trust be personally liable for the payment of any indebtedness or expenses of
the Trustee or the Transaction Subsidiary or be liable for the breach or failure
of any obligation, representation, warranty or covenant made or undertaken by
the Trustee or the Transaction Subsidiary under this Agreement or any other
related documents, all such liability being limited to the Transaction
Subsidiary.
[Signature Page Follows]




IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
Credit Suisse First Boston Mortgage Capital LLC, as Buyer


By:
/s/ Elie Chau        
Name:    Elie Chau    
Title:    Vice President    

Reverse Mortgage Solutions, Inc., as Seller


By:
/s/ Cheryl Collins        
Name:    Cheryl Collins    
Title:    SVP & Treasurer    

RMS CS Repo Trust 2016, as Transaction Subsidiary


By:
Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely as trustee for RMS CS Repo Trust 2016
Name:    /s/ Jeffrey R. Everhart    
Title:    AVP    

RMS REO CS, LLC, as REO Subsidiary
By:
/s/ Cheryl Collins        
Name:    Cheryl Collins    
Title:    SVP & Treasurer    









SCHEDULE 1-A

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO TRANSACTION MORTGAGE LOANS
(a)Reserved.
(b)    No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid, or an escrow of funds has
been established in an amount sufficient to pay for every such item which
remains unpaid and which has been assessed but is not yet due and payable. The
Seller has not advanced funds, or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor, directly or indirectly,
for the payment of any amount required under the Transaction Mortgage Loan,
except for interest accruing from the date of the Mortgage Note or date of
disbursement of the proceeds of the Transaction Mortgage Loan, whichever is
earlier.
(c)    Original Terms Unmodified. The terms of the Mortgage Note and Mortgage
have not been impaired, waived, altered or modified in any respect, from the
date of origination; except by a written instrument which has been recorded, if
necessary to protect the interests of Buyer, and which original or (other than
with respect to the Mortgage Note) certified copy has been delivered to the
Custodian and the terms of which are reflected in the Custodial Asset Schedule.
The substance of any such waiver, alteration or modification has been approved
by the title insurer, to the extent required, and its terms are reflected on the
Custodial Asset Schedule. No Mortgagor in respect of the Transaction Mortgage
Loan has been released, in whole or in part, except in connection with an
assumption agreement approved by the title insurer, to the extent required by
such policy, and which assumption agreement is part of the Asset File delivered
to the Custodian and the terms of which are reflected in the Custodial Asset
Schedule.
(d)    No Defenses. The Transaction Mortgage Loan is not subject to any right of
rescission, set‑off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render either the
Mortgage Note or the Mortgage unenforceable, in whole or in part and no such
right of rescission, set‑off, counterclaim or defense has been asserted with
respect thereto, and no Mortgagor in respect of the Transaction Mortgage Loan
was a debtor in any state or federal bankruptcy or insolvency proceeding at the
time the Transaction Mortgage Loan was originated.
(e)    Hazard Insurance. The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a Qualified Insurer, and such other
hazards as are customary in the area where the Mortgaged Property is located,
and to the extent required by Seller as of the date of origination consistent
with the Underwriting Guidelines, against earthquake and other risks insured
against by Persons operating like properties in the locality of the Mortgaged
Property, in an amount not less than the greatest of (i) 100% of the replacement
cost of all improvements to the Mortgaged Property, (ii) the outstanding
principal balance of the Transaction Mortgage Loan, or (iii) the amount
necessary to avoid the operation of any co‑insurance provisions with respect to
the Mortgaged Property, and consistent with the amount that would have been
required as of the date of origination in accordance with the Underwriting
Guidelines. If any portion of the Mortgaged Property is in an area identified by
any federal Governmental Authority as having special flood hazards, and flood
insurance is available, a flood insurance policy meeting the current guidelines
of the Federal Emergency Management Agency is in effect with a generally
acceptable insurance carrier, in an amount representing coverage not less than
the least of (1) the outstanding principal balance of the Transaction Mortgage
Loan (2) the full insurable value of the Mortgaged Property, and (3) the maximum
amount of insurance available under the National Flood Insurance Act of 1968, as
amended by the Flood Disaster Protection Act of 1973. All such insurance
policies (collectively, the “hazard insurance policy”) contain a standard
mortgagee clause naming Seller, its successors and assigns (including, without
limitation, subsequent owners of the Transaction Mortgage Loan), as mortgagee,
and may not be reduced, terminated or canceled without thirty (30) calendar
days’ prior written notice to the mortgagee. No such notice has been received by
any Seller Party. All premiums on such insurance policy have been paid. The
related Mortgage obligates the Mortgagor to maintain all such insurance and, at
such Mortgagor’s failure to do so, authorizes the mortgagee to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from such Mortgagor. Where required by state law or regulation, the Mortgagor
has been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering a condominium, or any hazard insurance policy covering the
common facilities of a planned unit development. The hazard insurance policy is
the valid and binding obligation of the insurer and is in full force and effect.
Seller Party has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
Person, and no such unlawful items have been received, retained or realized by
any Seller Party.
(f)    Environmental Compliance. There does not exist on the Mortgaged Property
any hazardous substances, hazardous wastes or solid wastes, as such terms are
defined in the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other applicable
federal, state or local environmental laws including, without limitation,
asbestos, in each case in excess of the permitted limits and allowances set
forth in such environmental laws to the extent such laws are applicable to the
Mortgaged Property. There is no pending action or proceeding directly involving
the Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any applicable environmental
law (including, without limitation, asbestos), rule or regulation with respect
to the Mortgaged Property; and nothing further remains to be done to satisfy in
full all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property.
(g)    Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth‑in‑lending, real
estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws applicable to the Transaction Mortgage Loan have
been complied with, the consummation of the transactions contemplated hereby
will not involve the violation of any such laws or regulations, and Seller shall
maintain or shall cause its agent to maintain in its possession, available for
the inspection of Buyer, and shall deliver to Buyer, upon demand, evidence of
compliance with all such requirements.
(h)    No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would effect any such release,
cancellation, subordination or rescission. Seller has not waived the performance
by the Mortgagor of any action, if the Mortgagor’s failure to perform such
action would cause the Transaction Mortgage Loan to be in default, nor has
Seller waived any default resulting from any action or inaction by the
Mortgagor.
(i)    Location and Type of Mortgaged Property. The Mortgaged Property is
located in an Acceptable State as identified in the Custodial Asset Schedule and
consists of a single parcel of real property with a detached or attached single
family residence erected thereon, or a two‑ to four‑family dwelling, or an
individual unit in a planned unit development or a de minimis planned unit
development; provided, however, that any condominium unit or planned unit
development shall conform with the applicable Fannie Mae and Freddie Mac
requirements regarding such dwellings or shall conform to underwriting
guidelines acceptable to Buyer in its sole discretion and that no residence or
dwelling is a mobile home. No portion of the Mortgaged Property is used for
commercial purposes; provided, that, the Mortgaged Property may be a mixed use
property if such Mortgaged Property conforms to underwriting guidelines
acceptable to Buyer in its sole discretion.
(j)    Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected with respect to each first lien Transaction Mortgage Loan, first
priority lien and first priority security interest on the real property included
in the Mortgaged Property, including all buildings on the Mortgaged Property and
all installations and mechanical, electrical, plumbing, heating and air
conditioning systems located in or annexed to such buildings, and all additions,
alterations and replacements made at any time with respect to the foregoing. The
lien of the Mortgage is subject only to:
a.    the lien of current real property taxes and assessments not yet due and
payable;
b.    covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in Buyer’s
title insurance policy delivered to the originator of the Transaction Mortgage
Loan and (a) referred to or otherwise considered in the appraisal made for the
originator of the Transaction Mortgage Loan or (b) which do not adversely affect
the Appraised Value of the Mortgaged Property set forth in such appraisal;
c.    other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Transaction Mortgage Loan establishes and
creates a valid, subsisting and enforceable first lien and first priority
security interest on the property described therein and the applicable Seller
Party has full right to pledge and assign the same to Buyer. The Mortgaged
Property was not, as of the date of origination of the Transaction Mortgage
Loan, subject to a mortgage, deed of trust, deed to secure debt or other
security instrument creating a lien subordinate to the lien of the Mortgage.
(k)    Validity of Mortgage Documents. The Mortgage Note and the Mortgage and
any other agreement executed and delivered by a Mortgagor or guarantor, if
applicable, in connection with a Transaction Mortgage Loan are genuine, and each
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the
Transaction Mortgage Loan and to execute and deliver the Mortgage Note, the
Mortgage and any such agreement, and the Mortgage Note, the Mortgage and any
other such related agreement have been duly and properly executed by such
related parties. No fraud, error, omission, misrepresentation, negligence or
similar occurrence with respect to a Transaction Mortgage Loan has taken place
on the part of any Person, including, without limitation, the Mortgagor, any
appraiser, any builder or developer, or any other party involved in the
origination of the Transaction Mortgage Loan. Seller has reviewed all of the
documents constituting the Asset File and has made such inquiries as it deems
necessary to make and confirm the accuracy of the representations set forth
herein. To the best of Seller’s knowledge, except as disclosed to Buyer in
writing, all tax identifications and property descriptions are legally
sufficient; and tax segregation, where required, has been completed.
(l)    Full Disbursement of Proceeds. Except as allowable under the FHA HECM
program, each Transaction Mortgage Loan has no future disbursement obligation,
and any and all requirements as to completion of any on‑site or off‑site
improvement and as to disbursements of any escrow funds therefor have been
complied with. All costs, fees and expenses incurred in making or closing the
Transaction Mortgage Loan and the recording of the Mortgage were paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage. All broker fees have been properly assessed to the
Mortgagor and no claims will arise as to broker fees that are double charged and
for which the Mortgagor would be entitled to reimbursement.
(m)    Ownership. The applicable Seller Party has full right to sell or pledge,
as applicable, the Transaction Mortgage Loan to Buyer free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest, and has full right and authority subject to no interest or
participation of, or agreement with, any other party, to sell or pledge, as
applicable, each Transaction Mortgage Loan pursuant to this Agreement and
following the sale or pledge, as applicable, of each Transaction Mortgage Loan,
Buyer will own or have received a pledge of, as applicable, such Transaction
Mortgage Loan free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest except any such security
interest created pursuant to the terms of this Agreement.
(n)    Doing Business. All parties which have had any interest in the
Transaction Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise,
are (or, during the period in which they held and disposed of such interest,
were) (i) in compliance with any and all applicable licensing requirements of
the laws of the state wherein the Mortgaged Property is located, and (ii) either
(A) organized under the laws of such state, (B) qualified to do business in such
state, (C) a federal savings and loan association, a savings bank or a national
bank having a principal office in such state, or (D) not doing business in such
state.
(o)    Title Insurance. The Transaction Mortgage Loan is covered by either
(i) an attorney’s opinion of title and abstract of title, the form and substance
of which is acceptable to prudent mortgage lending institutions making mortgage
loans in the area wherein the Mortgaged Property is located or (ii) an ALTA
lender’s title insurance policy or other generally acceptable form of policy or
insurance acceptable to Fannie Mae or Freddie Mac and each such title insurance
policy is issued by a title insurer acceptable to Fannie Mae or Freddie Mac and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring Seller, its successors and assigns, as to the first priority
lien of the Mortgage, as applicable, in the original principal amount of the
Transaction Mortgage Loan, with respect to a Transaction Mortgage Loan (or to
the extent a Mortgage Note provides for negative amortization, the maximum
amount of negative amortization in accordance with the Mortgage), subject only
to the exceptions contained in clauses (a), (b) and (c) of paragraph (i) of this
Schedule 1-A, and in the case of adjustable rate Transaction Mortgage Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate. Where required by state law or regulation, the Mortgagor
has been given the opportunity to choose the carrier of the required mortgage
title insurance. Additionally, such lender’s title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The title policy does not
contain any special exceptions (other than the standard exclusions) for zoning
and uses and has been marked to delete the standard survey exception or to
replace the standard survey exception with a specific survey reading. Seller,
its successors and assigns, are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and remains
in full force and effect and will be in force and effect upon the consummation
of the transactions contemplated by this Agreement. No claims have been made
under such lender’s title insurance policy, and no prior holder or servicer of
the related Mortgage, including Seller, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy,
including without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by Seller.
(p)    No Defaults. Except with respect to a Mortgage Loan that is an Early
Buyout HECM Loan, there is no default, breach, violation or event of
acceleration existing under the Mortgage or the Mortgage Note and no event has
occurred which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
of acceleration, and neither Seller nor its predecessors have waived any
default, breach, violation or event of acceleration; and neither Seller nor any
of its affiliates nor any of their respective predecessors, have waived any
default, breach, violation or event which would permit acceleration, except with
respect to a Mortgage Loan that is an Early Buyout HECM Loan.
(q)    No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.
(r)    Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning and building law, ordinance or
regulation. All seller and/or builder concessions have been subtracted from the
Appraised Value of the Mortgaged Property for purposes of determining the LTV.
(s)    Origination; Payment Terms. The Transaction Mortgage Loan was originated
by or in conjunction with a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Sections 203 and 211 of the National Housing Act,
a savings and loan association, a savings bank, a commercial bank, credit union,
insurance company or similar banking institution which is supervised and
examined by a federal or state authority.
(t)    Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Transaction Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Transaction Mortgage Loan will be able to
deliver good and merchantable title to the Mortgaged Property. There is no
homestead or other exemption or other right available to the Mortgagor or any
other person, or restriction on the Seller or any other person, including
without limitation, any federal, state or local, law, ordinance, decree,
regulation, guidance, attorney general action, or other pronouncement, whether
temporary or permanent in nature, that would interfere with, restrict or delay,
either (y) the ability of the Seller, Buyer or any servicer or any successor
servicer to sell the related Mortgaged Property at a trustee's sale or
otherwise, or (z) the ability of the Seller, Buyer or any servicer or any
successor servicer to foreclose on the related Mortgage. The Mortgage Note and
Mortgage are on forms acceptable to Freddie Mac, Fannie Mae or FHA.
(u)    Occupancy of the Mortgaged Property. As of the Purchase Date the
Mortgaged Property is lawfully occupied under applicable law. All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities. Seller has not received notification from any
Governmental Authority that the Mortgaged Property is in material non‑compliance
with such laws or regulations, is being used, operated or occupied unlawfully or
has failed to have or obtain such inspection, licenses or certificates, as the
case may be. Seller has not received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license or
certificate. With respect to any Transaction Mortgage Loan originated with an
“owner‑occupied” Mortgaged Property, the Mortgagor represented at the time of
origination of the Transaction Mortgage Loan that the Mortgagor would occupy the
Mortgaged Property as the Mortgagor’s primary residence.
(v)    No Additional Collateral. The Mortgage Note is not and has not been
secured by any collateral except the lien of the corresponding Mortgage and the
security interest of any applicable security agreement or chattel mortgage
referred to in clause (j) above.
(w)    Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Buyer to the trustee under the deed of trust, except in connection with a
trustee’s sale after default by the Mortgagor.
(x)    Transfer of Transaction Mortgage Loans. Except with respect to
Transaction Mortgage Loans intended for purchase by Ginnie Mae and for
Transaction Mortgage Loans registered with MERS, the Assignment of Mortgage is
in recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located.
(y)    Due‑On‑Sale. Except with respect to Mortgage Loans intended for purchase
by Ginnie Mae, the Mortgage contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Transaction
Mortgage Loan in the event that the Mortgaged Property is sold or transferred
without the prior written consent of the mortgagee thereunder.
(z)    No Contingent Interests. The Transaction Mortgage Loan does not have a
shared appreciation or other contingent interest feature.
(aa)    Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae, Freddie Mac and FHA. The consolidated principal amount
does not exceed the original principal amount of the Transaction Mortgage Loan.
(bb)    No Condemnation Proceeding. There have not been any condemnation
proceedings with respect to the Mortgaged Property and Seller has no knowledge
of any such proceedings.
(cc)    Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination and collection practices used by the originator, each servicer of
the Transaction Mortgage Loan and Seller with respect to the Transaction
Mortgage Loan have been in all material respects in compliance with Accepted
Servicing Practices, applicable laws and regulations, and have been in all
respects legal and proper. With respect to escrow deposits and Escrow Payments,
all such payments are in the possession of, or under the control of, Seller and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. All Mortgage Interest
Rate adjustments have been made in material compliance with state and federal
law and the terms of the related Mortgage Note. Any interest required to be paid
pursuant to state, federal and local law has been properly paid and credited.
(dd)    Conversion to Fixed Interest Rate. Except as allowed by Fannie Mae or
Freddie Mac or otherwise as expressly approved in writing by Buyer, with respect
to adjustable rate Transaction Mortgage Loans, the Transaction Mortgage Loan is
not convertible to a fixed interest rate Transaction Mortgage Loan.
(ee)    Reserved.
(ff)    Servicemembers Civil Relief Act. The Mortgagor has not notified Seller,
and Seller has no knowledge, of any relief requested or allowed to the Mortgagor
under the Servicemembers Civil Relief Act.
(gg)    Appraisal. The Asset File contains an appraisal of the related Mortgaged
Property signed prior to the funding of the Transaction Mortgage Loan by a
qualified appraiser, duly appointed by Seller, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Transaction Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae, Freddie Mac or FHA and Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 as amended and the
regulations promulgated thereunder, all as in effect on the date the Transaction
Mortgage Loan was originated.
(hh)    Disclosure Materials. The Mortgagor has executed a statement to the
effect that the Mortgagor has received all disclosure materials required by
applicable law with respect to the making of adjustable rate mortgage loans, and
Seller maintains such statement in the Asset File.
(ii)    Construction or Rehabilitation of Mortgaged Property. No Transaction
Mortgage Loan was made in connection with the construction or rehabilitation of
a Mortgaged Property or facilitating the trade‑in or exchange of a Mortgaged
Property.
(jj)    No Defense to Insurance Coverage. No action has been taken or failed to
be taken, no event has occurred and no state of facts exists or has existed on
or prior to the Purchase Date (whether or not known to Seller on or prior to
such date) which has resulted or will result in an exclusion from, denial of, or
defense to coverage under any private mortgage insurance (including, without
limitation, any exclusions, denials or defenses which would limit or reduce the
availability of the timely payment of the full amount of the loss otherwise due
thereunder to the insured) whether arising out of actions, representations,
errors, omissions, negligence, or fraud of Seller, the related Mortgagor or any
party involved in the application for such coverage, including the appraisal,
plans and specifications and other exhibits or documents submitted therewith to
the insurer under such insurance policy, or for any other reason under such
coverage, but not including the failure of such insurer to pay by reason of such
insurer’s breach of such insurance policy or such insurer’s financial inability
to pay.
(kk)    Reserved.
(ll)    No Equity Participation. No document relating to the Transaction
Mortgage Loan provides for any contingent or additional interest in the form of
participation in the cash flow of the Mortgaged Property or a sharing in the
appreciation of the value of the Mortgaged Property. The indebtedness evidenced
by the Mortgage Note is not convertible to an ownership interest in the
Mortgaged Property or the Mortgagor and Seller has not financed nor does it own
directly or indirectly, any equity of any form in the Mortgaged Property or the
Mortgagor.
(mm)    Proceeds of Transaction Mortgage Loan. The proceeds of the Transaction
Mortgage Loan have not been and shall not be used to satisfy, in whole or in
part, any debt owed or owing by the Mortgagor to Seller or any Affiliate or
correspondent of Seller, except in connection with a refinanced Transaction
Mortgage Loan; provided, however, no such refinanced Transaction Mortgage Loan
shall have been originated pursuant to a streamlined mortgage loan refinancing
program.
(nn)    Origination Date. (i) Other than with respect to an Early Buyout HECM
Loan and Correspondent Mortgage Loans, the Purchase Date is no more than thirty
(30) calendar days following the origination date and (ii) with respect to
Correspondent Mortgage Loans, the Purchase Date is no more than one-hundred and
eighty (180) calendar days following the origination date, unless otherwise
agreed to by Buyer.
(oo)    No Exception. The Custodian has not noted any material exceptions on a
Custodial Asset Schedule with respect to the Transaction Mortgage Loan which
would materially adversely affect the Transaction Mortgage Loan or Buyer’s
interest in the Transaction Mortgage Loan.
(pp)    Mortgage Submitted for Recordation. The Mortgage either has been or will
promptly be submitted for recordation in the appropriate governmental recording
office of the jurisdiction where the Mortgaged Property is located.
(qq)    Documents Genuine. Such Transaction Mortgage Loan and all accompanying
collateral documents are complete and authentic and all signatures thereon are
genuine.
(rr)    Reserved.
(ss)    Other Encumbrances. To the best of Seller’s knowledge, any property
subject to any security interest given in connection with such Transaction
Mortgage Loan is not subject to any other encumbrances other than a stated first
mortgage, if applicable, and encumbrances which may be allowed under the
Underwriting Guidelines.
(tt)    Description. The information set forth in the Mortgage Loan Schedule is
true and correct in all material respects.
(uu)    Located in U.S. No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Transaction Mortgage Loan is located in any jurisdiction other than in one of
the fifty (50) states of the United States of America or the District of
Columbia or the commonwealth of Puerto Rico.
(vv)    Underwriting Guidelines. Each Transaction Mortgage Loan has been
originated in accordance with the Underwriting Guidelines (including all
supplements or amendments thereto) previously provided to Buyer.
(ww)    Reserved.
(xx)    Committed Mortgage Loans. Other than any Early Buyout HECM Loan, each
Committed Mortgage Loan is covered by a Take‑out Commitment, does not exceed the
availability under such Take‑out Commitment (taking into consideration mortgage
loans which have been purchased by the respective Take‑out Investor under the
Take‑out Commitment and mortgage loan which Seller has identified to Buyer as
covered by such Take‑out Commitment) and conforms to the requirements and the
specifications set forth in such Take‑out Commitment and the related
regulations, rules, requirements and/or handbooks of the applicable Take‑out
Investor and is eligible for sale to and insurance or guaranty by, respectively
the applicable Take‑out Investor and applicable insurer. Each Take‑out
Commitment is a legal, valid and binding obligation of Seller enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
(yy)    Submission of Claims. All claims submitted to HUD for FHA Insurance for
any Transaction Mortgage Loan have been submitted via the Home Equity Reverse
Mortgage Information Technology (HERMIT) servicing system in accordance with the
Ginnie Mae Guide (or via any other method specified in the Ginnie Mae Guide).
(zz)    Tax Service. The Transaction Mortgage Loan is covered by a life of loan,
transferrable real estate tax service contract that may be assigned to Buyer.
([[)    Predatory Lending Regulations; High Cost Loans. No Transaction Mortgage
Loan (i) is classified as High Cost Mortgage Loans (ii) is subject to any law,
regulation or rule that (A) imposes liability on a mortgagee or a lender to a
mortgagee for upkeep to a Mortgaged Property prior to completion of foreclosure
thereon, or (B) imposes liability on a lender to a mortgagee for acts or
omissions of the mortgagee or otherwise defines a mortgagee in a manner that
would include a lender to a mortgagee.
(aaa)    Reserved.
(bbb)    Wet‑Ink Mortgage Loans. With respect to each Mortgage Loan that is a
Wet‑Ink Mortgage Loan, the Settlement Agent has been instructed in writing by
Seller to hold the related Mortgage Loan Documents as agent and bailee for Buyer
or Buyer’s agent and to promptly forward such Mortgage Loan Documents in
accordance with the provisions of the Custodial Agreement and the Escrow
Instruction Letter.
(ccc)    FHA Mortgage Insurance. With respect to the FHA Loans, the FHA Mortgage
Insurance Contract is or eligible to be in full force and effect and there
exists no impairment to full recovery without indemnity to HUD or the FHA under
FHA Mortgage Insurance. All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA, to the full extent
thereof, without surcharge, set‑off or defense. Each FHA Loan was originated in
accordance with the criteria of an Agency for purchase of such Transaction
Mortgage Loans.
(ddd)    Reserved.
(eee)    Reserved.
(fff)    Reserved.
(ggg)    Reserved.
(hhh)    HECM Loans. With respect to each HECM Loan (i) all of the related
Mortgage Loan Documents, including the Mortgage Note, are in a form required by,
or acceptable under, the HUD handbook provisions relating to reverse mortgage
loans; (ii) all requirements as to any improvement and/or repair to the
Mortgaged Property and to the disbursement of set-aside amounts for such HECM
Loan have been complied with; (iii) all advances of principal secured by the
related Mortgage are consolidated and such consolidated principal amount bears a
single interest rate as set forth in the Asset Schedule; (iv) no portion of any
proceeds of such HECM Loan received by the related Mortgagor on the closing date
of such HECM Loan were disbursed at the closing for any purpose prohibited under
the HUD handbook provisions relating to reverse mortgage loans (including,
without limitation, for estate planning purposes); (v) the outstanding principal
balance of the HECM Loan does not exceed the lesser of (x) 98% of the Maximum
Claim Amount and (y) the related principal limit; (vi) all advances of principal
made on such HECM Loan (A) shall automatically become subject to a Transaction
under this Agreement without the requirement of Buyer to remit any additional
Purchase Price and (B) with the Seller disbursing such advances of principal to
the related Mortgagor with its own funds and not the funds of any third party
lender; (vii) such HECM Loan is eligible to be pooled into an HECM
mortgage-backed security, but no participation in such HECM Loan shall have been
pooled into an HECM mortgage-backed securitization; (viii) the related Mortgaged
Property is lawfully occupied by the Mortgagor as such Mortgagor’s primary
residence; (ix) the related principal limit, all scheduled payments and other
calculation terms have each been calculated in accordance with and comply with
all requirements of the HUD handbook provisions relating to reverse mortgage
loans; (x) such HECM Loan bears interest at a rate of interest permitted in
accordance with the provisions of the HUD handbook provisions relating to
reverse mortgage loans; (xi) no Mortgagor under such HECM Loan is less than
sixty-two (62) years old and is otherwise an eligible Mortgagor in accordance
with the requirements of the HUD handbook provisions relating to reverse
mortgage loans; (xii) each Mortgagor has received all counseling required under
the HUD handbook provisions relating to reverse mortgage loans and (xiii) the
Custodian holds the related Mortgage Note (except for Wet-Ink Mortgage Loans).
(iii)    








SCHEDULE 1-B
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO REO SUBSIDIARY INTERESTS AND
TRANSACTION SUBSIDIARY INTERESTS


(a)Ownership. The REO Subsidiary Interests and Transaction Subsidiary Interests
constitute all the issued and outstanding beneficial interests of all classes of
the Capital Stock of such REO Subsidiary or Transaction Subsidiary, as
applicable, are certificated.
(a)    Compliance with Law. Each REO Subsidiary Interest and Transaction
Subsidiary Interest complies in all respects with, or is exempt from, all
applicable requirements of federal, state or local law relating to such REO
Subsidiary Interest or Transaction Subsidiary Interest.
(b)    Good Title. Immediately prior to the sale, transfer and assignment to
Buyer thereof, Seller has good title to, and is the sole owner and holder of,
the REO Subsidiary Interests and Transaction Subsidiary Interests, and Seller is
transferring such REO Subsidiary Interests and Transaction Subsidiary Interests
free and clear of any and all liens, pledges, encumbrances, charges, security
interests or any other ownership interests of any nature encumbering such REO
Subsidiary Interests and Transaction Subsidiary Interests.
(c)    No Fraud. No fraudulent acts were committed by Seller or any of their
respective Affiliates in connection with the issuance of such REO Subsidiary
Interests and Transaction Subsidiary Interests.
(d)    No Defaults. No (i) monetary default, breach or violation exists with
respect to any agreement or other document governing or pertaining to the REO
Subsidiary Interests or Transaction Subsidiary Interests, or (ii) event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach or violation of the REO Subsidiary
Interests or Transaction Subsidiary Interests.
(e)    No Modifications. Seller is not a party to any document, instrument or
agreement, and there is no document, that by its terms modifies or affects the
rights and obligations of any holder of the REO Subsidiary Interests or
Transaction Subsidiary Interests and Seller has not consented to any material
change or waiver to any term or provision of any such document, instrument or
agreement and no such change or waiver exists.
(f)    Power and Authority. Seller has full right, power and authority to sell
and assign the REO Subsidiary Interests and Transaction Subsidiary Interests and
the REO Subsidiary Interests and Transaction Subsidiary Interests have not been
cancelled, satisfied or rescinded in whole or part nor has any instrument been
executed that would effect a cancellation, satisfaction or rescission thereof.
(g)    Consents and Approvals. Other than consents and approvals obtained as of
the related Purchase Date or those already granted in the documents governing
the REO Subsidiary Interests and Transaction Subsidiary Interests, no consent or
approval by any Person is required in connection with Seller’s sale and/or
Buyer’s acquisition of the REO Subsidiary Interests or Transaction Subsidiary
Interests, for Buyer’s exercise of any rights or remedies in respect of the REO
Subsidiary Interests or Transaction Subsidiary Interests or for Buyer’s sale,
pledge or other disposition of the REO Subsidiary Interests or Transaction
Subsidiary Interests. No third party holds any “right of first refusal”, “right
of first negotiation”, “right of first offer”, purchase option, or other similar
rights of any kind, and no other impediment exists to any such transfer or
exercise of rights or remedies with respect to the REO Subsidiary Interests or
Transaction Subsidiary Interests.
(h)    No Governmental Approvals. No consent, approval, authorization or order
of, or registration or filing with, or notice to, any court or governmental
agency or body having jurisdiction or regulatory authority over Seller is
required for any transfer or assignment by the holder of the REO Subsidiary
Interests or Transaction Subsidiary Interests to the Buyer.
(i)    Original Certificates. Seller has delivered to Buyer the original
Certificates or other similar indicia of ownership of the REO Subsidiary
Interests and Transaction Subsidiary Interests, however denominated,
re-registered in Buyer’s name.
(j)    No Litigation. Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of the REO
Subsidiary Interests or Transaction Subsidiary Interests is or may become
obligated.
(k)    Duly and Validly Issued. Each of the Certificates has been duly and
validly issued in the name of Buyer.
(l)    No Notices. Seller has not received written notice of any outstanding
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind for which the holder of the REO
Subsidiary Interests or Transaction Subsidiary Interests is or may become
obligated.
(m)    REO Subsidiary Interests and Transaction Subsidiary Interests as
Securities. The REO Subsidiary Interests and Transaction Subsidiary Interests
(a) constitute “securities” as defined in Section 8-102 of the Uniform
Commercial Code (b) are not dealt in or traded on securities exchanges or in
securities markets, (c) do not constitute investment company securities (within
the meaning of Section 8-103(c) of the Uniform Commercial Code) and (d) are not
held in a securities account (within the meaning of Section 8-103(c) of the
Uniform Commercial Code).
(n)    No Distributions. There are (x) no outstanding rights, options, warrants
or agreements for a purchase, sale or issuance, in connection with the REO
Subsidiary Interests or Transaction Subsidiary Interests, (y) no agreements on
the part of Seller to issue, sell or distribute the REO Subsidiary Interests or
Transaction Subsidiary Interests (except as contemplated or permitted by this
Agreement), and (z) no obligations on the part of Seller (contingent or
otherwise) to purchase, repurchase, redeem or otherwise acquire any securities
or any interest therein (other than from Buyer or as contemplated by this
Agreement) or to pay any dividend or make any distribution in respect of the REO
Subsidiary Interests or Transaction Subsidiary Interests (other than to Buyer or
as contemplated by this Agreement until the repurchase of the REO Subsidiary
Interests or Transaction Subsidiary Interests).
(o)    Conveyance; First Priority Lien. Upon delivery to the Buyer of the
Certificate (and assuming the continuing possession by the Buyer of such
Certificate in accordance with the requirements of applicable law) and the
filing of a financing statement covering the Transaction Subsidiary Interests or
REO Subsidiary Interests, as applicable, in the appropriate jurisdictions and
naming the Seller as debtor and the Buyer as secured party, Seller has conveyed
and transferred to Buyer all of its right, title and interest to the Transaction
Subsidiary Interests and REO Subsidiary Interests, including taking all steps as
may be necessary in connection with the endorsement, transfer of power, delivery
and pledge of all Transaction Subsidiary Interests and REO Subsidiary Interests
as “securities” (as defined in Section 8-102 of the Uniform Commercial Code) to
Buyer. The Lien granted hereunder is a first priority Lien on the Transaction
Subsidiary Interests and REO Subsidiary Interests.
(p)    No Waiver. Seller has not waived or agreed to any waiver under, or agreed
to any amendment or other modification of the Transaction Subsidiary Agreement
or REO Subsidiary Agreement except as agreed to by Buyer in writing.
(q)    Status of Transaction Subsidiary and REO Subsidiary. Since the date of
its formation until the date of this Agreement, neither the Transaction
Subsidiary nor the REO Subsidiary has been engaged in any business or activity
and has owned no assets other than the assets made subject to Transactions
hereunder and related Repurchase Assets.
(r)    Margin Regulations. The use of all funds acquired by Seller under this
Agreement will not conflict with or contravene any of Regulations D, T, U or X
promulgated by the Board of Governors of the Federal Reserve System as the same
may from time to time be amended, supplemented or otherwise modified.








    


SCHEDULE 1-C
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO REO PROPERTY
    
The Seller makes the following representations and warranties to the Buyer, with
respect to the REO Property owned or deemed owned by the REO Subsidiary, that as
of the Conversion Date for the contribution of REO Property by REO Subsidiary
and as of the date of this Agreement and any Transaction hereunder relating to
the REO Subsidiary Interests is outstanding and on each day while the Program
Agreements and any Transaction hereunder is in full force and effect.
(a)Asset File. (i) The related Deed in the name of the REO Subsidiary shall have
been submitted for recording within fifteen (15) Business Days of the related
Mortgage Loan having been converted to REO Property, (ii) a copy of the recorded
Deed shall be delivered to the applicable Custodian within one hundred and
eighty (180) calendar days of such REO Property being acquired by the REO
Subsidiary, and (iii) all other documents required to be delivered as part of
the Asset File shall be delivered to the applicable Custodian within fifteen
(15) Business Days of such REO Property being acquired by the REO Subsidiary or
held by an attorney in connection with a foreclosure pursuant to a Bailee
Letter.
(b)Ownership. The REO Subsidiary is the sole owner and holder of the REO
Property and the Servicing Rights related thereto. The REO Subsidiary has not
assigned or pledged the REO Property and the related Servicing Rights except as
contemplated in the Agreement, and, except as otherwise disclosed to Buyer in
writing, the REO Property is free and clear of any lien or encumbrance other
than (A) liens for real estate taxes not yet due and payable, (B) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of the related security instrument,
such exceptions appearing of record being acceptable to mortgage lending
institutions generally, and (C) other matters to which like properties are
commonly subject which do not, individually or in the aggregate, materially
interfere with the use, enjoyment or marketability of the REO Property.
(c)Title. Each Deed is genuine, constitutes the legal, valid and binding
conveyance of the REO Property in fee simple to the REO Subsidiary or its
designee.
(d)REO Property as Described. The information set forth in the related Asset
Schedule and all other information or data furnished by, or on behalf of, Seller
to Buyer is true and correct in all material respects as of the date or dates on
which such information is furnished.
(e)Taxes and Assessments. Except as otherwise disclosed to Buyer in writing,
there are no property taxes, governmental charges, levies or governmental
assessments with respect to any REO Property that are delinquent by more than
ninety (90) days; provided, however, that a disclosure of outstanding charges
provided to Buyer may include the total amount without specifying the related
categories of outstanding charges.
(f)No Litigation. Other than any customary claim or counterclaim arising out of
any eviction, foreclosure or collection proceeding relating to any REO Property
or as otherwise disclosed in writing to Buyer, there is no litigation,
proceeding or governmental investigation pending, or any order, injunction or
decree outstanding, existing or relating to Seller, REO Subsidiary or any of
their Subsidiaries with respect to the REO Property that would materially and
adversely affect the value of the REO Property.
(g)Existing Insurance. All improvements upon each REO Property are insured by a
borrower or blanket hazard insurance policy in an amount at least equal to the
lesser of (1) 100% of the maximum insurable value of such improvements; (2) the
replacement value of such improvements; and (3) the amount of the BPO valuation.
Each such insurance policy contains a standard mortgagee clause naming REO
Subsidiary or Servicer, its successors and assigns as loss payee or named
insured, as applicable. If such REO Property at the time of origination of the
related mortgage loan was in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance Administration
is in effect with respect to such REO Property unless such REO Property is no
longer so identified.
(h)No Mechanics’ Liens. Except as otherwise disclosed to Buyer in writing, there
are no mechanics’ or similar liens or claims which have been filed for work,
labor or material (and no rights are outstanding that under the law could give
rise to such liens) affecting the REO Property which are or may be liens prior
to, or equal or coordinate with, the lien of the Mortgage.
(i)No Damage. Except as otherwise disclosed to Buyer in writing, the REO
Property is undamaged by water, fire, earthquake, earth movement other than
earthquake, windstorm, flood, tornado, defective construction materials or work,
or similar casualty which would cause such REO Property to become uninhabitable.
(j)No Condemnation. Except as otherwise disclosed to Buyer in writing, there is
no proceeding pending, or to Seller’s knowledge, threatened, for the total or
partial condemnation of the REO Property.
(k)No Hazardous Materials. To Seller’s knowledge, there is no condition
affecting any REO Property (x) relating to lead paint, radon, asbestos or other
hazardous materials, (y) requiring remediation of any condition or (z) relating
to a claim which could impose liability upon, diminish rights of or otherwise
adversely affect Buyer.
(l)Location and Type of REO Property. Unless otherwise agreed in writing by
Buyer, each REO Property is located in the U.S. or a territory of the U.S. and
consists of a one- to four-unit residential property, which may include, but is
not limited to, a single-family dwelling, townhouse, condominium unit, or unit
in a planned unit development.
(m)No Fraudulent Acts. No fraudulent acts were committed by Seller or REO
Subsidiary in connection with the acquisition of such REO Property.
(n)Acquisition of REO Property. With respect to each such REO Property, (i) such
REO Property is a Mortgaged Property acquired by REO Subsidiary through
foreclosure or by deed in lieu of foreclosure or otherwise, which was, prior to
such foreclosure or deed in lieu of foreclosure, subject to the lien of a
Mortgage Loan, and (ii) with respect to each such REO Property, upon the
consummation of the related Transaction, the applicable Custodian shall have
received the related Asset File and such Asset File shall not have been released
from the possession of the applicable Custodian for longer than the time periods
permitted under the related Custodial Agreement.
(o)No Occupants. Except as otherwise disclosed in writing to Buyer, no tenant or
other party has any right to occupy or is currently occupying any REO Property.
Other than with respect to a REO Property as to which the redemption period has
not yet expired or the eviction process has not yet been completed, no holdover
borrower has any right to occupy or is currently occupying any REO Property.
(p)Title Policy. From and after the date that is one (1) Business Day following
the conversion of a Mortgage Loan to a REO Property, the REO Property is insured
by either an American Land Title Association (“ALTA”) title insurance policy or
other generally acceptable form of policy of title insurance acceptable to
prudent mortgage lending institutions in the area where the related REO Property
is located, issued by a title insurer acceptable to prudent mortgage lenders.
With respect to each REO Property, REO Subsidiary is the sole insured of such
policy, and such policy is in full force and effect and will be in full force
and effect and inure to the benefit of Seller and its successors. To the
Seller's knowledge, no claims have been made under such policy and no prior
holder of the REO Property, including REO Subsidiary, has done by act or
omission, anything that would impair the coverage of such policy.
(q)FHA/VA Insurance. Each REO Property (i) is covered by FHA Mortgage Insurance
and there exists no impairment to full recovery without indemnity to HUD or the
FHA under the FHA Mortgage Insurance, or (ii) is guaranteed, or eligible to be
guaranteed by a VA Loan Guaranty Agreement, under the VA Regulations and there
exists no impairment to full recovery without indemnity to the VA under the VA
Loan Guaranty Agreement.


SCHEDULE 1-D
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO POOLED MORTGAGE LOANS
With respect to Pooled Mortgage Loans, Seller shall be deemed to make the
representations and warranties set forth below to Buyer as of the Purchase Date
and as of each date the Pooled Mortgage Loans are subject to a Transaction.
Seller makes the following representations and warranties to Buyer with respect
to each Pooled Mortgage Loan, as of the Purchase Date for the purchase of any
Pooled Mortgage Loan by Buyer from Seller and as of the date of this Agreement
and any Transaction hereunder and at all times while the Program Agreements and
any Transaction hereunder is in full force and effect. For purposes of this
Schedule 1-D and the representations and warranties set forth herein, a breach
of a representation or warranty shall be deemed to have been cured with respect
to a Pooled Mortgage Loan if and when Seller has taken or caused to be taken
action such that the event, circumstance or condition that gave rise to such
breach no longer adversely affects such Pooled Mortgage Loan. With respect to
those representations and warranties which are made to the best of Seller’s
knowledge, if it is discovered by Seller or Buyer that the substance of such
representation and warranty is inaccurate, notwithstanding Seller’s lack of
knowledge with respect to the substance of such representation and warranty,
such inaccuracy shall be deemed a breach of the applicable representation and
warranty.
(a)    Reserved.
(a)Agency Representations. As to each Pooled Mortgage Loan being placed in a
Ginnie Mae Security, all of the representations and warranties made or deemed
made respecting same contained in (or incorporated by reference therein) the
Ginnie Mae Guide provisions and Ginnie Mae program (collectively, the “Standard
Agency Mortgage Loan Representations”) are (and shall be as of all relevant
dates) true and correct in all material respects; and except as may be expressly
and previously disclosed to Buyer, Seller has not negotiated with the applicable
Agency any exceptions or modifications to such Standard Agency Mortgage Loan
Representations.
(b)Committed Mortgage Loans. The Ginnie Mae Security to be issued on account of
the Pooled Mortgage Loans is covered by a Take-out Commitment, does not exceed
the availability under such Take-out Commitment. Each Take-out Commitment is a
legal, valid and binding obligation of Seller enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
(c)Certification. With respect to Pooled Mortgage Loans being placed in a Ginnie
Mae Security, the related Custodian has certified such Pooled Mortgage Loans to
the Agency for the purpose of being swapped for a Ginnie Mae Security backed by
such pool, in each case, in accordance with the terms of the Ginnie Mae Guide.
(d)Sole Subscriber. As to the Ginnie Mae Security being issued with respect to
Pooled Mortgage Loans, Buyer or such other Person approved in writing by Buyer
has been listed as the sole subscriber thereto.


SCHEDULE 2

AUTHORIZED REPRESENTATIVES
SELLER AND REO SUBSIDIARY AUTHORIZATIONS
Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Seller and REO Subsidiary under this Agreement:
Authorized Representatives for execution of Program Agreements and amendments
Name
Title
Signature
Christopher Mullins
President
 
Cheryl A. Collins
Senior Vice President
 
 
 
 
 
 
 





Authorized Representatives for execution of Transaction Requests and day-to-day
operational functions
Name
Title
Signature
Kayce Davis
Vice President
 
Andrew G. Dokos
Vice President
 
Robbye Johnson
Vice President
 
 
 
 







BUYER AUTHORIZATIONS
Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Buyer under this
Agreement:






[SEE ATTACHED]


TRANSACTION SUBSIDIARY AUTHORIZATIONS


Any of the persons whose signatures and titles appear below are authorized,
acting singly, to act for Transaction Subsidiary under this Agreement:






[SEE ATTACHED]
EXHIBIT A
FORM OF ADDITIONAL LANGUAGE TO BE INCLUDED IN TRANSACTION REQUEST


In accordance with Section 2.06 of the Trust Agreement, the Seller, in its
capacity as depositor under the Trust Agreement, does hereby grant, transfer,
assign, set over and otherwise convey to the Trustee, without recourse, all
right, title and interest of the Seller in and to each of the Mortgage Loans
identified on the attached Schedule I.




Schedule I to Transaction Request
[schedule of Mortgage Loans to be attached to email]



- 1 -
LEGAL02/36113760v17

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF TRADE ASSIGNMENT


[NAME] (“Takeout Investor”)
[Address]
[Address]
Attention: [__]
[DATE]
Ladies and Gentlemen:


Attached hereto is a correct and complete copy of your confirmation of
commitment (the “Commitment”) for the following security (the “Security”):


Trade Date:         [__]
Settlement Date:     [__]
Security Description:    [__]
Coupon:        [__]
Price:            [__]
Par Amount:        [__]
Pool Number:        [__]


The undersigned customer (the “Customer”) has assigned the Security to Credit
Suisse First Boston Mortgage Capital LLC (“Credit Suisse”) as security for
Customer’s Obligations under the Master Repurchase Agreement, as amended (the
“Agreement”), by and among Customer, Credit Suisse and [________].


This is to confirm that (i) Takeout Investor’s obligation to purchase the
Security on the above terms in accordance with the Commitment is in full force
and effect, (ii) Takeout Investor will accept delivery of the Security directly
from Credit Suisse, (iii) Takeout Investor will pay Credit Suisse for the
Security, (iv) Customer unconditionally guarantees payment to Credit Suisse of
all sums due under the Commitment, (v) Credit Suisse shall deliver the Security
to Takeout Investor on the above terms and in accordance with the Commitment.
Payment will be made “delivery versus payment” to Takeout Investor in
immediately available funds. Capitalized terms used, but not otherwise defined
herein, shall have the respective meanings assigned to such terms in the
Agreement.



B-1
LEGAL02/36113760v17

--------------------------------------------------------------------------------



Very truly yours,


[CUSTOMER]


By:               
 
Name:                
 
Title:             
Agreed to, confirmed and accepted:


[TAKEOUT INVESTOR]


By:               
 
Name:               
 
Title:               







EXHIBIT C
RESERVED




EXHIBIT D
FORM OF SELLER PARTY POWER OF ATTORNEY
KNOW ALL MEN BY THESE PRESENTS, that [Reverse Mortgage Solutions, Inc.] [RMS CS
Repo Trust 2016] [RMS REO CS, LLC] (“Seller Party”) hereby irrevocably
constitutes and appoints Credit Suisse First Boston Mortgage Capital LLC
(“Buyer”) and any officer or agent thereof, with full power of substitution, as
its true and lawful attorney‑in‑fact with full irrevocable power and authority
in the place and stead of Seller Party and in the name of Seller Party or in its
own name, from time to time in Buyer’s discretion:
(a)in the name of Seller Party, or in its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any assets
purchased by Buyer under the Master Repurchase Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) dated
February 23, 2016 (the “Assets”) and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Buyer for the purpose of collecting any and all such moneys due
with respect to any other assets whenever payable;
(b)    to pay or discharge taxes and liens levied or placed on or threatened
against the Assets;
(c)    (i) to direct any party liable for any payment under any Assets to make
payment of any and all moneys due or to become due thereunder directly to Buyer
or as Buyer shall direct; (ii) to ask or demand for, collect, receive payment of
and receipt for, any and all moneys, claims and other amounts due or to become
due at any time in respect of or arising out of any Assets; (iii) to sign and
endorse any invoices, assignments, verifications, notices and other documents in
connection with any Assets; (iv) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Assets or any proceeds thereof and to enforce any other right in
respect of any Assets; (v) to defend any suit, action or proceeding brought
against Seller Party with respect to any Assets; (vi) to settle, compromise or
adjust any suit, action or proceeding described in clause (v) above and, in
connection therewith, to give such discharges or releases as Buyer may deem
appropriate; (vii) to cause the mortgagee of record to be changed to Buyer on
the FHA or VA system, as applicable; and (viii) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any Assets
as fully and completely as though Buyer were the absolute owner thereof for all
purposes, and to do, at Buyer’s option and Seller Party’s expense, at any time,
and from time to time, all acts and things which Buyer deems necessary to
protect, preserve or realize upon the Assets and Buyer’s Liens thereon and to
effect the intent of this Agreement, all as fully and effectively as Seller
Party might do;
(d)    for the purpose of carrying out the transfer of servicing with respect to
the Assets from Seller Party to a successor servicer appointed by Buyer in its
sole discretion and to take any and all appropriate action and to execute any
and all documents and instruments which may be necessary or desirable to
accomplish such transfer of servicing, and, without limiting the generality of
the foregoing, Seller Party hereby gives Buyer the power and right, on behalf of
Seller Party, without assent by Seller Party, to, in the name of Seller Party or
its own name, or otherwise, prepare and send or cause to be sent “good‑bye”
letters to all mortgagors under the Assets, transferring the servicing of the
Assets to a successor servicer appointed by Buyer in its sole discretion; and
(e)    for the purpose of delivering any notices of sale to mortgagors or other
third parties, including without limitation, those required by law.
Seller Party hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.
Seller Party also authorizes Buyer, from time to time, to execute, in connection
with any sale, any endorsements, assignments or other instruments of conveyance
or transfer with respect to the Assets.
The powers conferred on Buyer hereunder are solely to protect Buyer’s interests
in the Assets and shall not impose any duty upon it to exercise any such powers.
Buyer shall be accountable only for amounts that it actually receives as a
result of the exercise of such powers, and neither it nor any of its officers,
directors, employees or agents shall be responsible to Seller Party for any act
or failure to act hereunder, except for its or their own gross negligence or
willful misconduct.
TO INDUCE ANY THIRD PARTY TO ACT HEREUNDER, SELLER PARTY HEREBY AGREES THAT ANY
THIRD PARTY RECEIVING A DULY EXECUTED COPY OR FACSIMILE OF THIS INSTRUMENT MAY
ACT HEREUNDER, AND THAT REVOCATION OR TERMINATION HEREOF SHALL BE INEFFECTIVE AS
TO SUCH THIRD PARTY UNLESS AND UNTIL ACTUAL NOTICE OR KNOWLEDGE OF SUCH
REVOCATION OR TERMINATION SHALL HAVE BEEN RECEIVED BY SUCH THIRD PARTY, AND
BUYER ON ITS OWN BEHALF AND ON BEHALF OF BUYER’S ASSIGNS, HEREBY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY SUCH THIRD PARTY FROM AND AGAINST ANY AND ALL
CLAIMS THAT MAY ARISE AGAINST SUCH THIRD PARTY BY REASON OF SUCH THIRD PARTY
HAVING RELIED ON THE PROVISIONS OF THIS INSTRUMENT.
[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURES FOLLOW.]


IN WITNESS WHEREOF Seller Party has caused this Power of Attorney to be executed
and Seller Party’s seal to be affixed this ______ day of ____________, 201__.


[REVERSE MORTGAGE SOLUTIONS, INC.]


By:
    
Name:
Title:

[RMS CS REPO TRUST 2016]
By:
    
Name:
Title:

[RMS REO CS, LLC]
By:
    
Name:
Title:



                        
STATE OF
)
 
 
)
ss.:
COUNTY OF
)
 

On the ______ day of ____________, 201__ before me, a Notary Public in and for
said State, personally appeared ________________________________, known to me to
be _____________________________________ of [Reverse Mortgage Solutions, Inc.]
[RMS CS Repo Trust 2016] [RMS REO CS, LLC], the institution that executed the
within instrument and also known to me to be the person who executed it on
behalf of said corporation, and acknowledged to me that such corporation
executed the within instrument.
IN WITNESS WHEREOF, I have hereunto set my hand affixed my office seal the day
and year in this certificate first above written.
_____________________________
Notary Public
My Commission expires ________________________________




EXHIBIT E
RESERVED




EXHIBIT F
RESERVED


EXHIBIT G
SELLER’S, REO SUBSIDIARY’S AND TRANSACTION SUBSIDIARY’S TAX IDENTIFICATION
NUMBER




Seller Tax ID: 77-0672274


Transaction Subsidiary: 77-0672274


REO Subsidiary: 81-1530433






    
    
EXHIBIT H
FORM OF CORRESPONDENT SELLER RELEASE


[insert date]


Reverse Mortgage Solutions, Inc.
14405 Walters Road, Suite 200
Houston, TX 77014
Attention: Treasurer, Andrew G. Dokos


Re: Correspondent Seller Release


Effective immediately upon the receipt (the date and time of such receipt, the
“Date and
Time of Sale”) by [Name of Correspondent Seller] of $____________, [Name of
Correspondent
Seller] hereby relinquishes any and all right, title and interest it may have in
and to the mortgage
loans described in Exhibit A attached hereto (the “Loans”), including any
security interest
therein, and certifies that all notes, mortgages, assignments and other
documents in its possession
or in the possession of its custodial agent relating to such Loans have been
released to Reverse Mortgage Solutions, Inc. or its designee as of the Date and
Time of Sale.


[NAME OF CORRESPONDENT SELLER]


By:________________________________
Name:
Title:




EXHIBIT A TO CORRESPONDENT SELLER RELEASE


[List of Loans]




EXHIBIT I
FORM OF ADDENDUM TO ESCROW INSTRUCTIONS TO BE PROVIDED BY SELLER BEFORE CLOSING
This Addendum (“Addendum”) modifies the Loan Closing/Escrow Instructions
(“Escrow Instructions”) dated [_______], [____] from Reverse Mortgage Solutions,
Inc. (“Seller”) to _________________ (“Escrow Agent”).
Seller is a party to a master repurchase agreement (“Warehouse Agreement”)
pursuant to which the buyer thereunder (the “Buyer”) has agreed to provide funds
(“Escrow Funds”) to Seller to finance certain residential mortgage loans
(“Mortgage Loans”) for which you are acting as Escrow Agent. Buyer’s document
custodian and funds disbursement agent, Deutsche Bank National Trust Company
(“Custodian”), will disburse such funds on behalf of Buyer.
You hereby agree that you shall (a) receive Escrow Funds from Buyer to be
disbursed by the Custodian in connection with the Escrow Instructions, (b) hold
such Escrow Funds in trust, without deduction, set-off or counterclaim for the
sole and exclusive benefit of Buyer until such Escrow Funds are fully disbursed
on behalf of Buyer in accordance with the Escrow Instructions, and (c) disburse
such Escrow Funds on the Disbursement Date specified in the Escrow Instructions
(“Disbursement Date”) only after you have followed the requirements of the
Escrow Instructions with respect to the Mortgage Loans. In the event that such
Escrow Funds cannot be disbursed on the Disbursement Date in accordance with the
Escrow Instructions, you agree to promptly remit such Escrow Funds to the
Custodian by re-routing via wire transfer such Escrow Funds in immediately
available funds, without deduction, set-off or counterclaim, back to the account
specified in Custodian’s incoming wire transfer.
You further agree that, upon disbursement of the Escrow Funds, you will hold all
Mortgage Loan Documents specified in the Escrow Instructions in escrow as agent
and bailee for Buyer, and will forward the Mortgage Loan Documents and original
Escrow Instructions in connection with such Mortgage Loans by overnight
courier to the Custodian within five (5) Business Days following the date of
origination.
You agree that all fees, charges and expenses regarding your services to be
performed pursuant to the Escrow Instructions are to be paid by Seller or its
borrowers, and Buyer shall have no liability with respect thereto.
You represent, warrant and covenant that you are not an affiliate of or
otherwise controlled by Seller, and that you are acting as an independent
contractor and not as an agent of Seller.
The provisions of this Addendum may not be modified, amended or altered, except
by written instrument, executed by the parties hereto and Buyer. You understand
that Buyer shall act in reliance upon the provisions set forth in the Escrow
Instructions, and that Buyer is an intended third party beneficiary hereof.
[ESCROW AGENT/SETTLEMENT AGENT]


By: ____________________________
Name: __________________________
Title: ___________________________




EXHIBIT J
FORM OF SERVICER NOTICE
[Date]
[________________], as Servicer
[ADDRESS]
Attention: ___________
Re:
Master Repurchase Agreement, dated as of February 23, 2016 (the “Repurchase
Agreement”), by and between Reverse Mortgage Solutions, Inc. (the “Seller”), RMS
REO CS, LLC (the “REO Subsidiary”), Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not in its individual capacity but solely as trustee for RMS
CS Repo Trust 2016 (the “Transaction Subsidiary” and together with Seller and
REO Subsidiary, the “Seller Parties”) and Credit Suisse First Boston Mortgage
Capital LLC (the “Buyer”).

Ladies and Gentlemen:
[_____________] (the “Servicer”) is servicing certain mortgage loans and REO
properties for Seller Parties pursuant to that certain Servicing Agreement
between the Servicer and Seller Parties (the “Servicing Agreement”). Pursuant to
the Repurchase Agreement among Buyer and the Seller Parties, the Servicer is
hereby notified that Seller Parties have pledged to Buyer certain mortgage loans
which are serviced by Servicer which are subject to a security interest in favor
of Buyer.
Section 1.    Defined Terms.
(a)    As used herein, the following terms have the following meanings (all
terms defined in this Section 1 or in other provisions of this Servicer Notice
in the singular to have the same meanings when used in the plural and vice
versa):
“Accepted Servicing Practices” means, with respect to any Mortgage Loan or REO
Property, those mortgage servicing practices or property management practices,
as applicable, of prudent mortgage lending institutions (including as set forth
in the GNMA Guide, the FHA Regulations and the VA Regulations) which service
mortgage loans and manage real estate properties, as applicable, of the same
type as such Mortgage Loan or REO Property in the jurisdiction where the related
Mortgaged Property is located, and which are in accordance with the applicable
Agency servicing practices and procedures for mortgage-backed security pool
mortgages as set forth in the applicable Agency guides, including future
updates.
“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.
“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.
“Business Day” means any day other than (A) a Saturday or Sunday and (B) a
public or bank holiday in New York City or the State of California or Texas.
“Custodian” has the meaning set forth in the Repurchase Agreement.


“FHA” means the Federal Housing Administration, an agency within HUD, or any
successor thereto, and including the Federal Housing Commissioner and the
Secretary of Housing and Urban Development where appropriate under the FHA
Regulations.
“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.
“GNMA” means the Government National Mortgage Association and any successor
thereto.
“GNMA Guide” means the GNMA Mortgage-Backed Securities Guide, Handbook 5500.3,
Rev. 1, as amended from time to time, and any related announcements, directives
and correspondence issued by GNMA.
“GNMA Security” means a mortgage-backed security guaranteed by GNMA pursuant to
the GNMA Guide.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over Seller Parties or Buyer,
as applicable.


“HUD” means the United States Department of Housing and Urban Development or any
successor thereto.
“Inbound Account” has the meaning set forth in the Repurchase Agreement.
“Income” means, with respect to any Mortgage Loan or REO Property at any time
until repurchased by the Seller, any principal received thereon or in respect
thereof and all interest, dividends or other distributions thereon.
“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.


“Mortgage Loan” means those mortgage loans subject to Transactions under the
Repurchase Agreement.


“Obligations” has the meaning set forth in the Repurchase Agreement.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Program Agreements” has the meaning set forth in the Repurchase Agreement.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.


“Purchased Asset” has the meaning set forth in the Repurchase Agreement.
 
“Requirement of Law” means, with respect to any Person, any law, treaty, rule or
regulation or determination of an arbitrator, a court or other governmental
authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
“Responsible Officer” means as to any Person, the chief executive officer or,
with respect to financial matters, the chief financial officer of such Person.


“Servicer Material Adverse Effect” means any (a) material adverse change to the
property, business, operations or financial condition of Servicer, (b) material
impairment of the ability of Servicer to perform its obligations under any of
the Program Agreements to which it is a party, (c) material adverse effect on
the validity, binding effect or enforceability against the Servicer of any of
the Program Agreements to which Servicer is a party, or (d) material adverse
effect on the rights and remedies of Buyer as against Servicer under any of the
Program Agreements to which Servicer is a party.


“Servicer Termination Event” has the meaning set forth in Section 5(a).
 
“Servicing Advances” has the meaning set forth in the Servicing Agreement.


“Servicing Fees” has the meaning set forth in the Servicing Agreement.


“REO Property” means those REO properties subject to Transactions under the
Repurchase Agreement.
“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.
(b)    Capitalized terms used herein but not herein defined shall have the
meanings ascribed thereto in the Repurchase Agreement.
Section 2.    Remittance of Collections.
(a)    The Servicer shall segregate all amounts collected on account of such
Mortgage Loans and REO Properties in the Inbound Account in accordance with the
terms and provisions of the Servicing Agreement. Following receipt by Servicer
of written notice of the occurrence of an Event of Default, each of the Seller
Parties hereby notifies and instructs the Servicer and the Servicer is hereby
authorized and instructed to remit any and all amounts which would be otherwise
payable to Seller Parties with respect to the Mortgage Loans and/or REO Property
to the following account which instructions are irrevocable without the prior
written consent of Buyer:
[INSERT INBOUND ACCOUNT]
(b)    To the extent any of HUD or VA deducts, from amounts otherwise due on
account of Mortgage Loans or REO Property subject to this Servicer Notice, any
amounts owing by Servicer to HUD or VA, Servicer shall give prompt written
notice thereof to Seller and Buyer and shall deposit, within two (2) Business
Days following notice or knowledge of such deduction by HUD or VA, such deducted
amounts into the Inbound Account.
Section 3.    Agency Matters.
(a)    Servicer shall maintain its status as an approved servicer for the
Agency, HUD and VA, in each case in good standing (each such approval, a
“Servicer Approval”). Servicer has adequate financial standing, servicing
facilities, procedures and experienced personnel necessary for the sound
servicing of mortgage loans and REO Property of the same types as may from time
to time constitute Mortgage Loans and REO Properties and in accordance with
Accepted Servicing Practices.
(b)    Should Servicer for any reason, cease to possess all such Servicer
Approvals, or should notification to the Agency or, to HUD, FHA or VA be
required with respect to any non-compliance or breach, Servicer shall so notify
Seller Parties and Buyer immediately in writing. Notwithstanding the preceding
sentence, Servicer shall take, all necessary action to maintain all of its
Servicer Approvals at all times during the term of the Repurchase Agreement and
each outstanding Transaction. Servicer shall service all Mortgage Loans and REO
Properties in accordance with the FHA Regulations or VA Regulations, as
applicable.
Section 4.    Covenants of Servicer. On and as of the date of this Servicer
Notice and on each day until this Servicer Notice is no longer in force,
Servicer covenants to permit representatives of Buyer, upon five (5) Business
Days’ prior notice (unless a Servicer Termination Event shall have occurred and
is continuing, in which case, one (1) Business Day’s prior notice shall be
required), during normal business hours, to examine, copy and make extracts from
its books and records, to inspect any of its Properties, and to discuss its
business and affairs with its officers, all to the extent requested by Buyer as
relating to the Mortgage Loans and underlying REO Property.
Section 5.    Servicer Termination Events.
(a)    Servicer’s right to service pursuant to each Servicing Agreement shall
terminate upon the occurrence of any of the following (each a “Servicer
Termination Event”):
(i)
An Event of Default;

(ii)
This Servicer Notice is deemed unenforceable;

(iii)
Servicer materially breaches or fails to comply with (A) the Servicing Agreement
and such breach or failure continues uncured or unremedied for a period of
thirty (30) calendar days or Servicer fails to diligently pursue a cure or
remedy (without regard to any other cure periods) or (B) this Servicer Notice
(relating to the deposit or transfer of funds) and such breach or failure
continues uncured or unremedied for a period of two (2) Business Days (without
regard to any other cure periods), in each case, after a Responsible Officer of
a Seller Party or Servicer first learns of it;

(iv)
Servicer is unable to comply with the eligibility requirements, or ceases to be
an approved servicer, of, in each case, GNMA, HUD or VA;

(v)
Servicer fails to make any required servicing advance, to the extent that such
failure would be reasonably likely to impair FHA Mortgage Insurance coverage or
VA Loan Guaranty Agreement coverage, with respect to the principal portion of
any Mortgage Loan or would be reasonably likely to give rise to a liability to
HUD, FHA or VA, as determined by Buyer in its good faith discretion;

(vi)
Servicer fails to make a required deposit to the Inbound Account (i) which is
not cured within one (1) Business Day of Seller Party’s knowledge of such
failure, or (ii) to the extent such failure or failures occur on multiple
occasions (regardless of any subsequent cure);

(vii)
Servicer provides a notice of its intent to resign as Servicer of the Mortgage
Loans and REO Property and a new Servicer reasonably acceptable to Buyer is not
promptly appointed;

(viii)
Servicer is subject to FHA, HUD or VA fees or penalties which have not been paid
or is subject to a set-off by any of FHA, HUD or VA which (A) is reasonably
likely to result in a Servicer Material Adverse Effect or (B) failure or
failures occur on a persistent and material basis after notice or knowledge
thereof (regardless of any subsequent cure); or

(ix)
There shall occur a Servicer Material Adverse Effect, in the determination of
Buyer.

(b)     Upon the occurrence of a Servicer Termination Event at the Request of
Buyer, Servicer shall transfer the servicing to a successor servicer in
accordance with the terms of the Servicing Agreement.
Section 6.    Notice of Event of Default.
(a)    Upon an Event of Default, Buyer may send Servicer notice thereof (a
“Notice of Default”) and Buyer shall identify in the Notice of Default the
Mortgage Loans and REO Property subject to an Event of Default.
(b)    Servicer may conclusively rely on any information or Notice of Default
delivered by Buyer, and Seller Parties shall indemnify and hold Servicer
harmless for any and all claims asserted against it, and for any liabilities,
losses, damages, judgments, costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) imposed upon it for any actions taken
by Servicer in connection with the delivery of such information or Notice of
Default.
(c)    Following receipt of a Notice of Default from Buyer, Servicer shall
follow the instructions of Buyer exclusively with respect to the Mortgage Loans
and REO Properties, and shall deliver to Buyer any information with respect to
the Mortgage Loans and REO Properties reasonably requested by Buyer.
(d)    Following receipt of a Notice of Default from Buyer, Seller and Servicer
shall cooperate in changing the mortgagee of record to a successor appointed by
Buyer.
Section 7.    Indemnification. Without limiting the rights of Seller Parties and
Buyer set forth in this Servicer Notice, Servicer shall indemnify Seller Parties
and Buyer for any and all liabilities, losses, damages, judgments, costs and
expenses (including, without limitation, reasonable fees and expenses of
counsel) suffered for any breach of a representation, warranty or covenant in
connection with or relating to or arising out of the Servicing Agreement and
this Servicer Notice. Without prejudice to the survival of any other agreement
of Servicer hereunder, the covenants and obligations of Servicer contained in
this Section 7 shall survive the termination of this Servicer Notice.
Section 8.    Delay Not Waiver; Remedies are Cumulative. No failure on the part
of Buyer to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise by Buyer of any right, power or remedy hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All rights and remedies of Buyer provided for herein are cumulative and in
addition to any and all other rights and remedies provided by law, the Program
Agreements and the other instruments and agreements contemplated hereby and
thereby, and are not conditional or contingent on any attempt by Buyer to
exercise any of its rights under any other related document. Buyer may exercise
at any time after the occurrence of a Servicer Termination Event one or more
remedies, as they so desire, and may thereafter at any time and from time to
time exercise any other remedy or remedies.
Section 9.    Counterparts. This Servicer Notice may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Servicer Notice by
signing any such counterpart.
Section 10.    Entire Agreement. This Servicer Notice embodies the entire
agreement and understanding of the parties hereto and thereto and supersede any
and all prior agreements, arrangements and understandings relating to the
matters provided for herein and therein. No alteration, waiver, amendments, or
change or supplement hereto shall be binding or effective unless the same is set
forth in writing by a duly authorized representative of each party hereto.
Section 11.    Successors and Assigns. This Servicer Notice shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.
Section 12.    Severability. If any provision of this Servicer Notice is
declared invalid by any court of competent jurisdiction, such invalidity shall
not affect any other provision of this Servicer Notice, and this Servicer Notice
shall be enforced to the fullest extent permitted by law.
Section 13.    Governing Law; Jurisdiction; Waiver of Trial by Jury.
(a)    THIS SERVICER NOTICE SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED
BY, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTION 5 1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).
(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(i)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS SERVICER NOTICE AND/OR ANY OTHER PROGRAM AGREEMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;
(ii)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
(iii)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN THE REPURCHASE AGREEMENT OR AT SUCH OTHER ADDRESS OF WHICH BUYER SHALL HAVE
BEEN NOTIFIED; AND
(iv)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
(c)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS SERVICER NOTICE AGREEMENT, ANY
OTHER PROGRAM AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Please acknowledge receipt of this instruction letter by signing in the
signature block below and forwarding an executed copy to Buyer promptly upon
receipt. Any notices to Buyer should be delivered to the following addresses:
Eleven Madison Avenue, New York, New York 10010; Attention: Margaret Dellafera;
Telephone: 212‑325‑6471.
Very truly yours,

[____________________]
By:    
Name:
Title:




ACKNOWLEDGED:
[____________________]
as Servicer
By:    
Title:
Telephone:
Facsimile:


REVERSE MORTGAGE SOLUTIONS, INC.
By:    
Name:
Title:

RMS REO CS, LLC
By:    
Name:
Title:
RMS CS REPO TRUST 2016
By:    
Name:
Title:


B-2
LEGAL02/36113760v17